Exhibit 10.1

 

 

$450,000,000

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of June 23, 2016

 

among

 

iSTAR INC.,

 

THE BANKS LISTED HEREIN,

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC,

 

BARCLAYS BANK PLC,

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

 

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

Contents

 

Clause

 

Page

 

 

Article I DEFINITIONS

2

 

 

Section 1.1.

Definitions

2

Section 1.2.

Accounting Terms and Determinations

20

Section 1.3.

Types of Borrowings

20

 

 

 

Article II THE LOANS

21

 

 

Section 2.1.

Commitments to Lend

21

Section 2.2.

Procedures for Borrowing

21

Section 2.3.

Notice to Banks; Funding of Loans

21

Section 2.4.

Notes

22

Section 2.5.

Method of Electing Interest Rates

23

Section 2.6.

Interest Rates

24

Section 2.7.

Fees

24

Section 2.8.

Maturity Date

25

Section 2.9.

Optional Prepayments; Termination or Reduction of Commitments

25

Section 2.10.

Mandatory Prepayments of Loans

26

Section 2.11.

General Provisions as to Payments

26

Section 2.12.

[Reserved]

27

Section 2.13.

Funding Losses

27

Section 2.14.

Computation of Interest and Fees

27

Section 2.15.

Use of Proceeds

27

Section 2.16.

Replacement of Banks

28

Section 2.17.

Collateral and Covered Assets

28

Section 2.18.

Defaulting Bank

29

Section 2.19.

Incremental Facility

29

 

 

 

Article III CONDITIONS

30

 

 

Section 3.1.

Closing

30

 

 

 

Article IV REPRESENTATIONS AND WARRANTIES

33

 

 

Section 4.1.

Existence and Power

33

Section 4.2.

Power and Authority; Enforceable Obligation

33

Section 4.3.

No Violation

33

Section 4.4.

Financial Information

34

Section 4.5.

Litigation

34

Section 4.6.

Compliance with ERISA

34

Section 4.7.

Environmental

35

Section 4.8.

Taxes

36

Section 4.9.

Full Disclosure

36

Section 4.10.

Solvency

36

Section 4.11.

Use of Proceeds

37

Section 4.12.

Governmental Approvals

37

 

i

--------------------------------------------------------------------------------


 

Section 4.13.

Investment Company Act

37

Section 4.14.

Principal Offices

37

Section 4.15.

REIT Status

37

Section 4.16.

Intellectual Property

37

Section 4.17.

Judgments

37

Section 4.18.

No Default

37

Section 4.19.

Licenses, etc.

37

Section 4.20.

Compliance with Law

37

Section 4.21.

No Burdensome Restrictions

38

Section 4.22.

Brokers’ Fees

38

Section 4.23.

Labor Matters

38

Section 4.24.

Insurance

38

Section 4.25.

Organizational Documents

38

Section 4.26.

Unencumbered Assets

38

Section 4.27.

Ownership of Property; Liens

38

Section 4.28.

Covered Parties

39

Section 4.29.

Security Documents

39

Section 4.30.

Anti-Corruption Laws and Sanctions

39

Section 4.31.

EEA Financial Institutions

39

 

 

 

Article V AFFIRMATIVE AND NEGATIVE COVENANTS

39

 

 

Section 5.1.

Information

39

Section 5.2.

Payment of Obligations

42

Section 5.3.

Maintenance of Property; Insurance; Leases

42

Section 5.4.

Maintenance of Existence

43

Section 5.5.

Compliance with Laws

43

Section 5.6.

Inspection of Property, Books and Records

43

Section 5.7.

Existence

43

Section 5.8.

Independent Director

43

Section 5.9.

Collateral Coverage Ratio

44

Section 5.10.

Restricted Payments

44

Section 5.11.

Restriction on Fundamental Changes

44

Section 5.12.

Changes in Business

45

Section 5.13.

Borrower Status

45

Section 5.14.

Other Indebtedness

45

Section 5.15.

Liens

45

Section 5.16.

Deposit Collateral Account

46

Section 5.17.

Restrictive Agreements

46

Section 5.18.

Limitation on Activities of the Covered Parties

47

Section 5.19.

Transactions with Affiliates

47

Section 5.20.

Ratings

47

Section 5.21.

Anti-Corruption Laws and Sanctions

47

 

 

 

Article VI DEFAULTS

48

 

 

Section 6.1.

Events of Default

48

Section 6.2.

Rights and Remedies

50

Section 6.3.

Notice of Default

51

Section 6.4.

Distribution of Proceeds after Default

51

 

ii

--------------------------------------------------------------------------------


 

Article VII THE AGENTS; CERTAIN MATTERS RELATING TO THE BANKS

51

 

 

Section 7.1.

Appointment and Authorization

51

Section 7.2.

Administrative Agency and Affiliates

51

Section 7.3.

Action by Agents

52

Section 7.4.

Consultation with Experts

52

Section 7.5.

Liability of Agents

52

Section 7.6.

Indemnification

53

Section 7.7.

Credit Decision

53

Section 7.8.

Successor Agent

53

Section 7.9.

Proofs of Claim

54

 

 

 

Article VIII CHANGE IN CIRCUMSTANCES

54

 

 

Section 8.1.

Basis for Determining Interest Rate Inadequate or Unfair

54

Section 8.2.

Illegality

55

Section 8.3.

Increased Cost and Reduced Return

55

Section 8.4.

Taxes

57

Section 8.5.

Base Rate Loans Substituted for Affected Eurodollar Loans

60

 

 

 

Article IX MISCELLANEOUS

61

 

 

Section 9.1.

Notices

61

Section 9.2.

No Waivers

61

Section 9.3.

Expenses; Indemnification

61

Section 9.4.

Sharing of Set-Offs

63

Section 9.5.

Amendments and Waivers

63

Section 9.6.

Successors and Assigns

64

Section 9.7.

Governing Law; Submission to Jurisdiction; Judgment Currency

67

Section 9.8.

Counterparts; Integration; Effectiveness

68

Section 9.9.

WAIVER OF JURY TRIAL

68

Section 9.10.

Survival

68

Section 9.11.

Domicile of Loans

68

Section 9.12.

Limitation of Liability

68

Section 9.13.

Recourse Obligation

68

Section 9.14.

Confidentiality

68

Section 9.15.

USA Patriot Act

69

Section 9.16.

Acknowledgements

69

Section 9.17.

Releases of Liens

70

Section 9.18.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

70

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

SCHEDULE 1.1A

Commitments

SCHEDULE 1.1B

Collateral and Covered Assets List

SCHEDULE 1.1C

Permitted Liens

SCHEDULE 1.1D

Excluded Assets

SCHEDULE 4.4(c)

Existing Indebtedness of the Covered Subsidiaries

SCHEDULE 4.6(a)

Multiemployer Plans/Collective Bargaining Agreements

SCHEDULE 4.28

Covered Parties

SCHEDULE 4.29

Filing Jurisdictions

SCHEDULE 5.18

Specified Restructurings

 

 

EXHIBITS:

 

 

 

EXHIBIT A

Form of Affiliate Subordination Agreement

EXHIBIT B

Form of Collateral Report

EXHIBIT C

Form of Negative Pledge Agreement

EXHIBIT D

Form of Note

EXHIBIT E

Form of Notice of Borrowing

EXHIBIT F

Form of Projections

EXHIBIT G

Form of Security Agreement

EXHIBIT H

Form of Assignment and Assumption

EXHIBIT I

Forms of Prepayment Notice

EXHIBITS J 1-4

Forms of U.S. Tax Certificates

EXHIBIT K

Notice Addresses

EXHIBIT L

Form of Power of Attorney

EXHIBIT M-1

Form of Increased Facility Activation Notice — Incremental Term Loan

EXHIBIT M-2

Form of New Bank Supplement

EXHIBIT N

Form of Intercreditor Agreement

EXHIBIT O

Form of Bank Addendum

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 23, 2016, among
iSTAR INC. (the “Borrower”), the BANKS listed on the signature pages hereof or
otherwise from time to time parties hereto and JPMORGAN CHASE BANK, N.A., as the
Administrative Agent.

 

W I T N E S S E T H

 

WHEREAS, the Borrower (formerly known as iStar Financial Inc.), the banks from
time to time parties thereto and each of the administrative agent, syndication
agent and documentation agent named therein are parties to that certain credit
agreement, dated as of March 19, 2012 (as amended, supplemented or otherwise
modified as of the date hereof, the “Existing Credit Agreement”; and the Loans
thereunder and as defined therein, the “Existing Loans”);

 

WHEREAS, in connection with the amendment and restatement of the Existing Credit
Agreement, the Borrower intends to replace all of the outstanding Existing Loans
with Loans hereunder in an aggregate principal amount of $450,000,000 (such
Loans shall consist of Continued Loans, Assigned Loans and Additional Loans
(each such term as defined below));

 

WHEREAS, each existing “Bank” under and as defined in the Existing Credit
Agreement (collectively, the “Existing Bank”) that executes and delivers a Bank
Addendum (as defined below) and pursuant thereto agrees to continue its
outstanding Existing Loans into Loans on a cashless roll basis under this
Agreement (such continued Existing Loans, the “Continued Loans”, and such
continuing Existing Banks, collectively, the “Continuing Banks”) will thereby
(i) agree to the terms of this Agreement and (ii) agree to continue its Existing
Loans outstanding on the Effective Date as Loans under this Agreement on a
cashless roll basis in a principal amount equal to the aggregate principal
amount of such Continuing Bank’s Existing Loans so continued or such lesser
amount as is allocated by the Administrative Agent and notified to such
Continuing Bank on or prior to the Effective Date;

 

WHEREAS, each Person that executes a Bank Addendum and, pursuant thereto, agrees
in connection therewith to consent to the amendment and restatement of the
Existing Credit Agreement and to having its Existing Loans (such Loans, as
assigned pursuant to this paragraph, the “Assigned Loans”) assigned to the
JPMorgan Chase Bank, N.A., in its capacity as the fronting lender in connection
with the Commitments (in such capacity, the “Fronting Lender”) in the manner
described in Section 2.16 of this Agreement (such Persons, collectively, the
“Exiting Banks”) and the Fronting Lender agrees to accept all such assignments;

 

WHEREAS, the Fronting Lender will hereby agree to the terms of this Agreement,
commit to make new Loans under this Agreement to the Borrower on the Closing
Date in such amount as set forth opposite its name on the Schedule 1.1A (the
“Additional Loans”), the proceeds of which will be used to repay the Existing
Loans that are not Continued Loans and as set forth in Section 4.11;

 

WHEREAS, the Continued Loans, the Assigned Loans and the Additional Loans, will
replace the Existing Loans in their entirety;

 

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated as provided in this Agreement and the Continuing Banks, the
Fronting Lender and the Administrative Agent are willing to do so on the terms
and conditions set forth herein.

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree to amend and restate
the Existing Credit Agreement in its entirety as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1.                                 Definitions.  The following terms,
as used herein, have the following meanings:

 

“Additional Loans” has the meaning set forth in the recitals hereto.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as the
administrative agent hereunder, and its permitted successors in such capacity in
accordance with the terms of this Agreement.

 

“Administrative Questionnaire” means with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.

 

“Affiliate”, as applied to any Person, means any other Person that directly or
indirectly controls, is controlled by, or is under common control with, that
Person.  For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to vote ten percent (10.0%) or more of the equity securities having
voting power for the election of directors of such Person or otherwise to direct
or cause the direction of the management and policies of that Person, whether
through the ownership of voting equity securities or by contract or otherwise.

 

“Affiliate Subordination Agreement” means an Amended and Restated Affiliate
Subordination Agreement substantially in the form of Exhibit A pursuant to which
intercompany obligations and advances owed by the Borrower are subordinated to
the Obligations.

 

“Agents” means, collectively, the Administrative Agent and the Arrangers.

 

“Agreement” means this Amended and Restated Credit Agreement as the same may
from time to time hereafter be amended, restated, supplemented or otherwise
modified.

 

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Lending Office” means with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office and (ii) in the case of its
Eurodollar Loans, its Eurodollar Lending Office.

 

“Applicable Margin” means, (a) in the case of Base Rate Loans, 3.50% and (b) in
the case of Eurodollar Loans, 4.50%.

 

“Arrangers” means J.P. Morgan Securities LLC, Barclays Bank PLC and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, in their respective capacities as
Joint Lead Arranger and Joint Bookrunner hereunder.

 

2

--------------------------------------------------------------------------------


 

“Assigned Loans” has the meaning set forth in the recitals hereto.

 

“Assignee” has the meaning set forth in Section 9.6(c).

 

“Assignment and Assumption” means an Assignment and Assumption, in substantially
the form of Exhibit H hereto.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Addendum” means the Bank Addendum substantially in the form attached
hereto as Exhibit O.

 

“Bankruptcy Event” means with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Banks” means each entity listed on the signature pages hereof as a “Bank”, each
Assignee which becomes a Bank pursuant to Section 9.6(c), and their respective
successors and any additional bank, financial institution or other entity which
becomes party to this Agreement pursuant to Section 2.19(b).  For purposes of
this Agreement, J.P. Morgan Securities LLC, shall not constitute a “Bank”.

 

“Base Rate” means, for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Rate in effect on such day plus ½ of 1% and
(c) the Eurodollar Rate on such day (or, if such day is not a Business Day, the
next preceding Business Day) for a deposit in Dollars with a maturity of one
month plus 1.0%.  Any change in the Base Rate due to a change in the Prime Rate,
the Federal Funds Rate or such Eurodollar Rate shall be effective as of the
opening of business on the day of such change in the Prime Rate, the Federal
Funds Rate or such Eurodollar Rate, respectively.

 

“Base Rate Borrowing” means a Borrowing in Dollars the interest on which is
calculated by reference to the Base Rate in accordance with the provisions of
this Agreement.

 

“Base Rate Loan” means a Loan in Dollars to be made by a Bank the interest on
which is calculated by reference to the Base Rate in accordance with the
provisions of this Agreement.

 

3

--------------------------------------------------------------------------------


 

“Book Value” means, as to any asset as of any date of determination, the gross
book value of such asset at the end of the most recently ended fiscal quarter as
determined in accordance with GAAP, provided that (x) depreciation shall be
added back to such book value with respect to any Covered Assets, and (y) if
there is a write-down with respect to such book value of such asset or a
specific reserve is taken with respect to such asset, the book value of such
asset shall be the gross book value of such asset, after giving effect to such
write-down or asset specific reserves and impairments.

 

“Borrower” has the meaning set forth in the preamble hereto.

 

“Borrowing” has the meaning set forth in Section 1.3.  “Borrowed” shall have a
correlative meaning.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized by law to close.

 

“Capital Leases” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Cash and Cash Equivalents” means (a) cash; (b) marketable direct obligations
issued or unconditionally guaranteed by the United States Government or issued
by an agency thereof and backed by the full faith and credit of the United
States, in each case maturing within one (1) year after the date of acquisition
thereof; (c) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof maturing within ninety (90) days after the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from any two of S&P, Moody’s or Fitch (or, if at any
time no two of the foregoing shall be rating such obligations, then from such
other nationally recognized rating services acceptable to the Administrative
Agent); (d) commercial paper (foreign and domestic) or master notes, other than
commercial paper or master notes issued by the Borrower or any of its
Affiliates, and, at the time of acquisition, having a long-term rating of at
least A or the equivalent from S&P, Moody’s or Fitch and having a short-term
rating of at least A-1, P-1 and F-1 from S&P, Moody’s and Fitch, respectively
(or, if at any time neither S&P nor Moody’s nor Fitch shall be rating such
obligations, then the highest rating from such other nationally recognized
rating services acceptable to the Administrative Agent); (e) domestic and
foreign certificates of deposit or domestic time deposits or foreign deposits or
bankers’ acceptances (foreign or domestic) in Dollars that are issued by a bank
(I) which has, at the time of acquisition, a long-term rating of at least A or
the equivalent from S&P, Moody’s or Fitch and (II) if a domestic bank, which is
a member of the Federal Deposit Insurance Corporation; (f) overnight securities
repurchase agreements, or reverse repurchase agreements secured by any of the
foregoing types of securities or debt instruments, provided that the collateral
supporting such repurchase agreements shall have a value not less than 101% of
the principal amount of the repurchase agreement plus accrued interest; and
(g) money market funds invested in investments substantially all of which
consist of the items described in clauses (a) through (f) foregoing.

 

“Change of Control” means the occurrence of the event or events set forth in
Section 6.1(i) or Section 6.1(j).

 

“Closing Date” means the date on which the conditions set forth in Section 3.1
shall have been satisfied to the satisfaction of the Administrative Agent.

 

4

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Collateral” means, at any time, all of the property of the Borrower upon which
a Lien is purported to be created by the Collateral Documents, including without
limitation, interests in the Pledged Subsidiaries owned directly by the
Borrower.  As the context may require, “Collateral” also refers to Covered
Assets.

 

“Collateral and Covered Assets List” means the list of Collateral and Covered
Assets as of the Closing Date and set forth on Schedule 1.1B, as such list may
be modified to remove Collateral and Covered Assets therefrom or to add assets
as provided in Section 2.19 in connection with any Incremental Term Loans, and
delivered after the Closing Date from time to time in accordance with this
Agreement.

 

“Collateral Coverage Ratio” means, as of the last Business Day of any calendar
quarter, the ratio on such day of (a) the Total Collateral Value at such time of
(i) the Collateral on such day in which the Administrative Agent has a first
priority perfected security interest (other than Permitted Liens) and (ii) the
Covered Assets on such day to the extent (x) the Administrative Agent has a
first priority perfected security interest in (A) the equity interests of the
Pledged Subsidiary pledged pursuant to the Collateral Documents that directly or
indirectly controls such Covered Assets or (B) in the case of any Loan Asset
that is held by the Borrower, the Loan Asset and, by collateral assignment, any
related collateral security securing such Loan Asset and (y) such Covered Assets
(and the equity interests of any Covered Subsidiary that directly or indirectly
owns or controls such Covered Assets) are not subject to any Liens in violation
of the Negative Pledge Agreement or not permitted by Section 5.15 hereof to
(b) the sum of (i) the aggregate outstanding principal amount of the Loans on
such day, plus (ii) the aggregate outstanding principal amount of Indebtedness
(other than the Obligations) secured by Liens on the Collateral and Covered
Assets on such day; provided, that during any calendar month in which a Third
Party Sale shall have occurred, the foregoing determination shall be made on the
last Business Day of such calendar month to the extent such month is not also
the last month of a calendar quarter.

 

“Collateral Documents” means the Security Agreement, the Affiliate Subordination
Agreement, the Negative Pledge Agreement, any Intercreditor Agreement, the Power
of Attorney, the Deposit Account Control Agreement and all other similar
agreements and security documents hereafter delivered to the Administrative
Agent granting a Lien on any property of the Borrower or a Covered Subsidiary to
secure the obligations and liabilities of the Borrower under any Loan Document
or providing rights and remedies in respect of the Collateral and the Covered
Assets.

 

“Collateral Report” has the meaning set forth in Section 5.1(i).

 

“Commitment” means with respect to each Bank, the obligation of such Bank to
make Loans (or to continue an Existing Loan) in an aggregate principal amount
not to exceed the amount set forth on Schedule 1.1A next to the name of such
Bank under the heading “Commitment” or in the Assignment and Assumption pursuant
to which such Bank became a party hereto, as may be increased pursuant to
Section 2.19.  The amount of the Total Commitments on the Closing Date is
$450,000,000.

 

“Consolidated Subsidiary” means at any date (i) any Covered Subsidiary and
(ii) any other Subsidiary or other entity which is consolidated with the
Borrower in accordance with GAAP.

 

“Consolidated Tangible Net Worth” means, at any time, the tangible net worth of
the Borrower, on a consolidated basis, determined in accordance with GAAP.

 

5

--------------------------------------------------------------------------------


 

“Contingent Obligation” as to any Person means, without duplication, (i) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP which is not otherwise Indebtedness, and
(ii) any obligation required to be disclosed in accordance with GAAP in the
footnotes to such Person’s financial statements, guaranteeing partially or in
whole any Non-Recourse Indebtedness, lease, dividend or other obligation
including guarantees of completion and guarantees of representations and
warranties, provided, however, Contingent Obligations shall not include
contractual indemnities (including, without limitation, any indemnity or
price-adjustment provision relating to the purchase or sale of securities or
other assets) and guarantees of non-monetary obligations (other than as
described above) which have not yet been called on or quantified, of such Person
or of any other Person.  The amount of any Contingent Obligation described in
clause (ii) shall be deemed to be (a) with respect to a guaranty of interest or
interest and principal, or operating income guaranty, the Net Present Value of
the sum of all payments required to be made thereunder (which in the case of an
operating income guaranty shall be deemed to be equal to the debt service for
the note secured thereby), through (i) in the case of an interest or interest
and principal guaranty, the stated date of maturity of the obligation (and
commencing on the date interest could first be payable thereunder), or (ii) in
the case of an operating income guaranty, the date through which such guaranty
will remain in effect, and (b) with respect to all guarantees not covered by the
preceding clause (a), an amount equal to the stated or determinable amount of
the primary obligation in respect of which such guaranty is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as recorded on
the balance sheet and on the footnotes to the most recent financial statements
of the Borrower required to be delivered pursuant to Section 5.1 hereof. 
Notwithstanding anything contained herein to the contrary, guarantees of
completion shall not be deemed to be Contingent Obligations unless and until a
claim for payment or performance has been made thereunder, at which time any
such guaranty of completion shall be deemed to be a Contingent Obligation in an
amount equal to any such claim.  All matters constituting “Contingent
Obligations” shall be calculated without duplication.

 

“Continuing Banks” has the meaning set forth in the recitals hereto.

 

“Continued Loans” has the meaning set forth in the recitals hereto.

 

“Covered Assets” means, as of any date of determination, (a) the Loan Assets,
the Credit Tenant Lease Assets, Operating Property Assets and the Land Assets
directly or indirectly owned by the Borrower or a Covered Subsidiary, listed in
the Collateral and Covered Asset List and (b) interests in a Covered Subsidiary
owned by any other Covered Subsidiary.

 

“Covered Party” means (i) the Borrower and (ii) each Covered Subsidiary.

 

“Covered Subsidiary” means each (i) Pledged Subsidiary and (ii) any Subsidiary
of a Pledged Subsidiary set forth on Schedule 4.28.

 

“Credit Ratings” means the Borrower’s corporate rating assigned by the Rating
Agencies.

 

“Credit Tenant Lease Asset” means property owned by the Covered Subsidiaries and
identified on the Collateral and Covered Assets List as a credit tenant lease
asset.

 

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

 

“Default Rate” has the meaning set forth in Section 2.6(c).

 

6

--------------------------------------------------------------------------------


 

“Defaulting Bank” means any Bank that (a) has failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
or (ii) pay over to the Administrative Agent or the other Banks any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Bank notifies the Administrative Agent in writing that such failure is the
result of such Bank’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (b) has notified the Borrower or the Administrative
Agent and the other Banks in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Bank’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Administrative Agent or
applicable Bank, acting in good faith, to provide a certification in writing
from an authorized officer of such Bank that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans
under this Agreement, provided that such Bank shall cease to be a Defaulting
Bank pursuant to this clause (c) upon the Administrative Agent or the applicable
Bank’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, (d) has become the subject of a Bankruptcy Event,
or (e) has, or has a direct or indirect parent company that has, become the
subject of a Bail-In Action.

 

“Deposit Account Control Agreement” means, individually and collectively, each
“Deposit Account Control Agreement” referred to in the Security Agreement.

 

“Deposit Collateral Account” has the meaning set forth in Section 5.16(a).

 

“Designated Valuation Amount” means, as of any date of determination, as to any
single asset included as a Covered Asset, 80% of the Book Value of such Covered
Asset as of such date of determination, less, in the case of any such asset that
is a Credit Tenant Lease, a Land Asset or an Operating Property Asset with
respect to which there is a Mortgage on the underlying property, the outstanding
principal amount of such Mortgage on such date.

 

“Dollars” and “$” means the lawful money of the United States.

 

“Domestic Lending Office” means, as to each Bank, its office located at its
address in the United States set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Domestic Lending Office)
or such other office as such Bank may hereafter designate as its Domestic
Lending Office by notice to the Borrower and the Administrative Agent.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

7

--------------------------------------------------------------------------------


 

“Effective Date” means a moment in time immediately preceding the Closing Date
and the funding of the Loans under this Agreement.

 

“Environmental Affiliate” means any partnership, joint venture, trust or
corporation in which an equity interest is owned directly or indirectly by the
Borrower and, as a result of the ownership of such equity interest, the Borrower
may become subject to liability for Environmental Claims against such
partnership, joint venture, trust or corporation (or the property thereof).

 

“Environmental Claim” means, with respect to any Person, any notice, claim,
demand or similar communication (written or oral) by any other Person alleging
potential liability of such Person for investigatory costs, cleanup costs,
governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting,
directly or indirectly, from (i) the presence, or release into the environment,
of any Materials of Environmental Concern at any location, whether or not owned
by such Person or (ii) circumstances forming the basis of any violation, or
alleged violation, of any Environmental Law.

 

“Environmental Laws” means any and all federal, state, and local statutes, laws
(including common law), judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, plans, injunctions, permits, concessions, grants,
licenses, agreements and other governmental restrictions relating to protection
of the environment or of human health or safety (as affected by exposure to
harmful or deleterious substances).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means the Borrower, any Subsidiary, and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all members of an “affiliated service
group” which, together with the Borrower, or any Subsidiary, are treated as a
single employer under Section 414 of the Code or Section 4001(b)(1) of ERISA. 
Any former member of the ERISA Group shall continue to be considered a member of
the ERISA Group within the meaning of this definition with respect to the period
such entity was a member of the ERISA Group.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurocurrency Reserve Requirements” means, for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Federal Reserve Board or other Governmental Authority having
jurisdiction with respect thereto dealing with reserve requirements prescribed
for eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

 

“Eurodollar Base Rate” means,  with respect to any Eurodollar Loan for any
Interest Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
Screen that displays such rate (or, in the event such rate does not appear on
either of such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected

 

8

--------------------------------------------------------------------------------


 

by the Administrative Agent in its reasonable discretion; in each case, the
“Screen Rate”) as of the Specified Time on the Quotation Day for such Interest
Period; provided that if the Screen Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement; provided, further,
that if the Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) with respect to Dollars, then the
Eurodollar Base Rate shall be the Interpolated Rate at such time (provided that
if the Interpolated Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement).

 

“Eurodollar Borrowing” has the meaning set forth in Section 1.3.

 

“Eurodollar Business Day” means any Business Day on which banks are open for
dealings in deposits in Dollars in the London interbank market.

 

“Eurodollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Eurodollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Eurodollar Lending Office by notice to the Borrower
and the Administrative Agent.

 

“Eurodollar Loan” means a Loan in Dollars, the interest on which is calculated
by reference to the Eurodollar Rate, made or to be made by a Bank in accordance
with the applicable Notice of Borrowing.

 

“Eurodollar Rate” means with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

 

Eurodollar Base Rate

 

 

1.00 - Eurocurrency Reserve Requirements

 

 

; provided, however, that for purposes of this Agreement, the Eurodollar Rate
with respect to the Loans shall in no event be less than 1.00% per annum.

 

“Event of Default” has the meaning set forth in Section 6.1.

 

“Excluded Assets” means the assets owned by the Covered Subsidiaries as of the
Closing Date identified on Schedule 1.1D, none of which shall constitute a
Covered Asset.

 

“Existing Bank” has the meaning set forth in the recitals hereto.

 

“Existing Credit Agreement” has the meaning set forth in the recitals hereto.

 

“Existing Loans” has the meaning set forth in the recitals hereto.

 

“Exiting Banks” has the meaning set forth in the recitals hereto.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

9

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it; provided that if
the Federal Funds Effective Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.

 

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Borrower.

 

“Fitch” means Fitch Investor Services, Inc., or any successor thereto.

 

“Fronting Lender” has the meaning set forth in the recitals hereto.

 

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 5.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 5.1(a); provided that (i) revenues,
expenses, gains and losses that are included in results of discontinued
operations because of the application of SFAS No. 144 will be treated as
revenues, expenses, gains and losses from continuing operations.  In the event
that any “Accounting Change” (as defined below) shall occur and such change
results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then the Borrower and the Administrative
Agent agree to enter into negotiations in order to amend such provisions of this
Agreement so as to reflect equitably such Accounting Changes with the desired
result that the criteria for evaluating the Borrower’s financial condition shall
be the same after such Accounting Changes as if such Accounting Changes had not
been made.  Until such time as such an amendment shall have been executed and
delivered by the Borrower, the Administrative Agent and the Required Banks, all
financial covenants, standards and terms in this Agreement shall continue to be
calculated or construed as if such Accounting Changes had not occurred. 
“Accounting Changes” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

 

“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Loans which are Base Rate Loans at such time, or (ii) all Eurodollar Loans
having the same Interest Period at such time; provided that, if a Loan of any
particular Bank is converted to or made as a Base Rate Loan pursuant to
Section 8.2 or Section 8.5, such Loan shall be included in the same Group or
Groups of Loans from time to time as it would have been in if it had not been so
converted or made.

 

10

--------------------------------------------------------------------------------


 

“Increased Facility Activation Date” means any Business Day on which any Bank
shall execute and deliver to the Administrative Agent an Increased Facility
Activation Notice pursuant to Section 2.19(a).

 

“Increased Facility Activation Notice” means a notice substantially in the form
of Exhibit M-1.

 

“Increased Facility Closing Date” means any Business Day designated as such in
an Increased Facility Activation Notice.

 

“Indebtedness” as applied to any Person, means, at any time, without
duplication, (a) all indebtedness, obligations or other liabilities of such
Person (i) for borrowed money (including construction loans) or evidenced by
debt securities, debentures, acceptances, notes or other similar instruments,
and any accrued interest, fees and charges relating thereto, (ii) under profit
payment agreements or in respect of obligations to redeem, repurchase or
exchange any Securities of such Person or to pay dividends in respect of any
stock, (iii) with respect to letters of credit issued for such Person’s account,
(iv) to pay the deferred purchase price of property or services, except accounts
payable and accrued expenses arising in the ordinary course of business, (v) in
respect of Capital Leases, (vi) which are Contingent Obligations or (vii) under
warranties and indemnities; (b) all indebtedness, obligations or other
liabilities of such Person or others secured by a Lien on any property of such
Person, whether or not such indebtedness, obligations or liabilities are assumed
by such Person, all as of such time (provided that the value of such
indebtedness, obligations or liabilities shall be limited to the lesser of
(x) the amount of such indebtedness, obligations or liabilities assumed by such
Person and (y) the undepreciated book value of the property subject to such
Lien, determined in accordance with GAAP, and less any impairment charge;
(c) all indebtedness, obligations or other liabilities of such Person in respect
of Interest Rate Contracts and foreign exchange contracts, net of liabilities
owed to such Person by the counterparties thereon; (d) all preferred stock
subject (upon the occurrence of any contingency or otherwise) to mandatory
redemption; and (e) all contingent contractual obligations with respect to any
of the foregoing.

 

“Incremental Term Loans” means any term loans made pursuant to Section 2.19.

 

“Indemnitee” has the meaning set forth in Section 9.3(b).

 

“Insolvency” means with respect to any Multiemployer Plan, the condition that
such plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intercreditor Agreement” has the meaning set forth in the definition of
“Permitted Second Lien Debt”.

 

“Interest Period” means, with respect to each Eurodollar Borrowing, the period
commencing on the date of such Borrowing specified in the Notice of Borrowing or
on the date specified in the applicable Notice of Interest Rate Election and
ending 1, 2, 3 or 6 months (or, if available to all Banks, one week) thereafter
as the Borrower may elect in the applicable Notice of Interest Rate Election;
provided, that:

 

(a)                                 any Interest Period which would otherwise
end on a day which is not a Eurodollar Business Day shall be extended to the
next succeeding Eurodollar Business Day unless such Eurodollar Business Day
falls in another calendar month, in which case such Interest Period shall end on
the immediately preceding Eurodollar Business Day;

 

11

--------------------------------------------------------------------------------


 

(b)                                 any Interest Period which begins on the last
Eurodollar Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Eurodollar Business Day of a calendar month; and

 

(c)                                  no Interest Period may end later than the
Maturity Date.

 

“Interest Rate Contracts” means, collectively, interest rate swap, collar, cap
or similar agreements providing interest rate protection.

 

“Interpolated Rate” means, at any time, the rate per annum (rounded to the same
number of decimal places as the Screen Rate) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the Screen Rate (for the longest period for which that Screen Rate
is available in Dollars) that is shorter than the Impacted Interest Period and
(b) the Screen Rate (for the shortest period for which that Screen Rate is
available for Dollars) that exceeds the Impacted Interest Period, in each case,
as of the Specified Time on the Quotation Day for such Interest Period. When
determining the rate for a period which is less than the shortest period for
which the Screen Rate is available, the Screen Rate for purposes of clause
(a) above shall be deemed to be the overnight rate for Dollars determined by the
Administrative Agent from such service as the Administrative Agent may select.

 

“Investment Affiliate” means any joint venture or Subsidiary, whose financial
results are not consolidated under GAAP with the financial results of the
Borrower on the consolidated financial statements of the Borrower.

 

“Investment Grade Rating” means a rating for a Person’s senior long-term
unsecured debt of BBB- or better from S&P or of Baa3 or better from Moody’s.  In
the event that the Borrower receives Credit Ratings from S&P and Moody’s, and
such Credit Ratings are not equivalent, the lower of such two (2) Credit Ratings
shall be used to determine whether an Investment Grade Rating was achieved.

 

“Land Assets” means Real Property Assets consisting of land owned directly or
indirectly by Covered Subsidiaries and identified on the Collateral and Covered
Assets List as a land asset.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement, in each case that has the effect of creating a security interest in
respect of such asset.  For the purposes of this Agreement, the Borrower or any
Consolidated Subsidiary shall be deemed to own subject to a Lien any asset which
it has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

 

“Loan” has the meaning set forth in Section 2.1(a), and, for avoidance of doubt,
shall include any Continued Loans and any other loans made pursuant to
Section 2.19.

 

“Loan Assets” means for any such assets included on the Covered Assets, those
assets owned by the Borrower or a Covered Subsidiary and identified on the
Collateral and Covered Assets List on the Closing Date as a loan asset, in each
case owned by the Borrower or a Pledged Subsidiary.

 

“Loan Documents” means this Agreement, any Notes, any Increased Facility
Activation Notice or New Bank Supplement delivered pursuant to Section 2.19 and
each Collateral Document.

 

12

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means an effect resulting from any circumstance or
event or series of circumstances or events, of whatever nature (but excluding
general economic conditions), which does or would reasonably be expected to,
materially and adversely impair (i) the ability of the Covered Parties, taken as
a whole, to perform their respective obligations under the Loan Documents, or
(ii) the ability of the Administrative Agent or the Banks to enforce the Loan
Documents.

 

“Material Default” means (i) any Payment Default, (ii) any Default resulting
from the Borrower’s failure to be in compliance with any covenant contained in
Section 5.1(a), (b), (c), (d)(i) (provided that the officer of the Borrower
that, in such case, has obtained knowledge of the applicable Default or Event of
Default is any of the president, chief executive officer, chief financial
officer or chief operating officer of the Borrower or any officer performing the
customary duties of any such position), or (l), 5.8, 5.9, 5.10, 5.11, 5.15, 5.16
or 5.18 or (iii) any other material Default as to which the Borrower shall have
received written notice.

 

“Materials of Environmental Concern” means and includes any pollutants,
contaminants, hazardous wastes, toxic and hazardous substances, asbestos, lead,
petroleum and petroleum by-products, and any other substances regulated pursuant
to, or that could give rise to liability under, Environmental Law.

 

“Maturity Date” means the date when all Obligations hereunder shall be due and
payable, which is July 1, 2020.

 

“Moody’s” means Moody’s Investors Services, Inc. or any successor thereto.

 

“Mortgage” means a mortgage, deed of trust, deed to secured debt or similar
security interest.

 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA which is subject to Title IV of ERISA
to which any member of the ERISA Group is then making or accruing an obligation
to make contributions.

 

“Negative Pledge Agreement” means the Amended and Restated Negative Pledge
Agreement, dated the date hereof, among the Covered Subsidiaries (other than
those Covered Subsidiaries that are subject to conditions and restrictions on
entering into such an agreement under or relating to any of the Indebtedness
described on Schedule 4.4(c)) and the Administrative Agent, substantially in the
form of Exhibit C, as the same may be amended, modified or supplemented from
time to time.

 

“Net Cash Proceeds” means as to any asset constituting Collateral or Covered
Assets (a) in connection with any Third Party Sale, the proceeds thereof in the
form of cash, net of customary fees and expenses actually incurred in connection
therewith net of amounts used to repay any indebtedness required to be repaid as
a result of such Third Party Sale and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements) and (b) in connection
with a Recovery Event, proceeds from a Recovery Event (net of customary
transaction expenses incurred by the Covered Parties in connection therewith to
the extent not used, or committed to be used, for repair or replacement);
provided that with respect to both clause (a) and clause (b) above, Net Cash
Proceeds as to any asset shall not exceed, but shall not be less than, 110% of
the Designated Valuation Amount for such asset (calculated as of the Closing
Date).

 

13

--------------------------------------------------------------------------------


 

“Net Present Value” means, as to a specified or ascertainable Dollar amount, the
present value, as of the date of calculation of any such amount using a discount
rate equal to the Base Rate in effect as of the date of such calculation.

 

“Non-Excluded Taxes” has the meaning set forth in Section 8.4(a).

 

“Non-Recourse Indebtedness” means Indebtedness with respect to which recourse
for payment is limited to (i) specific assets related to a particular Property
or group of Properties encumbered by a Lien securing such Indebtedness or (ii)
for all purposes other than Section 6.1(e) hereof, any Subsidiary (so long as if
a Subsidiary is a partnership, there is no recourse to the Borrower as a general
partner of such partnership); provided that if any portion of Indebtedness is so
limited, then such portion shall constitute Non-Recourse Indebtedness and only
the remainder of such Indebtedness shall constitute Recourse Debt; provided,
further, however, that direct recourse to the Borrower for any such Indebtedness
for fraud, misrepresentation, misapplication of cash, waste, Environmental
Claims and liabilities and other circumstances customarily excluded by
institutional lenders from exculpation provisions and/or included in separate
indemnification agreements in non-recourse financing of real estate shall not,
by itself, prevent such Indebtedness from being characterized as Non-Recourse
Indebtedness.

 

“Notes” means any promissory notes of the Borrower, substantially in the form of
Exhibit D hereto, evidencing the obligation of the Borrower to repay the Loans,
and “Note” means any one of such promissory notes issued hereunder.

 

“Notice of Borrowing” means a notice from the Borrower in accordance with
Section 2.2 and substantially in the form attached of Exhibit E.

 

“Notice of Interest Rate Election” has the meaning set forth in Section 2.5.

 

“Obligations” means all obligations, liabilities, indemnity obligations and
Indebtedness of every nature of the Borrower (including interest accruing after
the maturity of the Loans and interest accruing after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), from time to time owing
to the Administrative Agent, any other Agent or any Bank under or in connection
with the Loans under this Agreement or any other Loan Document.

 

“Operating Property Assets” means those Real Property Assets owned directly or
indirectly by a Covered Subsidiary and identified on the Collateral and Covered
Asset List as an operating property asset.

 

“Other Taxes” has the meaning set forth in Section 8.4(b).

 

“Parent” means, with respect to any Bank, any Person controlling such Bank.

 

“Participant” has the meaning set forth in Section 9.6(b).

 

“Participant Register” has the meaning set forth in Section 9.6(b).

 

“Patriot Act” has the meaning set forth in Section 9.15.

 

“Payment Date” means (a) the first Business Day of each January, April, July and
October and (b) the Maturity Date.

 

14

--------------------------------------------------------------------------------


 

“Payment Default” means any Default resulting from the Borrower’s failure to pay
any principal of any Loan hereunder, including any mandatory prepayment
hereunder, or any interest due on any Loan or any fees or other amount payable
hereunder.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Liens” means:

 

(a)                                 Liens for Taxes, assessments or other
governmental charges not yet delinquent or which are being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted in
accordance with the terms hereof;

 

(b)                                 statutory liens of carriers, warehousemen,
mechanics, materialmen and other similar liens imposed by law, which are
incurred in the ordinary course of business for sums not more than ninety (90)
days delinquent or which are being contested in good faith in accordance with
the terms hereof;

 

(c)                                  utility deposits and other deposits or
pledges to secure the performance of bids, trade contracts (other than for
borrowed money), leases, purchase contracts, construction contracts,
governmental contracts, statutory obligations, surety bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

 

(d)                                 easements (including reciprocal easement
agreements and utility agreements), rights-of-way, zoning restrictions, other
covenants, reservations, encroachments, leases, licenses or similar charges or
encumbrances (whether or not recorded) and all other items listed on any
Schedule B to the Borrower’s owner’s title insurance policies, except in
connection with any Indebtedness, for any of the Borrower’s Real Property
Assets, so long as the foregoing do not interfere in any material respect with
the use or ordinary conduct of the business of the Borrower and do not diminish
in any material respect the value of the property to which such Permitted Lien
is attached;

 

(e)                                  (I) Liens and judgments which have been or
will be bonded (and the Lien on any cash or securities serving as security for
such bond) or released of record within forty-five (45) days after the date such
Lien or judgment is entered or filed against the Borrower, or any other Covered
Party, or (II) Liens which are being contested in good faith by appropriate
proceedings for review and in respect of which there shall have been secured a
subsisting stay of execution pending such appeal or proceedings and as to which
the subject asset is not at risk of forfeiture;

 

(f)                                   Liens on the Collateral or Covered Assets
as of the Closing Date and listed on Schedule 1.1C (including Liens securing
Indebtedness described on Schedule 4.4(c) and refinancings thereof permitted
under this Agreement);

 

(g)                                  Liens in favor of the Borrower; and

 

(h)                                 Liens created pursuant to the Collateral
Documents in favor of the Administrative Agent for the benefit of the Secured
Parties.

 

“Permitted Second Lien Debt” means Indebtedness issued or incurred by the
Borrower after the Closing Date that is secured by a second priority security
interest in the Collateral, subject in all cases to the first priority Lien
granted in favor of the Administrative Agent pursuant to the Security

 

15

--------------------------------------------------------------------------------


 

Documents; provided that the Administrative Agent shall have entered into an
intercreditor agreement substantially in the form attached hereto as Exhibit N
(an “Intercreditor Agreement”) with the holders or representatives of such
Indebtedness; provided further that such Indebtedness (i) is issued or incurred
in exchange for, or to refinance, Indebtedness issued by the Borrower and its
Subsidiaries prior to the Closing Date that has a scheduled maturity on or prior
to the Maturity Date, (ii) reflects terms that do not provide for any scheduled
repayment, mandatory repayment or redemption or sinking fund obligations prior
to the Maturity Date and (iii) contains covenants, events of default and other
terms that are not more restrictive to the Borrower than (x) those contained
herein, in the case of such Indebtedness in the form of bank financing or credit
facilities under credit or loan agreements and (y) those contained in the
indentures in effect as of the Closing Date governing the Borrower’s existing
senior unsecured notes, in the case of such Indebtedness in the form of debt
securities, bonds or notes.

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including,
without limitation, a government or political subdivision or an agency or
instrumentality thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group, (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group or (iii) to which any member of the ERISA Group has
had liability within the previous five years.

 

“Pledged Subsidiary” means any Subsidiary of the Borrower the equity or other
interests in which constitute Collateral pledged pursuant to the Collateral
Documents and that owns, directly or indirectly, Covered Assets or any other
Covered Subsidiary that owns, directly or indirectly, Covered Assets.

 

“Power of Attorney Agreement” means the Amended and Restated Power of Attorney
Agreement dated as of the Closing Date between the Borrower and the
Administrative Agent substantially in the form of Exhibit L pursuant to which
the Borrower shall grant to the Administrative Agent a power of attorney to
effect on behalf of the Borrower the sale of certain Covered Assets upon the
occurrence of an Event of Default and exercise of foreclosure remedies under
this Agreement and the Collateral Documents or upon the acceleration of the
underlying related secured Indebtedness encumbering such Covered Asset and
described on Schedule 4.4(c).

 

“Prime Rate” the rate of interest per annum publicly announced from time to time
by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal office
in New York City (the Prime Rate not being intended to be the lowest rate of
interest charged by JPMorgan Chase Bank, N.A. in connection with extensions of
credit to debtors).

 

“Principal Collateral Payments” means, with respect to each item of Collateral
or any Covered Assets (i) any payments or prepayments in cash of principal on
account of each Loan Asset, in an aggregate amount for all such payments equal
to 110% of the Designated Valuation Amount (calculated as of the Closing Date of
such Loan Asset), (ii) in respect of any Third Party Sale, regardless of the
actual amount of Net Cash Proceeds received by the Borrower on account of any
Collateral or Covered Assets, an amount equal to 110% of the Designated
Valuation Amount (calculated as of the Closing Date) of such Collateral or
Covered Asset and (iii) the Net Cash Proceeds from a Recovery Event, in each
case to the extent such assets are Collateral or Covered Assets and in the case
of clause (iii), such Net Cash Proceeds are not required to be held and applied
to the repair, replacement or

 

16

--------------------------------------------------------------------------------


 

restoration of such Covered Asset pursuant to the terms of any lease, Mortgage
or other agreement encumbering or applicable to such Covered Asset.  For the
avoidance of doubt, (x) no rental or lease payments, no interest payments and no
payments of fees (other than as expressly described in clause (ii) above)
received by a Covered Party from or on account of any Collateral or Covered
Assets shall constitute Principal Collateral Payments and (y) the aggregate
amount of all principal payments or repayments received in respect of a Loan
Asset and the aggregate amount of Net Cash Proceeds received as a result of a
Third Party Sale of any Covered Asset, in each case in excess of 110% of the
Designated Valuation Amount for such Covered Asset, shall not constitute
Principal Collateral Payments.

 

“Pro Rata Share” means, for any Bank at any time, a fraction (expressed as a
percentage), the numerator of which shall be the amount of such Bank’s
Commitment and the denominator of which shall be the Total Commitments.

 

“Projections” means the projected cash flows of the Borrower and its
Consolidated Subsidiaries, substantially in the form of Exhibit F hereto.

 

“Property” means, with respect to any Person, any real or personal property,
building, facility, structure, equipment or unit, or other asset owned by such
Person.

 

“Public-Sider” means a Bank whose representatives may trade in securities of the
Borrower or any of its Subsidiaries while in possession of the financial
statements provided by the Borrower under the terms of this Agreement.

 

“Quotation Day” means with respect to any Eurodollar Loan for any Interest
Period, two Business Days prior to the commencement of such Interest Period.

 

“Rating Agencies” means, collectively, S&P and Moody’s.

 

“Real Property Assets” means as to any Person as of any time, the real property
assets (including, without limitation, interests in participating mortgages in
which such Person’s interest therein is characterized as equity according to
GAAP) owned directly or indirectly by such Person at such time.

 

“Recourse Debt” means Indebtedness other than Non-Recourse Indebtedness.

 

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim relating to any asset constituting Collateral or a
Covered Asset, provided no settlement or payment in respect of any business
interruption insurance shall constitute a Recovery Event.

 

“REIT” means a real estate investment trust, as defined under Section 856 of the
Code.

 

“Required Banks” means at any time Banks having or holding more than 50% of the
sum of (i) the Total Commitments, if any, and (ii) the aggregate unpaid
principal amount of the Loans then outstanding hereunder.

 

“Revolving Credit Agreement” means the Credit Agreement, dated as of March 27,
2015, among the Borrower, the banks from time to time parties thereto, and
JPMorgan Chase Bank, N.A., as administrative agent.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

 

17

--------------------------------------------------------------------------------


 

“Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, by the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the United
Nations Security Council, the European Union, any European Union member state or
her Majesty’s Treasury of the United Kingdom or (c) other relevant sanctions
authority.

 

“Screen Rate” has the meaning set forth in the definition of “Eurodollar Base
Rate”.

 

“Secured Parties” has the meaning set forth in the Security Agreement.

 

“Securities” means any stock, partnership interests, shares, shares of
beneficial interest, voting trust certificates, bonds, debentures, notes or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities,” or
any certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire any of the foregoing, and shall include Indebtedness which
would be required to be included on the liabilities side of the balance sheet of
the Borrower in accordance with GAAP, but shall not include any Cash and Cash
Equivalents or any evidence of the Obligations.

 

“Security Agreement” means the Amended and Restated Security Agreement, dated
the date hereof, made by the Borrower in favor of the Administrative Agent,
substantially in the form of Exhibit G, as the same may be amended, modified or
supplemented from time to time.

 

“Solvent” means that, when used with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature.  For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

 

“Specified Time” means 11:00 a.m., London time.

 

18

--------------------------------------------------------------------------------


 

“Subsidiary” means any corporation, trust or other entity of which securities or
other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by the Borrower.

 

“Super Majority Banks” means at any time Banks having or holding more than 66
2/3% of the sum of (i) the Total Commitments, if any, and (ii) the aggregate
unpaid principal amount of the Loans then outstanding hereunder.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Event” means (i) a “reportable event”, as such term is described in
Section 4043 of ERISA (other than a “reportable event” not subject to the
provision for 30-day notice to the PBGC), or an event described in Section
4062(e) of ERISA, (ii) the withdrawal by any member of the ERISA Group from a
Multiemployer Plan during a plan year in which it is a “substantial employer”
(as defined in Section 4001(a)(2) of ERISA), or the incurrence of liability by
any member of the ERISA Group under Section 4064 of ERISA upon the termination
of a Multiemployer Plan, (iii) the filing of a notice of intent to terminate any
Plan under Section 4041 of ERISA, other than in a standard termination within
the meaning of Section 4041 of ERISA, or the treatment of a Plan amendment as a
distress termination under Section 4041 of ERISA, (iv) the institution by the
PBGC of proceedings to terminate, impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or cause a trustee to be appointed
to administer, any Plan, (v) any failure to make by its due date any required
installment under Section 430(j) of the Code with respect to any Plan, any
failure by the Borrower or any member of the ERISA Group to make any required
contribution to any Multiemployer Plan, or any failure to satisfy the minimum
funding standards (within the meaning of Section 302 of ERISA or Section 412 of
the Code), whether or not waived, shall exist with respect to any Plan, any Lien
in favor of the PBGC, a Plan, or a Multiemployer Plan shall arise on the assets
of the Borrower or any member of the ERISA Group, or there shall be any
determination that any Plan is or is expected to be in “at risk” status (within
the meaning of Section 430 of the Code or Section 303 of ERISA), (vi) ) the
Borrower or any member of the ERISA Group shall, or in the reasonable opinion of
the Required Banks is likely to, incur any liability in connection with a
withdrawal from any Plan in which it was a substantial employer, or the
withdrawal from, termination, Insolvency of, or “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA)
of, a Multiemployer Plan, (vi) a proceeding shall be instituted by a fiduciary
of any Multiemployer Plan against any member of the ERISA Group, to enforce
Section 515 or 4219(c)(5) of ERISA and such proceeding shall not have been
dismissed within 30 days thereafter, (vii) the provision by the administrator of
any Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent to
terminate such plan in a distress termination described in Section 4041(c) of
ERISA, (viii) the withdrawal by the Borrower or any member of the ERISA Group
from any Plan with two or more contributing sponsors or the termination of any
such Plan resulting in liability to any member of the ERISA Group pursuant to
Section 4063 or 4064 of ERISA, or (ix) receipt from the Internal Revenue Service
of notice of the failure of any Plan (or any other employee benefit plan
sponsored by the Borrower or any of its Subsidiaries which is intended to be
qualified under Section 401(a) of the Internal Revenue Code) to qualify under
Section 401(a) of the Internal Revenue Code, or the failure of any trust forming
part of any such employee benefit plan to qualify for exemption from taxation
under Section 501(a) of the Internal Revenue Code.

 

“Third Party Sale” means any sale of Collateral or a Covered Asset to a third
party or other monetization of Collateral or a Covered Asset, including without
limitation, a financing or refinancing of Collateral or Covered Assets, but
excluding any payment or prepayment; provided that (x) a sale of Collateral or a
Covered Asset to a partnership or other entity that is not wholly owned by a

 

19

--------------------------------------------------------------------------------


 

Covered Party or an Affiliate of a Covered Party shall nevertheless constitute a
Third Party Sale if (i) such entity is not controlled by a Covered Party or an
Affiliate thereof and (ii) the purchase price for such sale is agreed, on an
arm’s length basis, by the equity holders of the purchasing entity that are not
Affiliates of a Covered Party and (y) the refinancing of any Indebtedness listed
on Schedule 4.4(c) (or any refinancing thereof) permitted under this Agreement
shall not constitute a Third Party Sale.

 

“Total Collateral Value” means, as of any date of determination, the sum of
(a) the Book Value of each Covered Asset as of such date as determined by the
most recently delivered Collateral Report and (b) the aggregate amount of Cash
and Cash Equivalents in the Deposit Collateral Account that is required to be
applied to prepay the Loans in accordance with Section 2.10.  For the purposes
of any pro forma determination of the Total Collateral Value in the calculation
of the Collateral Coverage Ratio as a result of any withdrawal, including
without limitation pursuant to a Third Party Sale, of an asset as Collateral or
a Covered Asset or other adjustment to the Book Value, such determination shall
be made after giving effect to any such contemplated withdrawal as of such date.

 

“Total Commitments” means at any time, the aggregate amount of the Commitments
then in effect.

 

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.

 

“United States” means the United States of America, including the fifty states
and the District of Columbia.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2.                                 Accounting Terms and
Determinations.  As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Borrower and its Consolidated Subsidiaries not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP (provided that all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein.

 

Section 1.3.                                 Types of Borrowings.  The term
“Borrowing” denotes the aggregation of Loans of one or more Banks to be made to
the Borrower pursuant to Article II on the applicable date of Borrowing, all of
which Loans are under a single facility, are of the same type (subject to
Article VIII) and, except in the case of Base Rate Loans, have the same Interest
Period.

 

20

--------------------------------------------------------------------------------


 

ARTICLE II

 

THE LOANS

 

Section 2.1.                                 Commitments to Lend .

 

(a)                                       Each Bank severally agrees, on the
terms and conditions set forth in this Agreement, to make loans and/or Continued
Loans (collectively, “Loans”) in a single drawing (or deemed drawing in the case
of Continued Loans on the Closing Date in Dollars to the Borrower in an
aggregate principal amount not to exceed such Bank’s Commitment.

 

(b)                                       The Loans may from time to time be
(i) Eurodollar Loans or (ii) Base Rate Loans or (iii) a combination thereof, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Section 2.2 and Section 2.4.

 

(c)                                        The Commitment of each Bank shall
(i) be reduced by the amount of any Loan made by such Bank on the Closing Date
and (ii) after giving effect to such Loan, terminate on the Closing Date.

 

(d)                                       The Loans shall mature in sixteen
consecutive quarterly installments equal to 0.25% of the principal amount of
Loans, payable on each Payment Date occurring after the Closing Date beginning
on October 3, 2016, and any remaining balance of the Loans payable on the
Maturity Date.  Any amounts repaid on account of the principal amount of the
Loans may not be reborrowed.

 

Section 2.2.                                 Procedures for Borrowing. The
Borrower shall borrow under the Commitments on the Closing Date, provided that
the Borrower shall give the Administrative Agent a Notice of Borrowing (which
Notice of Borrowing must be received by the Administrative Agent prior to 10:00
a.m., New York City time, one (1) Business Day (in the case of Base Rate Loans)
and three (3) Eurodollar Business Days’ notice (in the case of Eurodollar Loans)
prior to the requested date of Borrowing) requesting that the Banks make the
Loans on the requested date of Borrowing and specifying:

 

(i)                                     the amount of Loans to be borrowed;

 

(ii)                                  the requested date of Borrowing;

 

(iii)                               whether the Loans comprising such Borrowing
are to be Base Rate Loans or Eurodollar Loans;

 

(iv)                              in the case of a Eurodollar Borrowing, the
duration of the Interest Period applicable thereto, subject to the provisions of
the definition of Interest Period;

 

(v)                                 payment instructions for delivery of such
Borrowing; and

 

(vi)                              that no Default or Event of Default has
occurred or is continuing.

 

Section 2.3.                                 Notice to Banks; Funding of Loans.

 

(a)                                       Upon receipt of a Notice of Borrowing
from the Borrower in accordance with Section 2.2 hereof, the Administrative
Agent shall, on the date such Notice of Borrowing is received by the
Administrative Agent, notify each applicable Bank of the contents thereof and of
such Bank’s Pro Rata Share of such Borrowing and of the interest rate applicable
thereto and such Notice of Borrowing

 

21

--------------------------------------------------------------------------------


 

shall not thereafter be revocable by the Borrower, unless the Borrower shall pay
any applicable expenses pursuant to Section 2.13.

 

(b)                                       Not later than 12:00 p.m. (New York
City time) on the requested date of Borrowing, each Bank shall (except as
provided in subsection (c) of this Section 2.3) make available its Pro Rata
Share of such Borrowing in Federal funds immediately available in New York, New
York, to the Administrative Agent at its address referred to in Section 9.1;
provided that as to any Continued Loans of any Continuing Bank, the Existing
Loans in respect thereof shall automatically continue as Loans hereunder.

 

(c)                                        Unless the Administrative Agent shall
have received notice from a Bank prior to the requested date of Borrowing that
such Bank will not make available to the Administrative Agent such Bank’s share
of a Borrowing, the Administrative Agent may assume that such Bank has made such
share available to the Administrative Agent on the requested date of Borrowing
in accordance with this Section 2.3 and the Administrative Agent may, in
reliance upon such assumption, but shall not be obligated to, make available to
the Borrower on such date a corresponding amount on behalf of such Bank.  If and
to the extent that such Bank shall not have so made such share available to the
Administrative Agent, such Bank agrees to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon, at
the Federal Funds Rate, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative
Agent.  If such Bank shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Bank’s Loan included in such
Borrowing for purposes of this Agreement.  If such Bank shall not pay to the
Administrative Agent such corresponding amount after reasonable attempts are
made by the Administrative Agent to collect such amounts from such Bank, the
Borrower agrees to repay to the Administrative Agent forthwith on demand such
corresponding amounts together with interest thereto, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at the interest rate applicable thereto one
(1) Business Day after demand.  Nothing contained in this Section 2.3(c) shall
be deemed to reduce the Commitment of any Bank or in any way affect the rights
of the Borrower with respect to a Defaulting Bank or the Administrative Agent. 
The failure of any Bank to make available to the Administrative Agent such
Bank’s share of any Borrowing in accordance with Section 2.3(b) hereof shall not
relieve any other Bank of its obligations to fund its Commitment, in accordance
with the provisions hereof.

 

(d)                                       Subject to the provisions hereof, the
Administrative Agent shall make available each Borrowing to the Borrower in
Federal funds immediately available in accordance with, and on the date set
forth in, the applicable Notice of Borrowing.

 

Section 2.4.                                 Notes.

 

(a)                                       Each Bank may, by notice to the
Borrower and the Administrative Agent, request that each of its Loans be
evidenced by a Note substantially the form of Exhibit D hereto.  Upon the
execution and delivery of any such Note, any existing Note payable to such Bank
shall be returned to the Borrower and replaced or modified accordingly.  Each
reference in this Agreement to the “Note” of such Bank shall be deemed to refer
to and include any or all of such Notes, as the context may require.

 

(b)                                       Upon receipt of any Bank’s Note
pursuant to Section 3.1(a), the Administrative Agent shall forward such Note to
such Bank.  Such Bank shall record the date, amount, currency, type and maturity
of each Loan made by it and the date and amount of each payment of principal
made by the Borrower, with respect thereto, and may, if such Bank so elects in
connection with any transfer or enforcement of its Note, endorse on the
appropriate schedule appropriate notations to evidence the

 

22

--------------------------------------------------------------------------------


 

foregoing information with respect to each such Loan then outstanding; provided
that the failure of such Bank to make any such recordation or endorsement shall
not affect the obligations of the Borrower hereunder or under the Notes.  Each
Bank is hereby irrevocably authorized by the Borrower so to endorse its Note and
to attach to and make a part of its Note a continuation of any such schedule as
and when required.

 

(c)                                        There shall be no more than ten
(10) Eurodollar Group of Loans outstanding at any one time.

 

Section 2.5.                                 Method of Electing Interest Rates. 
(a)  The Loans included in each Borrowing shall bear interest initially at the
type of rate specified by the Borrower in the applicable Notice of Borrowing. 
Thereafter, the Borrower may from time to time elect to change or continue the
type of interest rate borne by each Group of Loans (subject in each case to the
provisions of Article VIII), as follows:

 

(i)                                     if such Loans are Base Rate Loans, the
Borrower may elect to convert all or any portion of such Loans to Eurodollar
Loans as of any Eurodollar Business Day;

 

(ii)                                  if such Loans are Eurodollar Loans, the
Borrower may elect to convert all or any portion of such Loans to Base Rate
Loans and/or elect to continue all or any portion of such Loans as Eurodollar
Loans for an additional Interest Period or additional Interest Periods, in each
case effective on the last day of the then current Interest Period applicable to
such Loans, or on such other date designated by the Borrower in the Notice of
Interest Rate Election, provided the Borrower shall pay any losses pursuant to
Section 2.13.

 

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent at least three (3) Eurodollar
Business Days prior to, but excluding, the effective date of the conversion or
continuation selected in such notice.  A Notice of Interest Rate Election may,
if it so specifies, apply to only a portion of the aggregate principal amount of
the relevant Group of Loans; provided that (i) such portion is allocated ratably
among the Loans comprising such Group of Loans, (ii) the portion to which such
Notice of Interest Rate Election applies, and the remaining portion to which it
does not apply, are each in the minimum amounts required hereby, (iii) no Loan
may be continued as, or converted into, a Eurodollar Loan when any Event of
Default has occurred and is continuing, provided, however, that if and for so
long as the Borrower shall have an Investment Grade Rating from S&P and Moody’s,
if the Borrower shall so request and the Required Banks shall so elect, then a
Loan may be continued as, or converted into, a Eurodollar Loan when any Event of
Default has occurred and is continuing, and (iv) no Interest Period shall extend
beyond the Maturity Date.

 

(b)                                       Each Notice of Interest Rate Election
shall specify:

 

(i)                                     the Group of Loans (or portion thereof)
to which such notice applies;

 

(ii)                                  the date on which the conversion or
continuation selected in such notice is to be effective, which shall comply with
the applicable clause of subsection (a) above;

 

(iii)                               if the Loans comprising such Group of Loans
are to be converted, the new type of Loans and, if such new Loans are Eurodollar
Loans, the duration of the initial Interest Period applicable thereto; and

 

(iv)                              if such Loans are to be continued as
Eurodollar Loans for an additional Interest Period, the duration of such
additional Interest Period.

 

23

--------------------------------------------------------------------------------


 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

 

(c)                                        Upon receipt of a Notice of Interest
Rate Election from the Borrower pursuant to subsection (a) above, the
Administrative Agent shall notify each Bank with Loans affected thereby the same
day as it receives such Notice of Interest Rate Election of the contents thereof
and the interest rates determined pursuant thereto and such notice shall not
thereafter be revocable by the Borrower.  If the Borrower fails to deliver a
timely Notice of Interest Rate Election to the Administrative Agent for any
Group of Eurodollar Loans, such Loans shall be converted into Base Rate Loans on
the last day of the then current Interest Period applicable thereto.

 

Section 2.6.                                 Interest Rates.

 

(a)                                       Each Base Rate Loan shall bear
interest on the outstanding principal amount thereof, for each day from the date
such Loan is made until the date it is repaid or converted into a Eurodollar
Loan pursuant to Section 2.5, at a rate per annum equal to the sum of the Base
Rate plus the Applicable Margin for Base Rate Loans for such day.

 

(b)                                       Each Eurodollar Loan shall bear
interest on the outstanding principal amount thereof, for each day during the
Interest Period applicable thereto, at a rate per annum equal to the sum of the
Applicable Margin for Eurodollar Loans for such day plus the Eurodollar Rate
applicable to such Interest Period.

 

(c)                                        In the event that, and for so long
as, any Event of Default shall have occurred and be continuing, any overdue
principal amount of the Loans and, to the extent permitted under applicable law,
overdue interest and fees in respect of all Loans, shall bear interest at the
annual rate equal to the sum of the Base Rate and the Applicable Margin for Base
Rate Loans and two percent (2%), or, if any Loan shall have been continued as,
or converted into, a Eurodollar Loan, then, as to such Loan only, the sum of the
Eurodollar Rate applicable to such Loan and the Applicable Margin for Eurodollar
Loans, and two percent (2%) (collectively, the “Default Rate”).

 

(d)                                       The Administrative Agent shall
determine each interest rate applicable to the Loans hereunder.  The
Administrative Agent shall give prompt notice to the Borrower and the Banks of
each rate of interest so determined, and its determination thereof shall be
conclusive in the absence of demonstrable error.

 

(e)                                        Interest on all Loans bearing
interest at the Base Rate shall be payable in arrears on each Payment Date. 
Interest on all Loans bearing interest based on the Eurodollar Rate shall be
payable in arrears on the last day of the applicable Interest Period as to any
such Loan having an Interest Period of three months or less and, as to any such
Loan having an Interest Period longer than three months, each day that is three
months, or a whole multiple thereof, after the first day of such Interest Period
and the last day of such Interest Period.

 

Section 2.7.                                 Fees.

 

(a)                                       Upfront Fee; Other Fees.  The Borrower
agrees to pay to the Administrative Agent, for the account of each Bank, an
upfront fee equal to 1.00% of the Commitment of such Bank, payable on the
Closing Date in the form of original issue discount on the principal amount of
the Loan of such Bank.  The Borrower agrees to pay to the Administrative Agent
for its own account and the account of the Agents such fees as may from time to
time be separately agreed upon among the Borrower and such Agents.

 

24

--------------------------------------------------------------------------------


 

(b)                                       Fees Non-Refundable.  All fees set
forth in this Section 2.7 shall be deemed to have been earned on the date
payment is due in accordance with the provisions hereof and shall be
non-refundable.  The obligation of the Borrower to pay such fees in accordance
with the provisions hereof shall be binding upon the Borrower and shall inure to
the benefit of the Administrative Agent and the Banks regardless of whether any
Loans are actually made.

 

Section 2.8.                                 Maturity Date.  All Loans (together
with accrued interest thereon and all other Obligations) shall be due and
payable on the Maturity Date.

 

Section 2.9.                                 Optional Prepayments; Termination
or Reduction of Commitments.

 

(a)                                       The Borrower may, subject to the
requirements of Section 2.09(d) below and upon at least one (1) Business Day’s
notice to the Administrative Agent (which notice shall be substantially in the
form of Exhibit I hereto), prepay any Group of Base Rate Loans, in whole at any
time, or from time to time in part in amounts aggregating $1,000,000 or more, by
paying the principal amount to be prepaid together with accrued interest thereon
to the date of prepayment.  Each such optional prepayment shall be applied to
prepay ratably the Loans of the several Banks included in such Group of Loans or
Borrowing.

 

(b)                                       The Borrower may, subject to the
requirements of Section 2.09(d) below and upon at least three (3) Eurodollar
Business Days’ notice to the Administrative Agent, given no later than 12:00
Noon (New York City time) (which notice shall be substantially in the form of
Exhibit I hereto), prepay all, or from time to time in part in amounts
aggregating $5,000,000 or more, any Group of Eurodollar Loans as of the last day
of the Interest Period applicable thereto.  Except as provided in Article VIII,
the Borrower may not prepay all or any portion of the principal amount of any
Eurodollar Loan prior to the end of the Interest Period applicable thereto
unless the Borrower shall also pay any applicable expenses pursuant to
Section 2.13.  Any such prepayment notice shall be given on or prior to the
third (3rd) Eurodollar Business Day prior to, but excluding, the date of
prepayment to the Administrative Agent.  Each such optional prepayment shall be
applied to prepay ratably the Loans of the Banks included in any Group of
Eurodollar Loans.

 

(c)                                        Any amounts of Loans so prepaid
pursuant to Section 2.9(a) or (b) may not be borrowed or reborrowed and the
amount of each such prepayment of Loans shall be applied to reduce the then
remaining installments of Loans described in Section 2.1(d) in direct order of
maturity.  Each prepayment of the Loans under this Section 2.9 shall be
accompanied by accrued and unpaid interest thereon to the date of such
prepayment on the amount so prepaid.

 

(d)                                       Any (a) voluntary prepayment of the
Loans using proceeds of Indebtedness incurred by the Borrower from a
substantially concurrent incurrence of syndicated term loans for which the
interest rate payable thereon on the date of such prepayment is lower than the
Eurodollar Rate on the date of such prepayment plus the Applicable Margin with
respect to the Loans on the date of such prepayment with primary purpose of
refinancing Loans at a lower interest rate and (b) repricing of the Loans
pursuant to an amendment to this Agreement resulting in the interest rate
payable thereon on the date of such amendment being lower than the Eurodollar
Rate on the date immediately prior to such amendment plus the Applicable Margin
with respect to the Loans on the date immediately prior to such amendment, in
either case shall be accompanied by a prepayment fee equal to 1.0% of the
aggregate principal amount of such prepayment (or, in the case of clause
(b) above, of the aggregate amount of Loans outstanding immediately prior to
such amendment) if made on or prior to the six-month anniversary of the Closing
Date.

 

25

--------------------------------------------------------------------------------


 

Section 2.10.                          Mandatory Prepayments of Loans.

 

(a)                                       Principal Collateral Payments received
by the Borrower (on behalf of itself or any other Covered Party) during the
period from and including (x) initially, the Closing Date through and including
June 30, 2016 and (y) thereafter, (i) the first day of each month through and
including the fifteenth day of each month and (ii) the sixteenth day of each
month through and including the last day of each month (each such period, a
“Collection Period”) shall be applied no later than four Business Days following
such Collection Period toward the prepayment of the Loans.

 

For the avoidance of doubt, all Net Cash Proceeds received from any Recovery
Event that are required to be held or applied to the repair, replacement or
restoration of any Covered Asset pursuant to the terms of any lease, Mortgage or
other agreement encumbering or related to such affected Covered Asset shall not
be subject to the terms of this Section 2.10 or any Collateral Document provided
such Net Cash Proceeds are held and applied in accordance with any such lease,
Mortgage or other agreement.

 

(b)                                       Any prepayment of Loans pursuant to
this Section 2.10 shall be made upon notice (which shall be irrevocable unless
otherwise agreed by the Administrative Agent) delivered to the Administrative
Agent no later than 12:00 Noon (New York City time), three (3) Eurodollar
Business Days prior thereto, in the case of Eurodollar Loans, and no later than
12:00 Noon (New York City time), one (1) Business Day prior thereto, in the case
of Base Loans, which notice shall specify the date and amount of prepayment and
whether the prepayment is of Eurodollar Loans or Base Rate Loans; provided, that
if a Eurodollar Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.13.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each Bank thereof.  If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein. Any amounts of Loans so prepaid pursuant to
Section 2.10 may not be reborrowed and the amount of each such prepayment of
Loans shall be applied in the direct order of maturity of Loans described in
Section 2.1(d).  The application of any mandatory prepayment pursuant to this
Section 2.10 shall be made, first, to Base Rate Loans, and second, to Eurodollar
Loans.  Each prepayment of the Loans under this Section 2.10 shall be
accompanied by accrued and unpaid interest thereon to the date of such
prepayment on the amount so prepaid.

 

Section 2.11.                          General Provisions as to Payments.

 

(a)                                       The Borrower shall make each payment
of the principal of and interest on the Loans and fees hereunder, without
set-off or counterclaim, by initiating a wire transfer not later than 12:00 Noon
(New York City time) on the date when due, of Federal funds immediately
available in New York, New York, to the Administrative Agent at its address
referred to in Section 9.1, it being understood that written or facsimile notice
by the Borrower to the Administrative Agent to make a payment from the funds in
the Borrower’s account maintained at the Administrative Agent shall constitute
the making of such payment to the extent of such funds held in such account. 
The Administrative Agent will promptly (and in any event within one (1) Business
Day after receipt thereof) distribute to each Bank its ratable share in
accordance with the amount of such Bank’s relevant outstanding Loans, of each
such payment received by the Administrative Agent for the account of the Banks. 
If and to the extent that the Administrative Agent shall receive any such
payment for the account of the Banks on or before 11:00 a.m. (New York City
time) on any Business Day (or Eurodollar Business Day, as applicable), and the
Administrative Agent shall not have distributed to any Bank its applicable share
of such payment on such day, the Administrative Agent shall distribute such
amount to such Bank together with interest thereon, for each day from the date
such amount should have been distributed to such Bank until the date the
Administrative Agent distributes such amount to such Bank, at the Federal Funds
Rate.  Whenever any payment of principal of, or interest on the Base Rate Loans
or of fees shall be due on a day which is not a Business Day, the date for
payment thereof shall be extended to the next succeeding Business Day.  Whenever
any payment of principal of, or interest on, the Eurodollar

 

26

--------------------------------------------------------------------------------


 

Loans shall be due on a day which is not a Eurodollar Business Day, the date for
payment thereof shall be extended to the next succeeding Eurodollar Business Day
unless such Eurodollar Business Day falls in another calendar month, in which
case the date for payment thereof shall be the immediately preceding Eurodollar
Business Day.  If the date for any payment of principal is extended by operation
of law or otherwise, interest thereon shall be payable for such extended time.

 

(b)                                       Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Banks hereunder that the Borrower will not make such payment in full,
the Administrative Agent may assume that the Borrower has made such payment in
full to the Administrative Agent on such date and the Administrative Agent may,
in reliance upon such assumption, cause to be distributed to each Bank on such
due date an amount equal to the amount then due such Bank.  If and to the extent
that the Borrower shall not have so made such payment, each Bank shall repay to
the Administrative Agent forthwith on demand such amount distributed to such
Bank together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at the Federal Funds Rate.

 

Section 2.12.                          [Reserved].

 

Section 2.13.                          Funding Losses.  If the Borrower makes
any payment of principal with respect to any Eurodollar Loan (pursuant to
Article II, Article VI or Article VIII or otherwise) on any day other than the
last day of the Interest Period applicable thereto, or if the Borrower fails to
borrow any Eurodollar Loans after notice has been given to any Bank in
accordance with Section 2.3(a), or if the Borrower shall deliver a Notice of
Interest Rate Election specifying that a Eurodollar Loan shall be converted on a
date other than the first (1st) day of the then current Interest Period
applicable thereto, the Borrower shall reimburse each Bank within 15 days after
certification by such Bank of such loss or expense (which shall be delivered by
each such Bank to the Administrative Agent for delivery to the Borrower) for any
resulting loss (based on interest only, exclusive of fees, if any) or expense
incurred by it (or by an existing Participant in the related Loan), including,
without limitation, any loss incurred in obtaining, liquidating or employing
deposits from third parties, but excluding loss of margin for the period after
any such payment or failure to borrow, provided that such Bank shall have
delivered to the Administrative Agent and the Administrative Agent shall have
delivered to the Borrower a certification as to the amount of such loss or
expense, which certification shall set forth in reasonable detail the basis for
and calculation of such loss or expense and shall be conclusive in the absence
of demonstrable error.

 

Section 2.14.                          Computation of Interest and Fees.  With
respect to Base Rate Loans, the rate of interest on which is calculated based on
the Prime Rate hereunder, interest thereon shall be computed on the basis of a
year of 365 days (or 366 days in a leap year) and paid for the actual number of
days elapsed (including the first day but excluding the last day).  All other
interest and fees shall be computed on the basis of a year of 360 days and paid
for the actual number of days elapsed (including the first day but excluding the
last day).

 

Section 2.15.                          Use of Proceeds.  The Borrower shall use
the proceeds of the Loans for (a) the repayment of loans outstanding under the
Borrower’s Revolving Credit Agreement (without any permanent reduction of the
revolving commitments thereunder), (b) the repayment of the amounts outstanding
under the Existing Credit Agreement, and (c) the payment of fees and expenses
related to the foregoing, in each case, in accordance with and subject to the
terms and conditions of this Agreement.  The Borrower shall not request any
Loan, and the Borrower shall not use, and shall procure that its Subsidiaries
and its directors, officers, employees and agents shall not use, the proceeds of
any Loan (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person,

 

27

--------------------------------------------------------------------------------


 

or in any Sanctioned Country, to the extent such activities, businesses or
transaction would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States or (c) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

 

Section 2.16.                          Replacement of Banks.  The Borrower shall
be permitted to replace any Bank that does not consent to any proposed
amendment, supplement, modification, consent or waiver of any provision of this
Agreement or any other Loan Document that requires the consent of each of the
Banks or each of the Banks affected thereby (so long as the consent of the
Required Banks has been obtained), with a replacement financial institution;
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default shall have occurred and be continuing at the time
of such replacement, (iii) prior to any such replacement, such Bank shall have
taken no action so as to eliminate the continued need for payment of amounts
owing pursuant to Section 8.2 or 8.4, (iv) the replacement financial institution
shall purchase, at par, all Loans and other amounts owing to such replaced Bank
on or prior to the date of replacement, (v) the Borrower shall be liable to such
replaced Bank under Section 2.13 if any Eurodollar Loan owing to such replaced
Bank shall be purchased other than on the last day of the Interest Period
relating thereto, (vi) the replacement financial institution shall be reasonably
satisfactory to the Administrative Agent, (vii) the replaced Bank shall be
obligated to make such replacement in accordance with the provisions of
Section 9.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 8.2 or 8.4, as the case may be,
and (ix) any such replacement shall not be deemed to be a waiver of any rights
that the Borrower, the Administrative Agent or any other Bank shall have against
the replaced Bank.  Each party hereto agrees that an assignment required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the Borrower, the Administrative Agent and the assignee,
and that the Bank required to make such assignment need not be a party thereto
in order for such assignment to be effective.

 

Section 2.17.                          Collateral and Covered Assets.

 

(a)                                       The Obligations shall, at all times,
be secured by a perfected first priority security interest in the Collateral
subject to the Collateral Documents and this Agreement.  The Covered Assets and
the equity interests issued by Covered Subsidiaries, shall, at all times, be
free and clear of all Liens except Liens permitted under Section 5.15.

 

(b)                                       On the Closing Date, the Collateral
and Covered Assets shall consist of the assets listed on the Collateral and
Covered Asset List delivered to the Administrative Agent pursuant to
Section 3.1(o). Thereafter, subject to the limitations described in this
Agreement, the Borrower may withdraw (and the Administrative Agent shall be
authorized to release liens thereon) any Collateral or Covered Asset, including
without limitation, pursuant to a Third Party Sale or as a result of the
repayment or prepayment of Loans in an amount equal to 110% of the Designated
Valuation Amount (calculated as of the Closing Date) of such item of Collateral
or Covered Asset, in the case of each such withdrawal, so long as (I) no Payment
Default or Event of Default shall have occurred and be continuing, (II) the
Collateral Coverage Ratio as of the date of such proposed withdrawal is greater
than or equal to 1.25 to 1.00, in the case of both clauses (I) and (II), after
giving pro forma effect to such proposed withdrawal, and (III) the
representations and warranties of the Covered Parties contained in the Loan
Documents shall be true and correct in all material respects (or if qualified by
“materiality,” “material adverse effect” or similar language, in all respects
(after giving effect to such qualification)) on and as of the date of such
withdrawal after giving effect thereto. For the avoidance of doubt, nothing
herein shall be construed to permit the exchange, substitution, swap, or other
similar in-kind exchange of Collateral or Covered Assets for other assets.

 

28

--------------------------------------------------------------------------------


 

(c)                                        Upon any Third Party Sale or other
withdrawal of an item of Collateral or Covered Asset satisfying the terms of
Section 2.17(b) above, such Collateral or Covered Asset shall be released from
the lien of the Collateral Documents, and promptly upon receipt by the
Administrative Agent of a request therefor from the Borrower, the Administrative
Agent shall return to the Borrower all documentation related to such Collateral
or Covered Asset pursuant to the terms of the Collateral Documents and the
Borrower shall update the Collateral Report pursuant to Section 5.1(i).

 

Section 2.18.                          Defaulting Bank. Notwithstanding any
provision of this Agreement to the contrary, if any Bank becomes a Defaulting
Bank, then the following provisions shall apply for so long as such Bank is a
Defaulting Bank:

 

(a)                                       fees, if applicable, shall cease to
accrue on the unfunded portion of the Commitment of such Defaulting Bank
pursuant to Section 2.7;

 

(b)                                       the Commitment and Loans of such
Defaulting Bank shall not be included in determining whether the Required Banks
or Super Majority Banks have taken or may take any action hereunder (including
any consent to any amendment, waiver or other modification pursuant to
Section 9.5); provided, that this clause (b) shall not apply to the vote of a
Defaulting Bank in the case of an amendment, waiver or other modification
requiring the consent of such Bank or each Bank affected thereby;

 

(c)                                        the Borrower may, at its sole expense
and effort, upon notice to such Defaulting Bank and the Administrative Agent,
require such Defaulting Bank to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.6), all
its available Commitment, if any, under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Bank, if a Bank accepts
such assignment); provided that the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld; provided further that nothing contained in this clause
(c) shall affect the obligations due to such Defaulting Bank; and

 

(d)                                       the Administrative Agent may, in its
sole discretion (notwithstanding any contrary provision of this Agreement),
apply any amounts thereafter received by it from any Covered Party for the
account of such Defaulting Bank to satisfy such Defaulting Bank’s obligations
hereunder until all such unsatisfied obligations are fully paid.

 

In the event that the Administrative Agent and the Borrower each agrees that a
Defaulting Bank has adequately remedied all matters that caused such Bank to be
a Defaulting Bank, then on such date such Bank shall purchase at par such of the
Loans of the other Banks as the Administrative Agent shall determine may be
necessary in order for such Bank to hold such Loans in accordance with its Pro
Rata Share.

 

Section 2.19.                          Incremental Facility.

 

(a)                                       The Borrower and any one or more Banks
(including any New Bank (as defined below)) may from time to time before the
Maturity Date agree that such Banks shall make, obtain or increase the amount of
their Incremental Term Loans by executing and delivering to the Administrative
Agent an Increased Facility Activation Notice specifying (i) the amount of such
increase, (ii) the applicable Increased Facility Closing Date, (iii) the
applicable maturity date and the amortization schedule for such Incremental Term
Loans, in each case, which shall comply with Section 2.1(d), and (iv) the
Applicable Margin for such Incremental Term Loans; provided, that if the total
yield (calculated for both the Incremental Term Loans and the existing Loans,
including the upfront fees, any interest rate

 

29

--------------------------------------------------------------------------------


 

floors and any OID (as defined below but excluding any arrangement, underwriting
or similar fee paid by the Borrower)) in respect of any Incremental Term Loans
exceeds the total yield for the existing Loans (it being understood that any
such increase may take the form of original issue discount (“OID”), with OID
being equated to the interest rates in a manner determined by the Administrative
Agent based on an assumed four-year life to maturity), the Applicable Margin for
the existing Loans shall be increased so that the total yield in respect of such
Incremental Term Loans is not greater than 50 basis points higher than the total
yield for the existing Loans.  Notwithstanding the foregoing, (i) the
Administrative Agent shall have received (A) additional new assets as Collateral
and Covered Assets, consisting of assets that are of the type included in the
Collateral and Covered Assets on the Closing Date and otherwise reasonably
acceptable to the Administrative Agent and the increasing Bank or New Bank, as
applicable, such that the Collateral Coverage Ratio as of the Increased Facility
Closing Date, after giving pro forma effect to such addition, shall be equal to
or greater than the Collateral Coverage Ratio as of the last Collateral Report,
which shall have been in all cases equal to or greater than 1.25 to 1.00 and
(B) an updated Collateral and Covered Asset List to reflect such additional new
assets, and (ii) without the consent of the Administrative Agent, each increase
effected pursuant to this paragraph shall be in a minimum amount of at least
$10,000,000.  No Bank shall have any obligation to participate in any increase
described in this paragraph unless it agrees to do so in its sole discretion.

 

(b)                                       Any additional bank, financial
institution or other entity which, with the consent of the Borrower and the
Administrative Agent, elects to become a “Bank” under this Agreement in
connection with any transaction described in Section 2.19(a) shall execute a New
Bank Supplement (each, a “New Bank Supplement”), substantially in the form of
Exhibit M-2, whereupon such bank, financial institution or other entity (a “New
Bank”) shall become a Bank for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement.

 

(c)                                        Notwithstanding anything to the
contrary in this Agreement, each of the parties hereto hereby agrees that, on
each Increased Facility Activation Date, this Agreement shall be amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Incremental Term Loans evidenced thereby.  Any such deemed amendment may be
effected in writing by the Administrative Agent with the Borrower’s consent (not
to be unreasonably withheld) and furnished to the other parties hereto.

 

ARTICLE III

 

CONDITIONS

 

Section 3.1.                                 Closing.  The Closing Date shall
occur on the date when each of the following conditions is satisfied (or waived
in writing by the Administrative Agent and the Banks), each document to be dated
the Closing Date unless otherwise indicated:

 

(a)                                       the Borrower as of the Closing Date
shall have executed and delivered to the Administrative Agent a Note or Notes
for the account of each Bank requesting the same dated the Closing Date and
complying with the provisions of Section 2.4;

 

(b)                                       the Borrower, the Administrative Agent
and each of the Banks shall have executed and delivered to the Administrative
Agent a duly executed original of this Agreement;

 

(c)                                        the Borrower shall have executed and
delivered to the Administrative Agent a duly executed original of the Security
Agreement and each other Collateral Document, including without limitation, a
Deposit Account Control Agreement in respect of the Deposit Collateral Account,
and each issuer of equity interests pledged pursuant to the Security Agreement
shall have executed and delivered

 

30

--------------------------------------------------------------------------------


 

to the Administrative Agent an Acknowledgment and Consent in the form attached
to the Security Agreement;

 

(d)                                       the Administrative Agent shall have
received a duly executed Affiliate Subordination Agreement, duly executed by the
Covered Parties;

 

(e)                                        the Administrative Agent shall have
received any certificates representing Pledged Stock described in the Security
Agreement and required to be delivered thereunder as of the Closing Date and
appropriate transfer documents with respect to any such certificates included in
the Collateral as of the Closing Date, signed in blank by the Borrower or the
other owner thereof and, each document (including, without limitation, any
Uniform Commercial Code financing statement to be filed in the jurisdiction of
organization of the Borrower) required by the Security Agreement or under law or
reasonably requested by the Administrative Agent to be filed, registered,
recorded or delivered in order to create or perfect the Liens intended to be
created under the Security Agreement shall have been delivered to the
Administrative Agent in proper form for filing, registration or recordation (if
applicable);

 

(f)                                         the Administrative Agent shall have
received opinions of (i) Clifford Chance US LLP, special counsel for the
Borrower, (ii) Geoffrey Dugan, Esq., in-house counsel for the Borrower, and
(iii) Venable LLP, special Maryland counsel to the Borrower, each acceptable to
the Administrative Agent, the Banks and their counsel;

 

(g)                                        the Administrative Agent shall have
received all documents the Administrative Agent may reasonably request relating
to the existence of the Borrower and each other Covered Party as of the Closing
Date, the authority for and the validity of this Agreement and the other Loan
Documents, the incumbency of officers executing this Agreement and the other
Loan Documents and any other matters relevant hereto, all in form and substance
satisfactory to the Administrative Agent.  Such documentation shall include,
without limitation, the articles of incorporation, certificate of formation or
similar organizational document of each such entity, as amended, modified or
supplemented on or prior to the Closing Date, certified to be true, correct and
complete by a senior officer of such entity as of the Closing Date, together
with a good standing certificate as to each such entity from the Secretary of
State (or the equivalent thereof) of its jurisdiction of organization, to be
dated as of a date within ten Business Days from the Closing Date.  Any such
organizational documents of each Covered Subsidiary (other than any Covered
Subsidiary that is subject to conditions or restrictions on amending its
organizational documents pursuant to any Indebtedness described on Schedule
4.4(c)) shall provide for, and require that there at all times be, a special
director or member whose consent would be required for a bankruptcy filing by
such Covered Subsidiary or for the transfer of any equity interests therein
(other than the sale of such equity interests in a transaction permitted under
the Loan Documents) and shall otherwise be satisfactory to the Administrative
Agent;

 

(h)                                       the Borrower shall have executed a
solvency certificate reasonably acceptable to the Administrative Agent;

 

(i)                                           the Administrative Agent shall
have received all certificates, agreements and other documents and papers
referred to in this Section 3.1 and the Notice of Borrowing referred to in
Section 2.2, unless otherwise specified, in sufficient counterparts,
satisfactory in form and substance to the Administrative Agent in its reasonable
discretion;

 

(j)                                          each Covered Party shall have taken
all actions required to authorize the execution and delivery of (i) in the case
of the Borrower, this Agreement and (ii) in the case of the

 

31

--------------------------------------------------------------------------------


 

Borrower and each other Covered Party, any other Loan Document to which it is a
party and the performance thereof by the Borrower or such other Covered Party,
as applicable;

 

(k)                                       the Borrower shall have delivered to
the Administrative Agent a certificate of a senior officer of the Borrower
certifying that the Borrower is not subject to any present or contingent
Environmental Claim which, if adversely determined, would reasonably be expected
to have a Material Adverse Effect on the Borrower;

 

(l)                                           the Administrative Agent shall
have received, on or before the Closing Date, (i) (x) for its and any other
Bank’s account, all fees due and payable pursuant to Section 2.7 on or before
the Closing Date and (y) all other fees required to be paid and all expenses for
which invoices have been presented and (ii) the reasonable and documented fees
and expenses accrued through the Closing Date of Simpson Thacher & Bartlett LLP;

 

(m)                                   the Borrower shall have delivered copies
of all consents, licenses and approvals (subject to Section 4.3), if any,
required in connection with the execution, delivery and performance by the
Borrower or any other Covered Party, or the validity and enforceability, of the
Loan Documents, or in connection with any of the transactions contemplated
thereby, and such consents, licenses and approvals shall be in full force and
effect;

 

(n)                                       no Default or Event of Default shall
have occurred and be continuing before or immediately after giving effect to the
transactions contemplated hereby;

 

(o)                                       the Administrative Agent shall have
received (x) the Collateral and Covered Assets List, which shall be in form and
substance reasonably satisfactory to the Administrative Agent and (y) a
Collateral Report, dated as of the Closing Date and certified and duly executed
by a financial officer of the Borrower, reflecting a Collateral Coverage Ratio
of not less than 1.25 to 1.00;

 

(p)                                       the Borrower shall have delivered
Projections which shall include (x) the Borrower’s projected sources and uses of
cash (and the timing thereof) through a date that is on or after the fourth
anniversary of the Closing Date and (y) that such sources are at all times
sufficient for such uses;

 

(q)                                       the representations and warranties of
the Covered Parties contained in the Loan Documents shall be true and correct in
all material respects (or if qualified by “materiality,” “material adverse
effect” or similar language, in all respects (after giving effect to such
qualification)) on and as of the Closing Date both before and after giving
effect to the transactions contemplated hereby;

 

(r)                                          the Administrative Agent shall have
received the results of a recent Lien search with respect to the Borrower and
each other Covered Party and such search shall reveal no Liens on any of the
Covered Assets or the Collateral except for Liens permitted by Section 5.15 and
the Negative Pledge Agreement or discharged on or prior to the Closing Date
pursuant to documentation satisfactory to the Administrative Agent;

 

(s)                                         any Bank that so reasonably requests
(in writing) at least three Business Days prior to the Closing Date shall have
received, through the Administrative Agent, all U.S.A. PATRIOT Act information
required under Section 9.15;

 

(t)                                          the Administrative Agent shall have
received evidence reasonably satisfactory to it that (i) the Existing Credit
Agreement shall have been amended and restated in its entirety with this
Agreement on the Closing Date, and simultaneously therewith, (A) all principal,
interest and fees owing

 

32

--------------------------------------------------------------------------------


 

under the Existing Credit Agreement with respect to Existing Loans that are not
being continued as Continued Loans will be repaid concurrently with the
occurrence of the Closing Date, and (B) all accrued interest and fees on the
other Existing Loans under the Existing Credit Agreement are paid concurrently
with the occurrence of the Closing Date and (ii) satisfactory arrangements shall
have been made with respect to all Liens granted in connection therewith;

 

(u)                                       the Banks executing and delivering
Bank Addenda shall constitute the “Required Banks” under and as defined in the
Existing Credit Agreement; and

 

(v)                                       receipt by the Administrative Agent of
a Notice of Borrowing as required by Section 2.2(a).

 

Each Borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such Borrowing that the conditions
contained in this Section 3.1 have been satisfied.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Administrative Agent and each of the other Banks which is
or may become a party to this Agreement to make the Loans, the Borrower makes
the following representations and warranties as of the Closing Date, as of each
Borrowing.  Such representations and warranties shall survive the effectiveness
of this Agreement, the execution and delivery of the other Loan Documents and
the making of the Loans.

 

Section 4.1.                                 Existence and Power.  Each of the
Borrower and each other Covered Party is a corporation, limited liability
company or limited partnership, as applicable, duly organized or incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
organization or incorporation and has all powers and all material governmental
licenses, authorizations, consents and approvals required to own its property
and assets and carry on its business as now conducted or as it presently
proposes to conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect.

 

Section 4.2.                                 Power and Authority; Enforceable
Obligation.  Each of the Borrower and each other Covered Party has the requisite
power and authority to execute, deliver and carry out the terms and provisions
of each of the Loan Documents to which it is a party and has taken all necessary
action, if any, to authorize the execution and delivery on its behalf and its
performance of the Loan Documents to which it is a party.  Each of the Borrower
and each other Covered Party has duly executed and delivered each Loan Document
to which it is a party in accordance with the terms of this Agreement, and each
such Loan Document constitutes (or, upon execution and delivery thereof, will
constitute) its legal, valid and binding obligation, enforceable in accordance
with the terms thereof, except as enforceability may be limited by applicable
insolvency, bankruptcy or other similar laws affecting creditors rights
generally, or general principles of equity, whether such enforceability is
considered in a proceeding in equity or at law.

 

Section 4.3.                                 No Violation.  Neither the
execution, delivery or performance by or on behalf of any Covered Party of the
Loan Documents to which it is a party, nor compliance by any such Covered Party
with the terms and provisions thereof nor the consummation of the transactions
contemplated by such Loan Documents, (i) will contravene any applicable
provision of any law, statute, rule, regulation, order, writ, injunction or
decree of any court or governmental instrumentality, (ii) will conflict with or
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default

 

33

--------------------------------------------------------------------------------


 

under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien (other than Liens created under the Collateral Documents)
upon any of the property or assets of the Borrower or any of its Consolidated
Subsidiaries pursuant to the terms of, any loan agreement, indenture, mortgage,
deed of trust, or other agreement or other instrument to which the Borrower (or
any partnership of which the Borrower is a partner) or any of its Consolidated
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it is subject, or (iii) will cause a default by any Covered Party
under any organizational document of any Person in which such Covered Party has
an interest, or cause a material default under such Person’s agreement or
certificate of limited partnership, the consequences of which conflict,
contravention, breach or default under the foregoing clauses (i), (ii) or
(iii) would (x) have a Material Adverse Effect (provided, however, that for
purposes of determining whether the consequences of a conflict, contravention,
breach or default under clause (ii) of this Section 4.3 would have a Material
Adverse Effect, clause (ii) of the definition of the term “Material Adverse
Effect” shall be modified to read as follows: “(ii) the ability of the
Administrative Agent or the Banks to enforce the Loan Documents in a manner that
materially and adversely affects the rights of the Administrative Agent or the
Banks thereunder”), or (y) result in or require the creation or imposition of
any Lien whatsoever upon any Collateral (except as contemplated herein).

 

Section 4.4.                                 Financial Information.

 

(a)                                       The consolidated financial statements
of the Borrower and its Consolidated Subsidiaries as of December 31, 2015, and
for the Fiscal Year then ended, reported on by PricewaterhouseCoopers LLP fairly
presents, in conformity with GAAP, the consolidated financial position of the
Borrower and its Consolidated Subsidiaries as of such date and the consolidated
results of operations and cash flows for such Fiscal Year.

 

(b)                                       Since December 31, 2015, (i) nothing
has occurred having a Material Adverse Effect, (ii) except for (x) as set forth
on Schedule 4.4(c) and (y) the incurrence of Loans hereunder on the Closing
Date, the Borrower has not incurred any material Indebtedness or guaranteed any
material Indebtedness on or before the Closing Date and (iii) except as set
forth in Schedule 4.4(c), the Borrower will not have incurred any material
Indebtedness or guaranteed any material Indebtedness on or before the Closing
Date.

 

(c)                                        Schedule 4.4(c) sets forth the
Indebtedness for borrowed money of each Covered Subsidiary existing on the
Closing Date.

 

(d)                                       No Covered Subsidiary has incurred any
Indebtedness or guaranteed any Indebtedness other than Indebtedness permitted by
Section 5.14.

 

Section 4.5.                                 Litigation.  There is no action,
suit or proceeding pending against, or to the knowledge of the Borrower
threatened against or affecting, (i) the Borrower or any of its Consolidated
Subsidiaries, (ii) the Loan Documents or any of the transactions contemplated by
the Loan Documents or (iii) any of the assets of the Borrower or any of its
Consolidated Subsidiaries, before any court or arbitrator or any governmental
body, agency or official in which there is a reasonable possibility of an
adverse decision and which could, individually, or in the aggregate have a
Material Adverse Effect or which in any manner draws into question the validity
of this Agreement or the other Loan Documents.

 

Section 4.6.                                 Compliance with ERISA.

 

(a)                                       Except as set forth on Schedule
4.6(a) attached hereto, neither the Borrower nor any other Covered Party is a
member of or has entered into, maintained, contributed to, or been required to
contribute to, or may incur any liability with respect to any Plan or
Multiemployer Plan.  Except as

 

34

--------------------------------------------------------------------------------


 

could not be reasonably expected to have a Material Adverse Effect individually
or in the aggregate (i) there has been no filing pursuant to Section 412 of the
Code or Section 302 of ERISA of an application for a waiver of the minimum
funding standards with respect to any Plan; (ii) there has been no failure to
make by its due date any required installment under Section 430(j) of the Code
with respect to any Plan nor a failure by the Borrower nor any member of the
ERISA Group to make any required contribution to a Multiemployer Plan;
(iii) there has been no determination that any Plan is or is expected to be in
“at risk” status (within the meaning of Section 430 of the Code or Section 303
of ERISA); (iv) the present value of all accrued benefits under each Plan
(determined based on the assumptions used by such Plans pursuant to
Section 430(h) of the Code) did not, as of the last annual valuation date prior
to the date on which this representation is made or deemed made, exceed by more
than an immaterial amount the value of the assets of such Plan (as determined
pursuant to Section 430(g) of the Code) allocable to such accrued benefits, and
the present value of all accumulated benefit obligations of all underfunded
Plans (based on the assumptions used for purposes of ASC Topic 715-30) did not,
as of the date of the most recent financial statements reflecting such amounts,
exceed by more than an immaterial amount the fair market value of the assets of
all such underfunded Plans; (v) each employee benefit plan maintained by the
Borrower or any of its Subsidiaries or any Plan which is intended to qualify
under Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service indicating that such
employee benefit plan or Plan is so qualified and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code or an application for such a letter is
currently pending before the Internal Revenue Service and, to the knowledge of
Borrower, nothing has occurred subsequent to the issuance of the determination
letter which would cause such employee benefit plan or Plan to lose its
qualified status; and (vi) no liability to the PBGC (other than required premium
payments), the Internal Revenue Service, any Plan or any trust established under
Title IV of ERISA has been or is expected to be incurred by any member of the
ERISA Group other than in the ordinary course.  The Borrower and its
Subsidiaries have no contingent liabilities with respect to any post retirement
benefits under a Welfare Plan, other than liability for continuation coverage
described in article 6 of Title 1 of ERISA, and except as would not be
reasonably expected to have a Material Adverse Effect.  In the event that at any
time after the Closing Date, the Borrower or any other Covered Party shall
sponsor or contribute to any other material Plan or Multiemployer Plan, the
Borrower promptly shall notify the Administrative Agent thereof (and from and
after such notice, Schedule 4.6(a) shall be deemed modified thereby).

 

(b)                                       No assets of the Borrower or any other
Covered Party constitute “assets” (within the meaning of ERISA or Section 4975
of the Code, including, but not limited to, 29 C.F.R. § 2510.3-101 or any
successor regulation thereto) of an “employee benefit plan” within the meaning
of Section 3(3) of ERISA that is subject to Title I of ERISA or a “plan” within
the meaning of, and subject to, Section 4975(e)(1) of the Code.  In addition to
the prohibitions set forth in this Agreement and the other Loan Documents, and
not in limitation thereof, the Borrower covenants and agrees that the Borrower
shall not, and shall not permit any other Covered Party to, use any “assets”
(within the meaning of ERISA or Section 4975 of the Code, including but not
limited to 29 C.F.R. § 2510.3101) of an “employee benefit plan” within the
meaning of Section 3(3) of ERISA that is subject to Title I of ERISA or a “plan”
within the meaning of, and subject to, Section 4975(e)(1) of the Code to repay
or secure the Note, the Loan, or the Obligations.

 

Section 4.7.                                 Environmental.

 

(a)                                       The Borrower conducts reviews of the
effect of Environmental Laws on the business, operations and properties of the
Borrower and its Consolidated Subsidiaries when necessary in the course of which
it identifies and evaluates associated liabilities and costs (including, without
limitation, any capital or operating expenditures required for clean-up or
closure of properties presently owned, any capital or operating expenditures
required to achieve or maintain compliance with

 

35

--------------------------------------------------------------------------------


 

environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
and any actual or potential liabilities to third parties, including, without
limitation, employees, and any related costs and expenses).  On the basis of
this review, the Borrower has reasonably concluded that such associated
liabilities and costs, including, without limitation, the costs of compliance
with Environmental Laws, are unlikely to have a Material Adverse Effect.

 

(b)                                       Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect: (i) neither the
Borrower nor any other Covered Party has received any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the facilities and properties owned, leased or operated by the Borrower or
any other Covered Party (the “Properties”) or the business operated by the
Borrower or any other Covered Party (the “Business”) that is not fully and
finally resolved, (ii) to the Borrower’s actual knowledge, after due inquiry, no
judicial proceeding or governmental or administrative action is pending or, to
the Borrower’s actual knowledge, after due inquiry, threatened, under any
Environmental Law to which the Borrower or any other Covered Party is or will be
named as a party with respect to the Properties or the Business, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements outstanding under
any Environmental Law or relating to Materials of Environmental Concern with
respect to the Business; and (iii) to the Borrower’s actual knowledge, the
Properties and all operations at the Properties are in compliance, and have in
the last five years been in compliance, with all applicable Environmental Laws,
and there are no Materials of Environmental Concern at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business.

 

Section 4.8.                                 Taxes.  The Borrower and its
Consolidated Subsidiaries have filed all U.S. federal income tax returns and all
other material tax returns which are required to be filed by them and have paid
all taxes due pursuant to such returns or pursuant to any assessment received by
the Borrower, or any Consolidated Subsidiary, except (i) such taxes, if any, as
are being contested in good faith by appropriate proceedings and are reserved
against in accordance with GAAP or (ii) such tax returns or such taxes, the
failure to file when due or to make payment when due and payable will not have,
in the aggregate, a Material Adverse Effect.  The charges, accruals and reserves
on the books of the Borrower and its Consolidated Subsidiaries in respect of
taxes or other governmental charges are, in the opinion of the Borrower,
adequate.  No Tax lien (other than a Permitted Lien) has been filed, and, to the
knowledge of Borrower and its Consolidated Subsidiaries, no claim is being
asserted, with respect to any such Tax, fee or other charge.

 

Section 4.9.                                 Full Disclosure.  All information
heretofore furnished by the Borrower or any other Covered Party to the
Administrative Agent or any Bank for purposes of or in connection with this
Agreement or any transaction contemplated hereby or thereby is, when taken as a
whole, true and accurate in all material respects on the date as of which such
information is stated or certified; provided that, with respect to projected
financial information, the Borrower represents and warrants only that such
information represents the Borrower’s expectations regarding future performance,
based upon historical information and reasonable assumptions, it being
understood, however, that actual results may differ from the projected results
described in the financial projections.  The Borrower has disclosed to the Banks
in writing any and all facts which have or may have (to the extent the Borrower
can now reasonably foresee) a Material Adverse Effect.

 

Section 4.10.                          Solvency.  (i) On the Closing Date and
after giving effect to the transactions contemplated hereby and by the other
Loan Documents occurring on the Closing Date and (ii) on each

 

36

--------------------------------------------------------------------------------


 

date that the Borrower provides additional Covered Assets or Collateral pursuant
to Section 2.17 or otherwise, the Borrower and each other Covered Party, taken
as a whole, are Solvent.

 

Section 4.11.                          Use of Proceeds.  All proceeds of the
Loans will be used by the Borrower in accordance with Section 2.15.  Neither the
making of any Loan nor the use of the proceeds thereof will violate or be
inconsistent with the provisions of regulations T, U, or X of the Federal
Reserve Board.

 

Section 4.12.                          Governmental Approvals.  No order,
consent, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, any governmental or public body
or authority, or any subdivision thereof, is required to authorize, or is
required in connection with the execution, delivery and performance by the
Borrower or any other Covered Party of any Loan Document to which it is a party
or the consummation of any of the transactions contemplated thereby other than
those that have already been duly made or obtained and remain in full force and
effect or those which, if not made or obtained, would not have a Material
Adverse Effect.

 

Section 4.13.                          Investment Company Act.  Neither the
Borrower nor any other Covered Party is (x) an “investment company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended, or (y) subject to any other federal or state
law or regulation which purports to restrict or regulate its ability to borrow
money.

 

Section 4.14.                          Principal Offices.  As of the Closing
Date, the principal office, chief executive office and principal place of
business of each Covered Party is 1114 Avenue of the Americas, New York, NY
10036.

 

Section 4.15.                          REIT Status.  As of the date hereof, the
Borrower is qualified as a REIT.

 

Section 4.16.                          Intellectual Property.  The Borrower and
each other Covered Party has obtained and holds in full force and effect all
patents, trademarks, servicemarks, trade names, domain names, copyrights and
other intellectual property rights, free from burdensome restrictions, which are
necessary for the operation of its business as presently conducted, the
impairment of which is likely to have a Material Adverse Effect.

 

Section 4.17.                          Judgments.  As of the Closing Date, there
are no final, non-appealable judgments or decrees which would result in an Event
of Default under Section 6.1(h).

 

Section 4.18.                          No Default.  No Event of Default or, to
the best of the Borrower’s knowledge, Default exists under or with respect to
any Loan Document and neither the Borrower nor any other Covered Party is in
default in any material respect beyond any applicable grace period under or with
respect to any other material agreement, instrument or undertaking to which it
is a party or by which it or any of its property is bound in any respect, the
existence of which default is likely to result in a Material Adverse Effect.

 

Section 4.19.                          Licenses, etc.  Each Covered Party has
obtained and does hold in full force and effect, all franchises, licenses,
permits, certificates, authorizations, qualifications, accreditation, easements,
rights of way and other consents and approvals which are necessary for the
operation of its businesses as presently conducted, the absence of which is
likely to have a Material Adverse Effect.

 

Section 4.20.                          Compliance with Law.  To the Borrower’s
knowledge, each Covered Party and each of its assets are in compliance in all
respects with all laws, rules, regulations, orders, judgments, writs and
decrees, the failure to comply with which is likely to have a Material Adverse
Effect.

 

37

--------------------------------------------------------------------------------


 

Section 4.21.                          No Burdensome Restrictions.  Except as
may have been disclosed by the Borrower in writing to the Banks prior to the
Closing Date or that would otherwise be permitted under the Loan Documents,
neither the Borrower nor any other Covered Party is a party to any agreement or
instrument or subject to any other obligation or any charter or corporate or
partnership restriction, as the case may be, which, individually or in the
aggregate, is likely to have a Material Adverse Effect.

 

Section 4.22.                          Brokers’ Fees.  Neither the Borrower nor
any other Covered Party has dealt with any broker or finder with respect to the
transactions contemplated by this Agreement or otherwise in connection with this
Agreement, and neither the Borrower nor any other Covered Party has done any
act, had any negotiations or conversation, or made any agreements or promises
which will in any way create or give rise to any obligation or liability for the
payment by the Borrower or any other Covered Party of any brokerage fee, charge,
commission or other compensation to any party with respect to the transactions
contemplated by the Loan Documents, other than the fees payable to the
Administrative Agent and the Banks, and certain other Persons as previously
disclosed to the Administrative Agent.

 

Section 4.23.                          Labor Matters.  Except as disclosed on
Schedule 4.6(a), there are no collective bargaining agreements covering the
employees of the Borrower or any other Covered Party, and neither the Borrower
nor any other Covered Party has suffered any material strikes, walkouts, work
stoppages or other material labor difficulty within the last five years.

 

Section 4.24.                          Insurance.  Each of the Borrower and each
other Covered Party currently maintains 100% replacement cost insurance coverage
(subject to customary deductibles) in respect of each of its Real Property
Assets, as well as commercial general liability insurance (including, without
limitation, “builders’ risk” where applicable) against claims for personal, and
bodily injury and/or death, to one or more persons, or property damage, as well
as workers’ compensation insurance, in each case with respect to liability and
casualty insurance with insurers having an A.M. Best policyholders’ rating of
not less than A-/VII at the time of issuance or extension of any such coverage
policy in amounts no less than customarily carried by owners of properties
similar to, and in the same locations as, the Covered Parties’ Real Property
Assets; provided, however, that the foregoing A.M. Best policyholders’ rating
requirement shall not be required for (a) such insurance as tenants of Credit
Tenant Lease Assets are permitted or required pursuant to applicable leases to
obtain or maintain, (b) exposure under existing insurance policies (but not
renewals of any such policies) to CV Starr, in a Lloyds Syndicate in an amount
not to exceed $20,000,000 and (c) liability and casualty insurance policies
issued after the Closing Date on Real Property Assets constituting not more than
5.0% of all Real Property Assets owned by the Covered Parties with insurers
having an A.M. Best policyholders’ rating of less than A-/VII, but not less than
B++/VII.

 

Section 4.25.                          Organizational Documents.  The documents
delivered pursuant to Section 3.1(g) constitute, as of the Closing Date, all of
the organizational documents (together with all amendments and modifications
thereof) of the Borrower and each Covered Party.  The Borrower represents that
it has delivered to the Administrative Agent true, correct and complete copies
of each such document.

 

Section 4.26.                          Unencumbered Assets.  As of the Closing
Date after giving effect to the transactions contemplated hereby, the Borrower
shall be in compliance with the covenants with respect to the Borrower’s
maintenance of its unencumbered assets under the documentation governing its
other Indebtedness for borrowed money.

 

Section 4.27.                          Ownership of Property; Liens.  The
Borrower owns the Collateral purported to be owned by it and each other Covered
Party directly owns the Covered Assets purported to be owned by it, as
applicable, in each case as set forth in the Collateral and Covered Asset List,
and none of the Collateral or Covered Assets is subject to any Lien except as
permitted by Section 5.15.

 

38

--------------------------------------------------------------------------------


 

Section 4.28.                          Covered Parties.  (a) Schedule 4.28 sets
forth the full legal name and jurisdiction of incorporation or organization of
each Covered Party and, as to each such Covered Subsidiary, the percentage of
each class of equity interests owned by the Borrower or any Covered Party and
(b) there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than, in respect of the Borrower only,
stock options granted to employees or directors and directors’ qualifying
shares) of any nature relating to any equity interests of the Borrower or any
other Covered Party, except as permitted by the Loan Documents.

 

Section 4.29.                          Security Documents.  The Security
Agreement is effective to create in favor of the Administrative Agent, for the
benefit of the Agents and the Banks, a legal, valid and enforceable security
interest in the Collateral described therein and proceeds thereof.  In the case
of the Pledged Stock described in the Security Agreement, when certificates
representing such Pledged Stock, if any, are delivered to the Administrative
Agent, and in the case of the other Collateral described in the Security
Agreement, when financing statements and other filings specified on Schedule
4.29 in appropriate form are filed in the offices specified on Schedule 4.29,
the Security Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Borrower in such Collateral
and the proceeds thereof, as security for the Obligations, in each case prior
and superior in right to any other Lien (other than (x) Liens described in
clauses (f) and (h) of Permitted Liens and (y) other Permitted Liens that have
priority by operation of law).

 

Section 4.30.                          Anti-Corruption Laws and Sanctions.  The
Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and directors and to the knowledge of the Borrower, its
employees and agents are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in the Borrower being designated as
a Sanctioned Person. None of (a) the Borrower, any Subsidiary or to the
knowledge of the Borrower or such Subsidiary any of their respective directors,
officers or employees, or (b) to the knowledge of the Borrower, any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Loan, use of proceeds or other transaction contemplated by this Agreement will
violate any Anti-Corruption Law or applicable Sanctions.

 

Section 4.31.                          EEA Financial Institutions. No Covered
Party is an EEA Financial Institution.

 

ARTICLE V

 

AFFIRMATIVE AND NEGATIVE COVENANTS

 

The Borrower covenants and agrees that, so long as any of the Obligations remain
unpaid:

 

Section 5.1.                                 Information.  The Borrower shall
deliver to the Administrative Agent and each of the Banks (or post to Intralinks
or another similar electronic system acceptable to the Administrative Agent),
provided such information is not otherwise publicly available:

 

(a)                                       as soon as available and in any event
within five (5) Business Days after the same is required to be filed with the
Securities and Exchange Commission (but in no event later than 95 days after the
end of each Fiscal Year of the Borrower) a consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of the end of such Fiscal Year and
the related consolidated statements of operations and consolidated statements of
cash flow for such Fiscal Year, setting forth in each case in

 

39

--------------------------------------------------------------------------------


 

comparative form the figures for the previous Fiscal Year (if available), all
reported in a manner acceptable to the Securities and Exchange Commission on the
Borrower’s Form 10-K and reported on by PricewaterhouseCoopers LLP or other
independent public accountants of nationally recognized standing;

 

(b)                                       (i) as soon as available and in any
event within five (5) Business Days after the same is required to be filed with
the Securities and Exchange Commission (but in no event later than 50 days after
the end of each of the first three Fiscal Quarters of each Fiscal Year of the
Borrower), a consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of the end of such Fiscal Quarter and the related consolidated
statements of operations and consolidated statements of cash flow for such
quarter and for the portion of the Borrower’s Fiscal Year ended at the end of
such Fiscal Quarter, all reported in the form provided to the Securities and
Exchange Commission on the Borrower’s Form 10-Q, together with (ii) such other
information reasonably requested by the Administrative Agent or any Bank;

 

(c)                                        simultaneously with the delivery of
each set of financial statements referred to in clauses (a) and (b) above, (I) a
certificate of a financial officer of the Borrower (i) setting forth in
reasonable detail the calculations required to establish whether the Borrower
was in compliance with the requirements of Section 5.9 on the date of such
financial statements and (ii) certifying (x) that such financial statements
fairly present the financial condition and the results of operations of the
Borrower and its Consolidated Subsidiaries on the dates and for the periods
indicated, on the basis of GAAP, subject, in the case of interim financial
statements, to normally recurring year-end adjustments, and (y) that such
officer has reviewed the terms of the Loan Documents and has made, or caused to
be made under his or her supervision, a review in reasonable detail of the
business and condition of the Borrower and its Consolidated Subsidiaries during
the period beginning on the date through which the last such review was made
pursuant to this Section 5.1(c) (or, in the case of the first certification
pursuant to this Section 5.1(c), the Closing Date) and ending on a date not more
than ten (10) Business Days prior to, but excluding, the date of such delivery
and that (1) on the basis of such financial statements and such review of the
Loan Documents, no Event of Default existed under Section 6.1(b) with respect to
Section 5.9 at or as of the date of such financial statements, and (2) on the
basis of such review of the Loan Documents and the business and condition of the
Borrower and its Consolidated Subsidiaries, to the best knowledge of such
officer, as of the last day of the period covered by such certificate no Default
or Event of Default under any other provision of Section 6.1 occurred and is
continuing or, if any such Default or Event of Default has occurred and is
continuing, specifying the nature and extent thereof and, the action the
Borrower proposes to take in respect thereof (and such certificate shall set
forth the calculations required to establish the matters described in clause
(1) above) and (II) updated Projections for the next successive four-quarter
period;

 

(d)                                       (i) within five (5) Business Days
after any officer of any Covered Party obtains knowledge of any Default or Event
of Default, if such Default or Event of Default is then continuing, a
certificate of the chief financial officer, or other executive officer of the
Borrower, setting forth the details thereof and the action which the Borrower is
taking or proposes to take with respect thereto; and (ii) promptly and in any
event within five (5) Business Days after any Covered Party obtains knowledge
thereof, notice of (x) any litigation or governmental proceeding pending or
threatened against the Borrower or any Consolidated Subsidiary or its directly
or indirectly owned Real Property Assets as to which there is a reasonable
possibility of an adverse determination and which, if adversely determined, is
likely to individually or in the aggregate, result in a Material Adverse Effect,
and (y) any other event, act or condition which is likely to result in a
Material Adverse Effect;

 

(e)                                        promptly upon the mailing thereof to
the shareholders of the Borrower generally, copies of all proxy statements or
any other materials so mailed;

 

40

--------------------------------------------------------------------------------


 

(f)                                         promptly and in any event within
thirty (30) days, if and when any member of the ERISA Group (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Code, a copy of such application; (v) gives notice of intent
to terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or makes any
amendment to any Plan which has resulted or could result in the imposition of a
Lien or the posting of a bond or other security, in each case to the extent any
occurrence covered by any of clauses (i) through (vii) above would reasonably be
expected to result in a Material Adverse Effect.  In the event notice is
required pursuant to this Section 5.1(f), the Borrower shall provide a
certificate of the chief financial officer or the chief accounting officer of
the Borrower setting forth details as to such occurrence and action, if any,
which the Borrower or applicable member of the ERISA Group is required or
proposes to take;

 

(g)                                        promptly and in any event within ten
(10) days after any Covered Party obtains actual knowledge of any of the
following events, a certificate of the Borrower, executed by an officer of the
Borrower, specifying the nature of such condition, and the Borrower’s or, if the
Borrower has actual knowledge thereof, the Environmental Affiliate’s proposed
initial response thereto: (i) the receipt by the Borrower, or any of the
Environmental Affiliates of any communication (written or oral), whether from a
governmental authority, citizens group, employee or otherwise, that alleges that
the Borrower, or any of the Environmental Affiliates, is not in compliance with
applicable Environmental Laws, and such noncompliance would reasonably be
expected to have a Material Adverse Effect, (ii) the existence of any
Environmental Claim pending against the Borrower or any Environmental Affiliate
and such Environmental Claim would reasonably be expected to have a Material
Adverse Effect or (iii) any release, emission, discharge or disposal of any
Material of Environmental Concern that would reasonably be expected to form the
basis of any Environmental Claim against the Borrower or any Environmental
Affiliate or would reasonably be expected to interfere with the Borrower’s
Business or the fair saleable value or use of any of its Properties, which in
any such event would reasonably be expected to have a Material Adverse Effect;

 

(h)                                       promptly and in any event within five
(5) Business Days after receipt of any notices or correspondence from any
company or agent for any company providing insurance coverage to the Borrower or
any other Covered Party relating to any loss which is likely to result in a
Material Adverse Effect, copies of such notices and correspondence;

 

(i)                                           as soon as available and in any
event (A) on or before the fifteenth day after the end of each calendar quarter
in respect of the immediately prior calendar quarter a report from a financial
officer of the Borrower, substantially in the form attached hereto as Exhibit B
(a “Collateral Report”) specifying (i) any adjustments in the Designated
Valuation Amount or Book Value of the Collateral or any Covered Asset, including
without limitation any adjustment resulting from (x) any write-downs in Book
Value of Collateral or any Covered Asset and (y) any principal payments actually
paid or prepaid on account of any Loan Assets (excluding any scheduled
amortization payments actually paid), (ii) the resulting aggregate amount of the
Total Collateral Value and (iii) the calculation of the Collateral

 

41

--------------------------------------------------------------------------------


 

Coverage Ratio; provided that if any Third Party Sale of the Collateral or any
Covered Asset shall have occurred since the most recently delivered Collateral
Report, the Borrower shall also deliver a Collateral Report in respect of the
month in which such Third Party Sale shall have occurred on or before the
fifteenth day of the calendar month immediately succeeding the month in which
such Third Party Sale was consummated and (B) within three Business Days after
obtaining knowledge thereof, notice of any event giving rise to the requirement
of a prepayment, or addition of Collateral or Covered Assets, pursuant to
Section 2.10;

 

(j)                                          from time to time such additional
information regarding any of the Collateral, Covered Assets or the financial
condition or operations or investments of the Borrower and its Subsidiaries, in
each case, as the Administrative Agent, at the request of any Bank, may
reasonably request in writing, so long as disclosure of such information could
not result in a violation of, or expose the Borrower or its Subsidiaries to any
material liability under, any applicable law, statute, ordinance or regulation
or any agreements with unaffiliated third parties that are binding on the
Borrower or any of its Subsidiaries or on any Property of any of them;

 

(k)                                       promptly and in any event within ten
(10) days after the Borrower obtains actual knowledge that it has failed to
qualify as a REIT under the applicable provisions of the Code.

 

The Borrower represents and warrants that it files its financial statements with
the SEC, and, accordingly, the Borrower hereby (x) authorizes the Administrative
Agent to make the financial statements to be provided under Section 5.1(a) and
(b)(i) above, along with the Loan Documents, available to Public-Siders and
(y) agrees that at the time such financial statements are provided hereunder,
they shall already have been made available to holders of its securities.  The
Borrower will not request that any other material be posted to Public-Siders
without expressly representing and warranting to the Administrative Agent in
writing that such materials do not constitute material non-public information
within the meaning of the federal securities laws.

 

Section 5.2.                                 Payment of Obligations.  The
Borrower and its Consolidated Subsidiaries will pay and discharge, at or before
maturity, all their respective material obligations and liabilities including,
without limitation, any such material obligations (a) pursuant to any agreement
by which it or any of its properties is bound and (b) in respect of federal,
state and other taxes, in each case where the failure to so pay or discharge
such obligations or liabilities is likely to result in a Material Adverse
Effect, and will maintain in accordance with GAAP, appropriate reserves for the
accrual of any of the same.

 

Section 5.3.                                 Maintenance of Property; Insurance;
Leases.

 

(a)                                       The Borrower shall keep, and shall
cause each Consolidated Subsidiary to keep, all property useful and necessary in
its business, including without limitation each of its Real Property Assets (for
so long as the same constitutes a Real Property Asset), in good repair, working
order and condition, ordinary wear and tear excepted, in each case where the
failure to so maintain and repair will have a Material Adverse Effect.

 

(b)                                       The Borrower shall maintain, or cause
to be maintained, insurance described in Section 4.24 hereof with insurers
meeting the qualifications described therein, which insurance shall in any event
not provide for less coverage than insurance customarily carried by owners of
properties similar to, and in the same locations as, the Covered Parties’ Real
Property Assets.  The Borrower shall deliver to the Administrative Agent
(i) upon the reasonable request of the Administrative Agent from time to time
certificates of insurers evidencing the insurance carried, (ii) within five
(5) days of receipt of notice from any insurer a copy of any notice of
cancellation or material change in coverage required by Section 4.24 from that
existing on the date of this Agreement and (iii) forthwith, notice of any

 

42

--------------------------------------------------------------------------------


 

cancellation or nonrenewal (without replacement) of coverage by the Borrower or
any other Covered Party.

 

Section 5.4.                                 Maintenance of Existence.  The
Borrower shall and shall cause each of its Consolidated Subsidiaries to
preserve, renew and keep in full force and effect, its corporate existence and
its rights, privileges and franchises necessary for the normal conduct of its
business unless the failure to maintain such existence (other than the existence
of the Borrower), rights, privileges and franchises does not have a Material
Adverse Effect.

 

Section 5.5.                                 Compliance with Laws.  The Borrower
shall, and shall cause its Consolidated Subsidiaries to, comply in all material
respects with all applicable laws, ordinances, rules, regulations, and
requirements of governmental authorities (including, without limitation,
Environmental Laws, and all zoning and building codes with respect to its Real
Property Assets and ERISA and the rules and regulations thereunder and all
federal securities laws) except where the necessity of compliance therewith is
contested in good faith by appropriate proceedings or where the failure to do so
will not have a Material Adverse Effect or expose the Administrative Agent or
Banks to any material liability therefor.

 

Section 5.6.                                 Inspection of Property, Books and
Records.  The Borrower shall, and shall cause each of its Consolidated
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities in conformity with GAAP, modified as required by
this Agreement and applicable law; and shall permit representatives of any Bank,
at such Bank’s expense, or upon the occurrence and during the continuance of any
Event of Default, at the Borrower’s expense (but subject to the reimbursement
limitations in Section 9.3), so long as disclosure of such information could not
result in a violation of, or expose the Borrower or any of its Subsidiaries to
any material liability under, any applicable law, ordinance or regulation or any
agreements with unaffiliated third parties that are binding on the Borrower or
any of its Subsidiaries, to examine and make abstracts from any of its books and
records and to discuss its affairs, finances and accounts with its officers and
independent public accountants, all at such reasonable times during normal
business hours, upon reasonable prior notice and as often as may reasonably be
desired.  Upon the occurrence and during the continuance of any Event of
Default, representatives of any Bank permitted to review such books or engage in
such discussions shall include consultants, accountants, auditors and any other
representatives that any Bank deems necessary in connection with any workout or
proposed workout of the Loans.

 

Section 5.7.                                 Existence.  The Borrower shall do
or cause to be done, all things necessary to preserve and keep in full force and
effect its and its Consolidated Subsidiaries’ existence and its patents,
trademarks, servicemarks, domain names, tradenames, copyrights, franchises,
licenses, permits, certificates, authorizations, qualifications, accreditation,
easements, rights of way and other rights, consents and approvals the
nonexistence of which is likely to have a Material Adverse Effect.

 

Section 5.8.                                 Independent Director.  The board of
directors, board of managers, or other equivalent governing body of each Covered
Subsidiary that is a Pledged Subsidiary or owns a Covered Asset (other than any
Covered Subsidiary that is subject to conditions and restrictions on amending
its organizational documents under or pursuant to any Indebtedness described on
Schedule 4.4(c)) shall include at least one special, independent director or
member (or equivalent thereof), pursuant to documentation satisfactory to the
Administrative Agent, whose consent shall be required for (i) any bankruptcy or
insolvency filing by the relevant Covered Subsidiary, as the case may be,
(ii) the transfer of any membership or other equity interests therein (other
than the sale or other transfer of such membership or equity interests in a
transaction permitted under the Loan Documents) and (iii) encumbering any asset
owned by such Covered Subsidiary, other than an Excluded Asset, with a real
property mortgage or deed of trust, as applicable, or a security agreement,
pledge agreement or any similar agreement creating a Lien

 

43

--------------------------------------------------------------------------------


 

in respect thereof, except as permitted under the Loan Documents (including as a
result of any consent, amendment, waiver or other modification obtained in
accordance with the terms of the Loan Documents).

 

Section 5.9.                                 Collateral Coverage Ratio.  The
Borrower shall not permit the Collateral Coverage Ratio as of the last Business
Day of any calendar quarter, beginning with June 30, 2016, to be less than 1.25
to 1.00.

 

Section 5.10.                          Restricted Payments.

 

(a)                                 The Borrower shall not, and shall not permit
its Subsidiaries to, pay any dividends; provided that, (w) in any Fiscal Year in
which the Borrower is qualified as a REIT, the Borrower may pay dividends in an
amount, as determined on an aggregate annual basis as of the end of any such
Fiscal Year, not to exceed 100% of the Borrower’s REIT taxable income for such
Fiscal Year calculated prior to deducting (A) accumulated net operating losses
of the Borrower as of December 31, 2015 and (B) dividends paid or payable by the
Borrower, (x) any Subsidiary of the Borrower may pay dividends to the Borrower
or to any other Subsidiary of the Borrower and to its other equityholders on a
ratable basis, (y) so long as no Material Default or Event of Default is
continuing, the Borrower may pay dividends to holders of its preferred equity in
an aggregate amount in any Fiscal Year not to exceed the stated dividend amount
payable pursuant to the terms of such preferred equity, and (z) so long as no
Default or Event of Default is continuing, the Borrower may distribute or pay
dividends in the form of Real Property Assets or Loan Assets (or Securities in
an entity substantially all of whose assets constitutes such Loan Assets or
ownership interests in such Real Property Assets) to its equity holders on a
ratable basis, so long as such Loan Assets, Real Property Assets or Securities
are not Collateral, Covered Assets or equity interests in a Pledged Subsidiary
or Covered Subsidiary.

 

(b)                                       The Borrower shall not, and shall not
permit its Subsidiaries to, make any prepayments, repurchases or redemptions of
unsecured Indebtedness of the Borrower or any Subsidiary (including any
unsecured Indebtedness convertible into capital stock of the
Borrower), Indebtedness for borrowed money of the Borrower or any Subsidiary
that is subordinated to the Obligations or preferred or common stock of the
Borrower or any Subsidiary except for payments made on intercompany loans held
by the Borrower and pledged to the Administrative Agent pursuant to the
Collateral Documents, or except to the extent funded with or exchanged for
(i) income or payments received in respect of, or proceeds from the sale,
refinancing or maturity of, assets not constituting Principal Collateral
Payments in respect of any Collateral or a Covered Asset, (ii) interest, fee or
rental income in respect of any assets (including assets constituting part of
the Collateral or Covered Assets) or (iii) equity or Indebtedness issued by the
Borrower or the proceeds thereof.

 

Section 5.11.                          Restriction on Fundamental Changes.

 

(a)                                       The Borrower shall not, and shall not
permit any other Covered Party to, enter into any merger or consolidation
without obtaining the prior written consent thereto of the Required Banks,
unless (i) in the case of any such merger or consolidation involving (x) the
Borrower, the Borrower is the surviving entity (regardless of whether a Covered
Subsidiary is involved) and (y) any other Covered Subsidiary, a Covered
Subsidiary is the surviving entity (which surviving entity must be a Pledged
Subsidiary if a Pledged Subsidiary is involved) and (ii) in each case, the same
will not result in the occurrence of a Material Default or an Event of Default. 
The Borrower shall not, and, except in connection with a merger or consolidation
permitted in the preceding sentence, shall not permit any other Covered
Subsidiary to, liquidate, wind-up or dissolve (or suffer any liquidation or
dissolution), discontinue its business or convey, lease, sell, transfer or
otherwise dispose of, in one transaction or series of transactions, all or
substantially all of its business or property, whether now or hereafter
acquired, other than to the Borrower or to any Covered Subsidiary (and if
involving a Pledged Subsidiary or the assets of a Covered Subsidiary, to another
Pledged Subsidiary) or in connection with

 

44

--------------------------------------------------------------------------------


 

any sale of all or substantially all of its assets or any payment or prepayment
in full or other monetization in full of its assets.  Nothing in this Agreement
shall limit or restrict any Covered Party to sell, pledge, mortgage or transfer
any Excluded Asset.

 

(b)                                       The Borrower shall not, and shall not
permit any other Covered Party to, amend its articles of incorporation, bylaws,
or other organizational documents such that the provisions thereof would violate
Section 5.8 or permit any action prohibited by Section 5.18 or, otherwise, in
any manner that would be materially adverse to the Banks without the Required
Banks’ consent.

 

Section 5.12.                          Changes in Business.  The Borrower’s
primary business shall not be substantially different from that conducted by the
Borrower on the Closing Date and shall include ownership and management of
Credit Tenant Lease Assets, Loan Assets and Real Property Assets.  The Borrower
shall carry on its business operations through the Borrower and its Consolidated
Subsidiaries and its Investment Affiliates.

 

Section 5.13.                          Borrower Status.  The Borrower shall at
all times remain a publicly traded company listed for trading on the New York
Stock Exchange (or another nationally recognized stock exchange (for the
avoidance of doubt, the NASDAQ stock quotation system or any successor thereto
shall be considered a nationally recognized exchange)).

 

Section 5.14.                          Other Indebtedness.

 

(a)                                       The Borrower shall not permit any
Covered Subsidiary to create, incur, assume or suffer to exist any Indebtedness
other than (w) Indebtedness of the Covered Subsidiaries existing on the Closing
Date and set forth on Schedule 4.4(c), refinancing and replacements thereof in
an amount not exceeding the sum of the principal balance of such Indebtedness on
the Closing Date plus the amount of fees and expenses incurred in connection
with such refinancing and paid with the proceeds therefrom, (x) additional
intercompany loans held by the Borrower and pledged to the Administrative Agent
and (y) obligations under warranties and indemnities incurred in the ordinary
course of business, and (z) Non-Recourse Indebtedness in respect of Excluded
Assets.

 

(b)                                       The Borrower shall not consent to or
vote in favor of (and shall not permit any Subsidiary to consent to or vote in
favor of) the incurrence of any Indebtedness by any Covered Party (other than
Indebtedness permitted under Section 5.14(a)).

 

Section 5.15.                          Liens.

 

(a)                                       The Borrower shall not, nor shall it
permit any Subsidiary to, create, incur, assume or suffer to exist any Lien upon
any item of Collateral or Covered Assets, except for (i) Permitted Liens, and
(ii) so long as no Material Default or Event of Default has occurred and is
continuing, Liens on the Collateral securing Permitted Second Lien Debt,
provided, that at the time of the incurrence of such Permitted Second Lien Debt,
the Collateral Coverage Ratio shall not be less than 1.25 to 1.00.

 

(b)                                       The Borrower shall not consent to or
vote in favor of (and shall not permit any Subsidiary to consent to or vote in
favor of) the incurrence of any Liens on any assets of any Covered Party, except
for Permitted Liens and Liens on Excluded Assets securing Non-Recourse
Indebtedness.

 

45

--------------------------------------------------------------------------------


 

Section 5.16.                          Deposit Collateral Account.

 

(a)                                 The Borrower shall (x) on or prior to the
Closing Date, notify all financial institutions that collect payments in respect
of Covered Assets that secure Indebtedness described on Schedule 4.4(c),
(y) within 5 Business Days after the Closing Date, notify all obligors under the
Loan Assets of the applicable current payment instructions and (z) in any event,
within 90 days after the Closing Date, cause (i) all payments in respect of any
Loan Assets (including any Net Cash Proceeds from any Recovery Event to the
extent intended to be used for repair or replacement of the asset subject to
such Recovery Event but specifically excluding all Net Cash Proceeds that are
not covered by Section 2.10 pursuant to the last sentence of Section 2.10(a))
included in the Collateral or Covered Assets and (ii) all payments on account of
assets (other than Excluded Assets) owned by the Covered Parties (net of any
amounts required by the terms of any Indebtedness described on Schedule
4.4(c) to be paid to or required to be reserved with respect to such
Indebtedness, but including any Net Cash Proceeds from any Recovery Event to the
extent intended to be used for repair or replacement of the asset subject to
such Recovery Event but specifically excluding all Net Cash Proceeds that are
not covered by Section 2.10 pursuant to the last sentence of Section 2.10(a)),
in the case of each of the foregoing clauses (i) and (ii), to be directed to
deposit accounts maintained by (and in the name of) the Borrower with JPMorgan
Chase Bank, N.A. or such other account bank as may be reasonably acceptable to
the Administrative Agent (each such account, a “Deposit Collateral Account”).

 

(b)                                 In the event any Covered Subsidiary receives
any payment or Net Cash Proceeds in respect of any Collateral or Covered Assets,
the Borrower shall cause such Covered Subsidiary to transfer all such amounts,
promptly and in any event within 5 Business Days of receipt thereof, to a
Deposit Collateral Account and any such transfer shall be deemed to be a cash
dividend or distribution on account of the capital stock of such Covered
Subsidiary for purposes of determining the Collateral (including for the
avoidance of doubt, the application of proceeds pursuant to Section 5.3 of the
Security Agreement).  Other than the transfer of all such amounts held in the
Deposit Collateral Account pursuant to the preceding sentence, the Covered
Parties shall have no right to receive payments in respect of Collateral or
Covered Assets or otherwise direct disposition of funds in the Deposit
Collateral Account.

 

(c)                                  Any amounts held in Deposit Collateral
Accounts shall be released to, or as directed by, the Borrower on a daily basis
except in the following cases: (i) if (A) any Payment Default or any Default
arising from the Borrower’s failure to be in compliance with the covenant
contained in Section 5.9, shall have occurred and be continuing or (B) any Event
of Default shall have occurred and be continuing on any such date, the amounts
held in the Deposit Collateral Account may be used only for payments and
prepayments of the Loans as provided for hereunder and in the Security Agreement
and (ii) Principal Collateral Payments shall be released from the Deposit
Collateral Account solely as permitted under Section 2.10(a).  The Borrower
hereby agrees that (A) it will not request, and will not permit any Covered
Subsidiary to request, any withdrawals from the accounts described in this
Section 5.16 not permitted hereunder and under the terms of the Security
Agreement and (B) JPMorgan Chase Bank, N.A. shall not be required to release any
amounts requested in violation of the terms hereof or of the Security Agreement
and shall not be liable to the Borrower or any Affiliate thereof for such
failure to release any such funds.

 

Section 5.17.                          Restrictive Agreements.  The Borrower
shall not, and shall not permit any Subsidiary to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of such
Person or any of its subsidiaries to create, incur or permit to exist any Lien
upon the Collateral (other than Liens described in clauses (f) and (h) of
Permitted Liens), provided that the foregoing clause (a) shall not apply to
restrictions and conditions imposed by law, by any Loan Document, by the
Borrower’s existing or future

 

46

--------------------------------------------------------------------------------


 

public note Indebtedness or credit agreements governing Indebtedness for
borrowed money, by any Permitted Second Lien Debt or by any of the Indebtedness
of Covered Subsidiaries described on Schedule 4.4(c) (or any refinancing thereof
permitted under this Agreement) or (b) the ability of any other Covered Party
(other than the Borrower) to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Covered Party or to guarantee Indebtedness of the Borrower
or any other Covered Party.

 

Section 5.18.                          Limitation on Activities of the Covered
Parties.  The Borrower shall not permit any other Covered Party (other than the
Borrower) to (a) (i) conduct, transact or otherwise engage in, or commit to
conduct, transact or otherwise engage in, any business or operations other than
ownership of Covered Assets, Excluded Assets and anything incidental thereto,
(ii) own any assets other than Covered Assets, Excluded Assets or any assets
incidental thereto, or (iii) take any action, or conduct its affairs in a
manner, that could reasonably be expected to result in the separate existence of
such Covered Party being ignored, or the assets and liabilities of such Covered
Party being substantively consolidated with those of the Borrower or any
Subsidiary thereof in a bankruptcy, reorganization or other insolvency
proceeding or (b) incur, create, assume or suffer to exist any Indebtedness or
other liabilities or financial obligations, except (i) Indebtedness permitted
pursuant to Section 5.14(a), (ii) nonconsensual obligations imposed by operation
of law, (iii) obligations with respect to its equity interests to the extent in
compliance with Section 5.8, not prohibited by this Section 5.18 or, otherwise,
materially adverse to the Banks, (iv) obligations (other than Indebtedness) in
the ordinary course of business in the operation of its assets and (v) the
statutory liability of any general partner for the liabilities of the limited
partnership in which it is a general partner.  Nothing contained in this
Agreement or in the other Loan Documents shall prohibit or restrict the ability
of the Borrower and the other Covered Parties from engaging in the transactions
and other matters described on Schedule 5.18.

 

Section 5.19.                          Transactions with Affiliates.  The
Borrower will not, and will not permit any of its Subsidiaries to, sell, lease
or otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) in the case of a Covered Party (other than the
Borrower), in transactions between or among such Covered Parties not involving
any other Affiliate (but if such transactions involving the transfer of assets,
such transfers shall be subject to the Liens granted pursuant to the Collateral
Documents), (c) in the case of the Borrower or any Subsidiary which is not a
Covered Party, in transactions between or among the Borrower and such
Subsidiaries not involving any other Affiliate and (d) any payment of dividends,
other restricted payments or other transactions permitted by Section 5.10 or
Section 5.11.

 

Section 5.20.                          Ratings. The Borrower shall, within 60
days after the Closing Date, (x) obtain affirmation of its corporate ratings
from S&P and Moody’s, which corporate ratings shall be equal to or higher than
B+ from S&P and B2 from Moody’s and (y) use commercially reasonable efforts to
obtain ratings for the term loan facility provided under this Agreement.

 

Section 5.21.                          Anti-Corruption Laws and Sanctions.  The
Borrower shall (a) maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions and (b) not request or use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Loan (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any

 

47

--------------------------------------------------------------------------------


 

Sanctioned Country, to the extent such activities, business or transaction would
be prohibited by Sanctions if conducted by a corporation incorporated in the
United States or in a European Union member state, or (C) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

 

ARTICLE VI

 

DEFAULTS

 

Section 6.1.                                 Events of Default.  An “Event of
Default” shall have occurred if one or more of the following events shall have
occurred and be continuing:

 

(a)                                       the Borrower shall fail to (i) pay
when due any principal of any Loan, or (ii) the Borrower shall fail to pay when
due interest on any Loan or any fees or any other amount payable to the
Administrative Agent or the Banks hereunder and the same shall continue for a
period of five (5) days after the same becomes due; or

 

(b)                                       the Borrower shall fail to observe or
perform any covenant contained in Section 2.10, 2.15, 2.17, Section 5.1(d)(i),
5.1(i), 5.4, 5.9, 5.10, 5.11, 5.12, 5.13, 5.14, 5.15, 5.16, 5.17, 5.18, 5.19, or
5.21, and (i) solely in the case of any failure to comply with Section 5.9, such
failure shall continue unremedied for a period of thirty (30) days (it being
understood that any such failure to comply with Section 5.9 may be remedied by a
prepayment of the Loans prior to or during such 30-day period so long as after
giving effect to any such prepayment the Borrower is in pro forma compliance
with Section 5.9) and (ii) solely in the case of any failure to comply with
Section 5.1(d)(i), 5.16(a) or 5.20, such failure shall continue unremedied for a
period of 10 days; or;

 

(c)                                        the Borrower or any Covered Party
shall fail to observe or perform any covenant or agreement contained in this
Agreement or any other Loan Document (other than those covered by clause (a),
(b), (e), (f), (g), (h), (i), (l) or (n) of this Section 6.1) for 30 days after
written notice thereof has been given to the Borrower by the Administrative
Agent; or if such default is of such a nature that it cannot with reasonable
effort be completely remedied within said period of thirty (30) days such
additional period of time as may be reasonably necessary to cure same, provided
the Borrower commences such cure within said thirty (30) day period and
diligently prosecutes same, until completion, but in no event shall such
extended period exceed ninety (90) days; or

 

(d)                                       any representation, warranty,
certification or statement that is made by the Borrower in this Agreement or by
the Borrower or any other Covered Party in any other Loan Document to which it
is a party or that is contained in any certificate, financial statement or other
document delivered pursuant to this Agreement or any other Loan Document, shall
prove to have been incorrect in any material respect when made (or deemed made);
or

 

(e)                                        the Borrower or any Subsidiary shall
default in the payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) of any amount owing in respect of
any Recourse Debt (other than the Obligations) for which the aggregate
outstanding principal amounts exceed $75,000,000 and such default shall continue
beyond the giving of any required notice and the expiration of any applicable
grace period and such default has not been waived, in writing, by the holder of
any such Recourse Debt; or the Borrower or any Subsidiary shall default in the
performance or observance of any obligation or condition with respect to any
such Recourse Debt or any other event shall occur or condition exist beyond the
giving of any required notice and the expiration of any applicable grace period,
in each case if the effect of such default, event or condition is to accelerate

 

48

--------------------------------------------------------------------------------


 

the maturity of any such indebtedness or to permit (without any further
requirement of notice or lapse of time) the holder or holders thereof, or any
trustee or agent for such holders, to accelerate the maturity of any such
indebtedness; or

 

(f)                                         (i) the Borrower or (ii) any
Subsidiary of the Borrower or any Investment Affiliate of the Borrower to which,
either individually or in the aggregate, $100,000,000 or more of the Borrower’s
Consolidated Tangible Net Worth is attributable, or (iii) a Pledged Subsidiary
shall commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any action to
authorize any of the foregoing; or

 

(g)                                        an involuntary case or other
proceeding shall be commenced against (i) the Borrower, (ii) any Subsidiary of
the Borrower or any Investment Affiliate of the Borrower to which, either
individually or in the aggregate, $100,000,000 or more of the Borrower’s
Consolidated Tangible Net Worth is attributable, or (iii) any Pledged Subsidiary
seeking liquidation, reorganization or other relief with respect to it or its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of it or any substantial part of its property, and
such involuntary case or other proceeding shall remain undismissed and unstayed
for a period of 90 days; or an order for relief shall be entered against any of
the Person described in (i), (ii) or (iii) in this subsection (g) under the
federal bankruptcy laws as now or hereafter in effect; or

 

(h)                                       one or more final, non-appealable
judgments or decrees in an aggregate amount of $75,000,000 or more shall be
entered by a court or courts of competent jurisdiction against the Borrower or
any Subsidiary of the Borrower (other than any judgment as to which, and only to
the extent, a reputable insurance company has acknowledged coverage of such
claim in writing), and (i) any such judgments or decrees shall not be stayed,
discharged, paid, bonded or vacated within ninety (90) days or (ii) enforcement
proceedings shall be commenced by any creditor on any such judgments or decrees;
or

 

(i)                                           a majority of the Board of
Directors of the Borrower over a two-year period shall not consist of (i) the
directors who constituted the Board of Directors of the Borrower at the
beginning of such period (ii) directors whose nomination or election was
approved by a vote of at least a majority of the Board of Directors of the
Borrower then still in office who were either members of such Board of Directors
at the beginning of such period or whose nomination or election as a member of
such Board of Directors was previously so approved; or

 

(j)                                          any Person or “group” (as such term
is defined in applicable federal securities laws and regulations) shall become
the owner, directly or indirectly, beneficially or of record, of shares
representing more than forty percent (40%) of the aggregate ordinary voting
power represented by the issued and outstanding common shares of the Borrower;
or

 

(k)                                       if any Termination Event with respect
to a Plan or Multiemployer Plan shall occur which would reasonably be expected
to have a Material Adverse Effect; or

 

(l)                                           any assets of the Borrower shall
constitute “plan assets” (within the meaning of Section 3(42) of ERISA or
Section 4975 of the Code, including but not limited to 29 C.F.R. § 2510.3-

 

49

--------------------------------------------------------------------------------


 

101 or any successor regulation thereto) of an “employee benefit plan” within
the meaning of Section 3(3) of ERISA and subject to Title I of ERISA or a “plan”
within the meaning of, and subject to, Section 4975(e)(1) of the Code; or

 

(m)                                   at any time, for any reason the Borrower
repudiates in writing its payment obligations under any Loan Document or any
Covered Party repudiates in writing its negative pledge obligations under the
Negative Pledge Agreement or any other Loan Document; or

 

(n)                                       this Agreement or any Collateral
Document shall not, for any reason, be in full force and effect (or any Covered
Party shall so assert), or any security interest purported to be created by any
of the Collateral Documents shall not be a valid, enforceable and perfected
security interest having the priority required by the Collateral Documents (or
any Covered Party shall so assert) (other than (i) pursuant to the terms of this
Agreement or any other Loan Document (including any release pursuant to the
terms hereof or thereof) or (ii) as a result of acts or omissions by the
Administrative Agent); or

 

(o)                                       at any time Borrower shall fail to
directly or indirectly own and control 100% of the outstanding equity interests
in any Covered Subsidiary at any time such Covered Subsidiary owns Covered
Assets.

 

Section 6.2.                                 Rights and Remedies.

 

(a)                                       Upon the occurrence of any Event of
Default described in Section 6.1(f) or Section 6.1(g), any Commitments shall
immediately terminate and the unpaid principal amount of, and any and all
accrued interest on, the Loans and any and all accrued fees and other
Obligations hereunder shall automatically become immediately due and payable,
with all additional interest from time to time accrued thereon and without
presentation, demand, or protest or other requirements of any kind (including,
without limitation, valuation and appraisement, diligence, presentment, notice
of intent to demand or accelerate and notice of acceleration), all of which are
hereby expressly waived by the Borrower for itself; and upon the occurrence and
during the continuance of any other Event of Default, the Administrative Agent,
following consultation with the Banks, may (and upon the demand of the Required
Banks shall), by written notice to the Borrower, in addition to the exercise of
all of the rights and remedies permitted the Administrative Agent, and the Banks
at law or equity or under any of the other Loan Documents, declare that the
Commitments are terminated and declare the unpaid principal amount of and any
and all accrued and unpaid interest on the Loans and any and all accrued fees
and other Obligations hereunder to be, and the same shall thereupon be,
immediately due and payable with all additional interest from time to time
accrued thereon and (except as otherwise provided in the Loan Documents) without
presentation, demand, or protest or other requirements of any kind (including,
without limitation, valuation and appraisement, diligence, presentment, notice
of intent to demand or accelerate and notice of acceleration), all of which are
hereby expressly waived by the Borrower for itself.

 

(b)                                       Notwithstanding anything to the
contrary contained in this Agreement or in any other Loan Document, the
Administrative Agent and the Banks each agree that any exercise or enforcement
of the rights and remedies granted to the Administrative Agent or the Banks
under this Agreement or any other Loan Document or at law or in equity with
respect to this Agreement or any other Loan Documents shall be commenced and
maintained solely by the Administrative Agent, in each case on behalf of the
Administrative Agent, any other Agent and/or the Banks.  The Administrative
Agent shall act at the direction of the Required Banks in connection with the
exercise of any and all remedies at law, in equity or under any of the Loan
Documents or, if the Required Banks are unable to reach agreement after being
afforded reasonable notice and opportunity to consent, then, from and after

 

50

--------------------------------------------------------------------------------


 

an Event of Default that is continuing, the Administrative Agent may pursue such
rights and remedies as it may determine.

 

Section 6.3.                                 Notice of Default.  The
Administrative Agent shall give notice to the Borrower under Section 6.1(b),
Section 6.1(c) and Section 6.1(d) promptly upon being requested to do so by the
Required Banks and shall thereupon notify all the Banks thereof.  The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default (other than nonpayment of
principal of or interest on the Loans) unless the Administrative Agent has
received notice in writing from a Bank or the Borrower referring to this
Agreement or the other Loan Documents, describing such event or condition. 
Should the Administrative Agent receive notice of the occurrence of a Default or
Event of Default expressly stating that such notice is a notice of a Default or
Event of Default, or should the Administrative Agent send the Borrower a notice
of Default or Event of Default, the Administrative Agent shall promptly give
notice thereof to each Bank.

 

Section 6.4.                                 Distribution of Proceeds after
Default.  Notwithstanding anything contained herein to the contrary, from and
after an Event of Default that is continuing, to the extent proceeds are
received by the Administrative Agent, such proceeds shall be distributed to the
Banks pro rata in accordance with the unpaid principal amount of the Loans
(giving effect to any participations granted therein pursuant to Section 9.6).

 

ARTICLE VII

 

THE AGENTS; CERTAIN MATTERS RELATING TO THE BANKS

 

Section 7.1.                                 Appointment and Authorization. 
Concurrently with occurrence of the Effective Date, Barclays Bank PLC is hereby
replaced as administrative agent under the Existing Credit Agreement and,
immediately after giving effect to the foregoing each Bank irrevocably appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf, including execution of the other Loan Documents, and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms hereof or thereof, together with all such
powers as are reasonably incidental thereto.  Except as set forth in Section 7.8
hereof, the provisions of this Article VII are solely for the benefit of the
Administrative Agent, the other Agents and the Banks, and the Borrower shall not
have any rights to rely on or enforce any of the provisions hereof.  In
performing its functions and duties under this Agreement and the other Loan
Documents, the Administrative Agent shall act solely as an agent of the Banks
and shall not assume and shall not be deemed to have assumed any obligation
toward or relationship of agency or trust with or for the Borrower or any other
Covered Party.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Agents shall not have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any Bank,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Agents.

 

Section 7.2.                                 Administrative Agency and
Affiliates.  JPMorgan Chase Bank, N.A. has the same rights and powers under this
Agreement as any other Bank and may exercise or refrain from exercising the same
as though it were not the Administrative Agent and JPMorgan Chase Bank, N.A. and
each of their respective affiliates, may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Subsidiary
or affiliate of the foregoing as if they were not the Administrative Agent
hereunder, and the term “Bank” and “Banks” shall include JPMorgan Chase Bank,
N.A. in its individual capacity.

 

51

--------------------------------------------------------------------------------


 

Section 7.3.                                 Action by Agents.

 

(a)                                       The obligations of each of the Agents
hereunder are only those expressly set forth herein.  Without limiting the
generality of the foregoing, each of the Agents shall not be required to take
any action with respect to any Default or Event of Default, except as expressly
provided in Article VI.  The duties of each Agent shall be administrative in
nature.  Subject to the provisions of Section 7.1, Section 7.5 and Section 7.6,
each Agent shall administer the Loans in the same manner as each administers its
own loans. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Loan Documents that the
Administrative Agent is required to exercise in writing as directed by the
Required Banks, (c) except for notices, reports and other documents expressly
required to be furnished to the Banks by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Bank with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Covered Party or any affiliate of the Covered Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, advisors, attorneys in fact or affiliates and (d) the
Administrative Agent shall not be required to take any action that (in its
opinion or the opinion of its counsel) exposes it to personal liability or which
is contrary to the Loan Documents or applicable law.

 

(b)                                       The Administrative Agent may execute
any of its duties under this Agreement and the other Loan Documents by or
through agents or attorneys in fact (including without limitation, a custodian
to administer the Collateral) and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys in fact selected by it with reasonable care.  In furtherance of the
foregoing, each Bank hereby authorizes the Administrative Agent to enter into
such documents and instruments as it deems reasonably necessary to implement its
duties under this Agreement and the other Loan Documents.

 

Section 7.4.                                 Consultation with Experts.  As
between any Agent on the one hand and the Banks on the other hand, such Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.

 

Section 7.5.                                 Liability of Agents.  As between
each Agent on the one hand and the Banks on the other hand, none of the Agents
nor any of their affiliates nor any of their respective directors, officers,
agents or employees shall be liable for any action taken or not taken by it in
connection herewith (i) with the consent or at the request of the Required Banks
or (ii) in the absence of its own gross negligence or willful misconduct.  As
between each Agent on the one hand and the Banks on the other hand, none of the
Agents nor any of their respective directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into or verify
(i) any statement, warranty or representation made in connection with this
Agreement, any other Loan Document, or any Borrowing hereunder; (ii) the
performance or observance of any of the covenants or agreements of the Borrower
or any other Covered Party; (iii) the satisfaction of any condition specified in
Article III, except receipt of items required to be delivered to such Agent; or
(iv) the validity, effectiveness or genuineness of this Agreement, the other
Loan Documents or any other instrument or writing furnished in connection
herewith.  As between each Agent on the one hand and the Banks on the other
hand, none of the Agents shall incur any liability by acting in reliance upon
any notice, consent, certificate, statement, or other writing (which may be a
bank wire, telex, email message, facsimile or similar writing) believed by it to
be genuine or to be signed by the proper party or parties.  The Administrative
Agent shall not be deemed to have knowledge or notice of the

 

52

--------------------------------------------------------------------------------


 

occurrence of any Default or Event of Default unless the Administrative Agent
has received notice from a Bank or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”.  The Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy or email message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder that by its terms must be
fulfilled to the satisfaction of a Bank, the Administrative Agent may presume
that such condition is satisfactory to such Bank unless the Administrative Agent
shall have received notice to the contrary from such Bank prior to the
applicable extension of credit or other action.

 

Section 7.6.                                 Indemnification.  Each Bank shall,
ratably in accordance with its Commitments or Loans, as applicable, outstanding,
indemnify the Agents and their affiliates and their respective directors,
officers, agents, advisors and employees (to the extent not reimbursed by the
Borrower) against any cost, expense (including, without limitation, counsel fees
and disbursements), claim, demand, action, loss or liability (except such as
result from such indemnitee’s gross negligence or willful misconduct) that such
indemnitee may suffer or incur in connection with its duties as Agent under this
Agreement, the other Loan Documents or any action taken or omitted by such
indemnitee hereunder.  In the event that any Agent shall, subsequent to its
receipt of indemnification payment(s) from Banks in accordance with this
section, recoup any amount from the Borrower, or any other party liable therefor
in connection with such indemnification, such Agent shall reimburse the Banks
which previously made the payment(s) pro rata, based upon the actual amounts
which were theretofore paid by each Bank.  Each Agent shall reimburse such Banks
so entitled to reimbursement within two (2) Business Days of its receipt of such
funds from the Borrower or such other party liable therefor.  In the case of an
investigation, litigation or proceeding to which the indemnity in this paragraph
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by a Bank, an indemnitee or any other
Person, whether or not an indemnitee is otherwise a party thereto. The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

 

Section 7.7.                                 Credit Decision.  Each Bank
acknowledges that it has, independently and without reliance upon any Agent or
any other Bank, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Bank also acknowledges that it will, independently and without
reliance upon any Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under this Agreement.

 

Section 7.8.                                 Successor Agent.  The
Administrative Agent may resign at any time by giving notice thereof to the
Banks and the Borrower.  Upon any such resignation, the Required Banks shall
have the right to appoint a successor Administrative Agent, which successor
Administrative Agent shall, provided no Event of Default has occurred and is
then continuing, be subject to the Borrower’s approval, which approval shall not
be unreasonably withheld or delayed.  If no successor Administrative Agent shall
have been so appointed by the Required Banks and approved by the Borrower, and
shall have accepted such appointment, within 10 days after the retiring
Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may (but shall not be required to), on behalf of the Banks,
appoint a successor Administrative Agent which shall be the Administrative
Agent, who shall act until the Required Banks shall appoint an Administrative
Agent.  Any appointment of a successor Administrative Agent by Required Banks or
the retiring Administrative Agent, pursuant to the preceding sentence shall,
provided no Event of Default has occurred and is then continuing, be subject to
the

 

53

--------------------------------------------------------------------------------


 

Borrower’s approval, which approval shall not be unreasonably withheld or
delayed.  If no successor Administrative Agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation (and no successor agent has been
appointed as successor Administrative Agent by the retiring Administrative
Agent), the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Banks shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Banks appoint a successor agent as provided for above.  Upon the
acceptance of its appointment as the Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights and duties of the
retiring Administrative Agent and the retiring Administrative Agent, shall be
discharged from its duties and obligations hereunder.  After any retiring
Administrative Agent’s resignation hereunder, the provisions of this
Article shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent.  Such resignation or removal
shall take effect upon the acceptance of appointment by a successor
Administrative Agent in accordance with the provisions of this Section 7.8.

 

Section 7.9.                                 Proofs of Claim.  In case of the
pendency of any proceeding under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law or any other judicial proceeding
relative to any Covered Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)                                       to file and prove a claim for the
whole amount of the principal and interest owing and unpaid in respect of the
Loans and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Banks and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Banks and the Administrative Agent hereunder) allowed in such
judicial proceeding; and

 

(b)                                       to collect and receive any monies or
other property payable or deliverable on any such claims and to distribute the
same; and any custodian, receiver, assignee, trustee, liquidator, sequestrator
or other similar official in any such judicial proceeding is hereby authorized
by each Bank to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Banks, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
hereunder.  Nothing in this Section 7.9 shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Bank to authorize the
Administrative Agent to vote in respect of the claim of any Bank in any such
proceeding.

 

ARTICLE VIII



CHANGE IN CIRCUMSTANCES

 

Section 8.1.                                 Basis for Determining Interest Rate
Inadequate or Unfair.  If on or prior to the first day of any Interest Period
for any Eurodollar Borrowing the Administrative Agent or the Required Banks
determine in good faith that deposits in Dollars are not being offered in the
relevant market for such Interest Period or that the Eurodollar Rate for such
Interest Period will not adequately reflect the cost to the Banks or the
Required Banks, as the case may be, of making, funding or maintaining such

 

54

--------------------------------------------------------------------------------


 

Eurodollar Borrowing for such Interest Period, the Administrative Agent shall
forthwith give notice thereof to the Borrower and the Banks, whereupon until the
Administrative Agent notifies the Borrower that the circumstances giving rise to
such suspension no longer exist, the obligations of the Banks to make, continue,
or convert Loans into, Eurodollar Loans in Dollars shall be suspended.  In such
event, unless the Borrower notifies the Administrative Agent on or before the
second (2nd) Eurodollar Business Day before, but excluding, the date of any
Eurodollar Borrowing for which a Notice of Borrowing has previously been given
that it elects not to borrow on such date, such Borrowing shall instead be made
as a Base Rate Borrowing.

 

Section 8.2.                                 Illegality.  If, on or after the
date of this Agreement, the adoption of any applicable law, rule or regulation,
or any change in any applicable law, rule or regulation, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Bank (or its Eurodollar Lending Office) with any
request or directive (whether or not having the force of law) made after the
Closing Date of any such authority, central bank or comparable agency shall make
it unlawful for any Bank (or its Eurodollar Lending Office) to make, maintain or
fund its Eurodollar Loans in a particular currency, the Administrative Agent
shall forthwith give notice thereof to the other Banks and the Borrower,
whereupon until such Bank notifies the Borrower and the Administrative Agent
that the circumstances giving rise to such suspension no longer exist, the
obligation of such Bank in the case of the event described above to make
Eurodollar Loans in such currency, shall be suspended.  With respect to
Eurodollar Loans, before giving any notice to the Administrative Agent pursuant
to this Section 8.2, such Bank shall designate a different Eurodollar Lending
Office if such designation will avoid the need for giving such notice and will
not, in the reasonable judgment of such Bank, be otherwise commercially
disadvantageous to such Bank.

 

If at any time, it shall be unlawful for any Bank to make, maintain or fund any
of its Eurodollar Loans, the Borrower shall have the right, upon five
(5) Business Days’ notice to the Administrative Agent, to either (x) cause a
bank, reasonably acceptable to the Administrative Agent, to offer to purchase
the Loans of such Bank for an amount equal to such Bank’s outstanding Loans,
together with accrued and unpaid interest and fees thereon and all other amounts
due to such Bank are concurrently therewith paid in full to such Bank, and to
become a Bank hereunder, or obtain the agreement of one or more existing Banks
to offer to purchase the Loans of such Bank for such amount, which offer such
Bank is hereby required to accept, or (y) to repay in full all Loans then
outstanding of such Bank, together with interest due thereon and any and all
fees and other amounts due hereunder.

 

Section 8.3.                                 Increased Cost and Reduced Return.

 

(a)                                       If, on or after the date hereof, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Applicable Lending Office) with any request or directive
(whether or not having the force of law) made after the Closing Date of any such
authority, central bank or comparable agency, (i) shall subject any Bank to any
tax on its capital reserves (or any similar tax) with respect to this Agreement
or any Eurodollar Loan made by it (except for Non-Excluded Taxes and Other Taxes
covered by Section 8.4 and changes in the rate of tax on the overall net income
or profits of such Bank); (ii) shall impose, modify or deem applicable any
reserve (including, without limitation, any such requirement imposed by the
Board of Governors of the Federal Reserve System (but excluding with respect to
any Eurodollar Loan any such requirement reflected in an applicable Eurodollar
Reserve Percentage)), special deposit, insurance assessment or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Bank (or its Applicable Lending Office) or (iii) shall impose
on any Bank (or its Applicable Lending Office)

 

55

--------------------------------------------------------------------------------


 

or on the interbank market any other condition materially more burdensome in
nature, extent or consequence than those in existence as of the date hereof
affecting such Bank’s Eurodollar Loans or its obligation to make Eurodollar
Loans, and the result of any of the foregoing is to increase the cost to such
Bank (or its Applicable Lending Office) of making or maintaining any Eurodollar
Loan, or to reduce the amount of any sum received or receivable by such Bank (or
its Applicable Lending Office) under this Agreement or under its Note with
respect to such Eurodollar Loans, by an amount reasonable determined by such
Bank to be material, then, within 15 days after demand by such Bank (with a copy
to the Administrative Agent), the Borrower shall pay to such Bank such
additional amount or amounts (based upon a reasonable allocation thereof by such
Bank to the Eurodollar Loans made by such Bank hereunder) as will compensate
such Bank for such increased cost or reduction to the extent such Bank generally
imposes such additional amounts on other borrowers of such Bank in similar
circumstances; provided however, that notwithstanding anything herein to the
contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and
Basel III all requests, rules, guidelines or directives thereunder or issued in
connection therewith shall be deemed to be a change in law, regardless of the
date enacted, adopted or issued.

 

(b)                                       If any Bank shall have reasonably
determined that, after the date hereof, the adoption of any applicable law,
rule or regulation regarding capital or liquidity requirements, or any change in
any such law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or any request
or directive regarding capital or liquidity requirements (whether or not having
the force of law) made after the Closing Date of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on capital of such Bank (or its Parent) as a consequence of such Bank’s
obligations hereunder to a level below that which such Bank (or its Parent)
could have achieved but for such adoption, change, request or directive (taking
into consideration its policies with respect to capital adequacy) by an amount
reasonably deemed by such Bank to be material, then from time to time, within 15
days after demand by such Bank (with a copy to the Administrative Agent), the
Borrower shall pay to such Bank such additional amount or amounts as will
compensate such Bank (or its Parent) for such reduction to the extent such Bank
generally imposes such additional amounts on other borrowers of such Bank in
similar circumstances.

 

(c)                                        Notwithstanding anything herein to
the contrary, (i) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III, and
(ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a change in law, regardless of the date enacted, adopted, issued or
implemented.

 

(d)                                       Each Bank will promptly notify the
Borrower and the Administrative Agent of any event of which it has knowledge,
occurring after the date hereof, which will entitle such Bank to compensation
pursuant to this Section and will designate a different Applicable Lending
Office if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the reasonable judgment of such Bank, be
otherwise disadvantageous to such Bank.  Notwithstanding the foregoing, if such
Bank shall fail to notify the Borrower of any such event within ninety (90) days
following the end of the month during which such event occurred, then the
Borrower’s liability for any amounts described in this Section incurred by such
Bank as a result of such event shall be limited to those attributable to the
period occurring subsequent to the ninetieth (90th) day prior to, but excluding,
the date upon which such Bank actually notified the Borrower of the occurrence
of such event.  A certificate of any Bank claiming compensation under this
Section and setting forth a reasonably detailed calculation of the additional
amount or amounts to be paid to it hereunder shall be conclusive in the

 

56

--------------------------------------------------------------------------------


 

absence of demonstrable error.  In determining such amount, such Bank may use
any reasonable averaging and attribution methods.

 

(e)                                        If at any time, any Bank has demanded
compensation pursuant to this Section 8.3, the Borrower shall have the right,
upon five (5) Business Day’s notice to the Administrative Agent to either (x) in
accordance with Section 9.6(c), cause an Assignee to offer to purchase the Loans
of such Bank for an amount equal to such Bank’s outstanding Loans plus accrued
interest, fees and other amounts due to such Bank, and to become a Bank
hereunder, or to obtain the agreement of one or more existing Banks to offer to
purchase the Loans of such Bank for such amount, which offer such Bank is hereby
required to accept, or (y) to repay in full all Loans then outstanding of such
Bank, together with interest and all other amounts due thereon.

 

Section 8.4.                                 Taxes.

 

(a)                                       Any and all payments made by or on
behalf of the Borrower to or for the account of any Bank or the Administrative
Agent hereunder or under any other Loan Document shall be made free and clear of
and without deduction for or on account of any and all present or future taxes,
duties, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding (i) in the case of each Bank and the
Administrative Agent, taxes imposed on its income, and franchise taxes imposed
on it, by (A) the jurisdiction under the laws of which such Bank or the
Administrative Agent (as the case may be) is organized or any political
subdivision thereof, (B) in the case of each Bank, the jurisdiction of such
Bank’s Applicable Lending Office or any political subdivision thereof or (C) any
other jurisdiction (or any political subdivision thereof) as a result of a
present or former connection between such Bank or the Administrative Agent and
such other jurisdiction, except to the extent that such connection would not
have arisen but for entering into the transactions contemplated hereby and
(ii) U.S. federal withholding taxes imposed under FATCA (all such non-excluded
taxes, duties, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Non-Excluded Taxes”); provided
that, if any Non-Excluded Taxes are required to be deducted from or in respect
of any sum payable hereunder or under any other Loan Document, as determined in
good faith by the applicable withholding agent, (w) the sum payable by the
Borrower shall be increased as necessary so that after making all required
deductions (including, without limitation, deductions applicable to additional
sums payable under this Section 8.4) such Bank or the Administrative Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (x) the Borrower shall make or cause to be made
such deductions, (y) the Borrower shall pay or cause to be paid the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law and (z) the Borrower shall furnish to the Administrative
Agent, at its address referred to in Section 9.1, the original or a certified
copy of a receipt evidencing payment thereof.

 

(b)                                       In addition, the Borrower agrees to
pay any present or future stamp or documentary taxes and any other excise or
property taxes, or charges or similar levies which arise from any payment made
hereunder or under any other Loan Document or from the execution or delivery of,
or otherwise with respect to, this Agreement or any other Loan Document
(hereinafter referred to as “Other Taxes”).

 

(c)                                        The Borrower agrees to indemnify each
Bank and the Administrative Agent for the full amount of Non-Excluded Taxes or
Other Taxes (including, without limitation, any Non-Excluded Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section 8.4) payable or paid by such Bank or the Administrative Agent (as the
case may be) and any liability for penalties and interest arising therefrom or
with respect thereto.  This indemnification shall be

 

57

--------------------------------------------------------------------------------


 

made within 15 days from the date such Bank or the Administrative Agent (as the
case may be) makes demand therefor.

 

(d)                                       Each Bank that is a United States
person for U.S. federal income tax purposes, on or prior to the date of its
execution and delivery of this Agreement in the case of each Bank listed on the
signature pages hereof and on or prior to the date on which it becomes a Bank in
the case of each other Bank (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), shall provide
the Borrower and the Administrative Agent with two duly completed copies of
Internal Revenue Service Form W-9 or any successor form prescribed by the
Internal Revenue Service and shall provide the Borrower and the Administrative
Agent with two further copies of any such form on or before the date any such
form or certification expires or becomes obsolete and after the occurrence of
any event requiring a change in the most recent form previously delivered to the
Borrower and the Administrative Agent.  Each Bank that is not a United States
person for U.S. federal income tax purposes, on or prior to the date of its
execution and delivery of this Agreement in the case of each Bank listed on the
signature pages hereof and on or prior to the date on which it becomes a Bank in
the case of each other Bank (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), shall provide
the Borrower and the Administrative Agent with two duly completed copies of an
Internal Revenue Service Form W-8BEN-E, W-8ECI, or W-8IMY as applicable to such
Bank, or any successor form prescribed by the Internal Revenue Service, and
shall provide the Borrower and the Administrative Agent with two further copies
of any such form on or before the date that any such form expires or becomes
obsolete and after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Borrower and the Administrative
Agent.  A Bank that provides copies of the Internal Revenue Service
Form W-8BEN-E and that is legally entitled to claim the portfolio interest
exemption pursuant to Section 881(c) of the Code, shall further provide the
Borrower and the Administrative Agent with, together with such Internal Revenue
Service Form W-8BEN-E, a written confirmation of its entitlement to such
exemption substantially in the form of Exhibit J.  To the extent that it is
legally entitled to do so, a Bank shall properly claim that such Bank is
entitled to benefits under an income tax treaty to which the United States is a
party which reduces the rate of, or eliminates, withholding tax on payments of
interest hereunder.  A Bank that is not a United States person and that grants a
participating interest in a Loan or Commitment to any other Person shall
provide, in addition to its own forms specified above, the Borrower and the
Administrative Agent with two duly completed copies of the Internal Revenue
Service form applicable to such other Person, each under the cover of an
Internal Revenue Service Form W-8IMY and a withholding statement prepared in the
manner prescribed by the Internal Revenue Service, or such other forms and/or
certificates evidencing such Participant’s entitlement to any exemption from, or
reduction in the rate of U.S. withholding tax, and shall provide the Borrower
and the Administrative Agent with two further copies of any such forms and
statements on or before the date any such forms or statements expire or become
obsolete and after the occurrence of any event requiring a change in the most
recent form or statement previously delivered to the Borrower and the
Administrative Agent.  Each Bank that is not a United States person for U.S.
federal income tax purposes shall deliver to the Borrower and the Administrative
Agent any other form prescribed by applicable requirements of U.S. federal
income tax law as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable requirements of law to permit
the Borrower and the Administrative Agent to determine the withholding or
deduction required to be made.  If a Bank fails to timely and properly provide
or update such forms or statements (unless such failure is due to a change in
treaty, law or regulation occurring subsequently to the time such Bank first
becomes a party to this Agreement) or if the form or statement provided by a
Bank at the time such Bank first becomes a party to this Agreement indicates a
United States withholding tax rate in excess of zero, then backup withholding or
withholding tax resulting from the foregoing shall be considered excluded from
“Non-Excluded Taxes” as defined in Section 8.4(a), except to the extent that, in
the case of United States withholding tax, such Bank’s assignor (if any) was

 

58

--------------------------------------------------------------------------------


 

entitled, at the time of assignment, to receive additional amounts from the
Borrower or its Consolidated Subsidiary with respect to such United States
withholding tax.  Notwithstanding any other provision of this paragraph (d)(i),
no Bank shall be required to deliver any form, statement, certificate or
supplementary documentation pursuant to this paragraph (d)(i) that such Bank is
not legally able to deliver.

 

(e)                                        Upon reasonable demand by, and at the
expense of, the Borrower or the Administrative Agent to any Bank, the Bank shall
deliver to the Borrower and the Administrative Agent, or to such government or
taxing authority as the Borrower or the Administrative Agent may reasonably
direct, any form or document that may be required or reasonably requested in
writing in order to allow a payment to be made hereunder or under any other Loan
Document without any deduction or withholding for or on account of any
Non-Excluded Taxes or with such deduction or withholding at a reduced rate (so
long as the completion, execution or submission of such form or document would
not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to the Borrower or the
Administrative Agent making such demand and to be executed and to be delivered
with any reasonably required certification.

 

(f)                                         If a payment made to a Bank under
any Loan Document would be subject to U.S. federal withholding tax imposed by
FATCA if such Bank were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Bank shall deliver to the Borrower and
the Administrative Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Bank has complied with such
Bank’s obligations under FATCA or to determine the amount to deduct and withhold
from such payment.  Solely for purposes of this clause (f), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

(g)                                        For any period with respect to which
a Bank has failed to provide the Borrower and the Administrative Agent with the
appropriate form pursuant to (and to the extent required by) paragraph
(d)(i) (unless such failure is due to a change in treaty, law or regulation
occurring subsequent to the date on which a form originally was required to be
provided), such Bank shall not be entitled to indemnification under
Section 8.4(c) with respect to Non-Excluded Taxes imposed by the United States,
to the extent that such Non-Excluded Taxes would not have been imposed but for
such Bank’s failure to provide such form; provided, however, that should a Bank,
which is otherwise exempt from or subject to a reduced rate of withholding tax,
become subject to Non-Excluded Taxes because of its failure to deliver a form
required hereunder, the Borrower shall take such steps as such Bank shall
reasonably request to assist such Bank to recover such taxes so long as the
Borrower shall incur no cost or liability as a result thereof.

 

(h)                                       If the Borrower is required to pay
additional amounts to or for the account of any Bank pursuant to this
Section 8.4, then such Bank will, if requested in writing by the Borrower, use
reasonable efforts to change the jurisdiction of its Applicable Lending Office
so as to eliminate or reduce any such additional payment which may thereafter
accrue if such change, in the reasonable judgment of such Bank, will not subject
such Bank to any unreimbursed cost or expense and is not otherwise
disadvantageous to such Bank; provided, that nothing in this
Section 8.4(h) shall affect or postpone any of the obligations of the Borrower
or the rights of any Bank pursuant to this Section 8.4.  The Borrower

 

59

--------------------------------------------------------------------------------


 

hereby agrees to pay all reasonable costs and expenses incurred by any Bank in
connection with any such change.

 

(i)                                           If at any time, any Bank has
demanded compensation pursuant to Section 8.3 or Section 8.4 or the obligation
of such Bank to make Eurodollar Loans has been suspended pursuant to
Section 8.2, in any such case, the Borrower shall have the right, upon five
(5) Business Day’s notice to the Administrative Agent to either (x) in
accordance with Section 9.6(c), cause an Assignee to offer to purchase the
Commitments of such Bank for an amount equal to such Bank’s outstanding Loans
plus accrued interest, fees and other amounts due to such Bank, and to become a
Bank hereunder, or to obtain the agreement of one or more existing Banks to
offer to purchase the Commitments of such Bank for such amount, which offer such
Bank is hereby required to accept, or (y) to repay in full all Loans then
outstanding of such Bank, together with interest and all other amounts due
thereon; provided that (i) any replacement of a Bank under this paragraph does
not conflict with any organizational or governing documents of any Person and
any law, treaty rule or regulation applicable to or binding upon such Person or
any of its property, (ii) prior to any replacement under this paragraph, such
Bank shall have taken no action under Section 8.4(h) so as to eliminate the
continued need for payments of amounts owing pursuant to Section 8.3 or 8.4,
(iii) the replacement financial institution shall be reasonably satisfactory to
the Administrative Agent, (iv) the replaced Bank shall be obligated to make such
replacement in accordance with the provisions of Section 9.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (v) until such time as such replacement shall be consummated, the
Borrower shall pay all additional amounts (if any) required pursuant to
Section 8.3 or 8.4, as the case may be, and (vi) any such replacement shall not
be deemed to be a waiver of any rights that the Borrower, the Administrative
Agent or any other Bank shall have against the replaced Bank.

 

(j)                                          Each Bank shall severally indemnify
the Administrative Agent for the full amount of any taxes, duties, levies,
imposts, deductions, charges or withholdings imposed by any taxation authority
or other authority, that are attributable to (i) such Bank (but only to the
extent that the Borrower has not already indemnified the Administrative Agent
for such Non-Excluded Taxes or Other Taxes and without limiting the obligation
of the Borrower to do so) or (ii) such Bank’s failure to comply with the
provisions of Section 9.6(b) relating to the maintenance of a Participant
Register and, in either case, that are payable or paid by the Administrative
Agent, together with all interest, penalties, reasonable costs and expenses
arising therefrom or with respect thereto, as determined by the Administrative
Agent in good faith.  A certificate as to the amount of such payment or
liability delivered to any Bank by the Administrative Agent shall be conclusive
absent manifest error. Each Bank hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Bank under any
Loan Document or otherwise payable by the Administrative Agent to the Bank from
any other source against any amount due to the Administrative Agent under this
paragraph (j).

 

(k)                                       Each party’s obligations under this
Section 8.4 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Bank, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under the Loan Documents.

 

Section 8.5.                                 Base Rate Loans Substituted for
Affected Eurodollar Loans.  If (i) the obligation of any Bank to make Eurodollar
Loans has been suspended pursuant to Section 8.2 or (ii) any Bank has demanded
compensation under Section 8.3 or Section 8.4 with respect to its Eurodollar
Loans and the Borrower shall, by at least five Business Days’ prior notice to
such Bank through the Administrative Agent, have elected that the provisions of
this Section shall apply to such Bank, then, unless and until such Bank notifies
the Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer exist:

 

60

--------------------------------------------------------------------------------


 

(a)                                       the Borrower shall be deemed to have
delivered a Notice of Interest Rate Election with respect to such affected
Eurodollar Loans and thereafter all Loans which would otherwise be continued or
converted by such Bank to the Borrower as Eurodollar Loans shall be made instead
as Base Rate Loans; and

 

(b)                                       after each of its Eurodollar Loans has
been repaid, all payments of principal which would otherwise be applied to repay
such Eurodollar Loans shall be applied to repay its Base Rate Loans instead; and

 

(c)                                        the Borrower will not be required to
make any payment which would otherwise be required by Section 2.13 with respect
to such Eurodollar Loans converted to Base Rate Loans pursuant to clause
(a) above.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1.                                 Notices.  All notices, requests and
other communications to any party hereunder shall be in writing (including bank
wire, facsimile transmission followed by telephonic confirmation or similar
writing) and shall be given to such party:  (x) in the case of the Borrower and
the Administrative Agent, at its address or facsimile number set forth on
Exhibit K attached hereto with duplicate copies thereof, in the case of the
Borrower, to the Borrower, at its address set forth on the signature
page hereof, to its General Counsel and Chief Financial Officer, (y) in the case
of any Bank, at its address or facsimile number set forth in its Administrative
Questionnaire or (z) in the case of any party, such other address or facsimile
number and/or email address as such party may hereafter specify for the purpose
by notice to the Administrative Agent and the Borrower.  Each such notice,
request or other communication shall be effective (i) if given by telex or
facsimile transmission, when such facsimile is transmitted to the facsimile
number specified in this Section and the appropriate answerback or facsimile
confirmation is received, and if not received during the recipient’s normal
business hours, shall be deemed received at the opening of its next Business
Day, (ii) if given by certified registered mail, return receipt requested, with
first class postage prepaid, addressed as aforesaid, upon receipt or refusal to
accept delivery, (iii) if given by a nationally recognized overnight carrier, 24
hours after such communication is deposited with such carrier with postage
prepaid for next day delivery, or (iv) if given by any other means, when
delivered at the address specified in this Section; provided that notices to the
Administrative Agent under Article II or Article VIII shall not be effective
until actually received.

 

Section 9.2.                                 No Waivers.  No failure or delay by
the Administrative Agent or any Bank in exercising any right, power or privilege
hereunder or under any Note shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

Section 9.3.                                 Expenses; Indemnification.

 

(a)                                       The Borrower shall pay within thirty
(30) days after written notice from the Administrative Agent, (i) for all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable and documented fees and disbursements of
counsel to the Administrative Agent and (ii) if an Event of Default occurs, all
reasonable out-of-pocket

 

61

--------------------------------------------------------------------------------


 

expenses incurred by the Administrative Agent and each Bank, including, without
limitation, reasonable and invoiced fees and disbursements of counsel for the
Administrative Agent and each of the Banks, in connection with the enforcement
of the Loan Documents and the instruments referred to therein and such Event of
Default and collection, bankruptcy, insolvency and other enforcement proceedings
resulting therefrom (provided, however, that the attorneys’ fees and
disbursements for which the Borrower is obligated under this subsection
(a)(ii) shall be limited to the reasonable and invoiced non-duplicative fees and
disbursements of (A) counsel for the Administrative Agent, and (B) counsel for
all of the Banks as a group; and provided, further, that all other costs and
expenses for which the Borrower is obligated under this subsection (a)(ii) shall
be limited to the reasonable and invoiced non-duplicative costs and expenses of
the Administrative Agent).  For purposes of this subsection (a)(ii), (1) counsel
for the Administrative Agent shall mean a single outside law firm representing
the Administrative Agent and (2) counsel for all of the Banks as a group shall
mean a single outside law firm representing such Banks as a group (which law
firm may or may not be the same law firm representing the Administrative Agent).

 

(b)                                       The Borrower agrees to indemnify each
Agent and each Bank, their respective affiliates and the respective directors,
officers, agents and employees of the foregoing (each an “Indemnitee”) and hold
each Indemnitee harmless from and against any and all liabilities, losses,
damages, costs and expenses of any kind, including, without limitation, the
reasonable fees and disbursements of counsel, which may be incurred by such
Indemnitee in connection with any investigative, administrative or judicial
proceeding that may at any time (including, without limitation, at any time
following the payment of the Obligations) be asserted against any Indemnitee, as
a result of, or arising out of, or in any way related to or by reason of,
(i) any of the transactions contemplated by the Loan Documents or the execution,
delivery or performance of any Loan Document, (ii) any violation by the Borrower
or the Environmental Affiliates of any applicable Environmental Law, (iii) any
Environmental Claim arising out of the management, use, control, ownership or
operation of property or assets by the Borrower or any of the Environmental
Affiliates, including, without limitation, all on-site and off-site activities
of the Borrower or any Environmental Affiliate involving Materials of
Environmental Concern, (iv) the breach of any environmental representation or
warranty set forth herein, but excluding those liabilities, losses, damages,
costs and expenses (a) for which such Indemnitee has been compensated pursuant
to the terms of this Agreement or that are excluded under Section 8.3,
(b) incurred solely by reason of the gross negligence or willful misconduct of
such Indemnitee as determined by a final judgment of a court of competent
jurisdiction, (c) arising from any violation of Environmental Law relating to a
Property, which violation is caused by the act or omission of such Indemnitee
after such Indemnitee takes possession of such Property or (d) owing by such
Indemnitee to any third party based upon contractual obligations of such
Indemnitee owing to such third party which are not expressly set forth in the
Loan Documents.  In addition, the indemnification set forth in this
Section 9.3(b) in favor of any director, officer, agent or employee of any Agent
or any Bank shall be solely in their respective capacities as such director,
officer, agent or employee.  The Borrower’s obligations under this Section shall
survive the termination of this Agreement and the payment of the Obligations. 
Without limitation of the other provisions of this Section 9.3, the Borrower
shall indemnify and hold each of the Agents and the Banks free and harmless from
and against all loss, costs (including reasonable and documented attorneys’ fees
and expenses), expenses, taxes, and damages (including consequential damages)
that the Agents and the Banks may suffer or incur by reason of the
investigation, defense and settlement of claims and in obtaining any prohibited
transaction exemption under ERISA or the Code necessary in the Administrative
Agent’s reasonable judgment by reason of the inaccuracy of the representations
and warranties, or a breach of the provisions, set forth in Section 4.6(a).  In
the case of an investigation, litigation or proceeding to which the indemnity in
this paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower, any of the
Borrower’s equity holders or creditors, an Indemnitee or any other Person,
whether or not an Indemnitee is otherwise a party thereto.

 

62

--------------------------------------------------------------------------------


 

Section 9.4.                                 Sharing of Set-Offs.  In addition
to any rights now or hereafter granted under applicable law or otherwise, and
not by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default, each Bank is hereby authorized at any time
or from time to time, without presentment, demand, protest or other notice of
any kind to the Borrower or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special, time or demand, provisional or final) and any other
indebtedness at any time held or owing by such Bank (including, without
limitation, by branches, agencies and Affiliates of such Bank wherever located)
to or for the credit or the account of the Borrower against and on account of
the Obligations of the Borrower then due and payable to such Bank under this
Agreement or under any of the other Loan Documents, including, without
limitation, all interests in Obligations purchased by such Bank; provided that
if any Defaulting Bank shall exercise any such right of set-off, (i) all amounts
so set-off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of this Agreement and,
pending such payment, shall be segregated by such Defaulting Bank from its other
funds and deemed held in trust for the benefit of the Administrative Agent and
the Banks and (ii) the Defaulting Banks shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Bank as to which it exercised such right of set-off. 
Each Bank agrees that if it shall, by exercising any right of set-off or
counterclaim or otherwise, receive payment of a proportion of the aggregate
amount of principal and interest due with respect to any Loan made by it, which
is greater than the proportion received by any other Bank with respect to such
due amount, the Bank receiving such proportionately greater payment shall
purchase such participations in the Loans made by the other Banks, and such
other adjustments shall be made, as may be required so that all such payments of
principal and interest with respect to the Loans made by the Banks shall be
shared by the Banks pro rata; provided that, but subject to the proviso in the
first sentence of this Section 9.4, nothing in this Section shall impair the
right of any Bank to exercise any right of set-off or counterclaim it may have
to any deposits not received in connection with the Loans and to apply the
amount subject to such exercise to the payment of indebtedness of the Borrower
other than its indebtedness under the Loans.  The Borrower agrees, to the
fullest extent it may effectively do so under applicable law, that any holder of
a participation in a Loan, whether or not acquired pursuant to the foregoing
arrangements, may exercise rights of set-off or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of the Borrower in the amount of such participation. 
Notwithstanding anything to the contrary contained herein, any Bank may, by
separate agreement with the Borrower, waive its right to set off contained
herein or granted by law and any such written waiver shall be effective against
such Bank under this Section 9.4.

 

Section 9.5.                                 Amendments and Waivers.

 

(a)                                       Any provision of this Agreement or the
Notes or other Loan Documents may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed by the Borrower and the Required
Banks (and, if the rights or duties of the Administrative Agent in its capacity
as the Administrative Agent are affected thereby, by the Administrative Agent);
provided that no amendment or waiver with respect to this Agreement, the Notes
or any other Loan Document shall, unless signed by (x) each Bank directly
affected thereby, (i) reduce the principal of or rate of interest on any Loan or
any fees hereunder, (ii) postpone, whether through forbearance or otherwise, the
date fixed for any payment of principal of or interest on any Loan or any fees
hereunder or for any reduction or termination of any Commitments, (iii) reduce
the percentage specified in the definition of “Required Banks” or “Super
Majority Banks” or otherwise change the aggregate unpaid principal amount of the
Loans, or the number of Banks, which shall be required for the Banks or any of
them to take any action under this Section or any other provision of this
Agreement or any Collateral Document, (iv) release all or a substantial portion
of the Collateral under the Collateral Documents (except as expressly permitted
by the Collateral Documents or this Agreement), (v) modify the provisions of
this Section 9.5, (vi) increase, extend or restate the Commitments of any Bank
or subject any Bank to any additional obligation hereunder, or

 

63

--------------------------------------------------------------------------------


 

(vii) amend, modify or waive the definition of “Pro Rata Share” or any other
provision that provides for the ratable or pro rata nature of disbursements by
or payments to Banks, (y) each Bank, amend, modify or waive any provision of
Sections 2.9 and Section 2.10, and (z) the Super Majority Banks, amend, modify
or waive the definition of “Designated Valuation Amount”, “Total Collateral
Value” or any component of any of the foregoing or definition used in any of the
foregoing if such amendment, modification or waiver is has the effect of
increasing the Designated Valuation Amount or Total Collateral Value.

 

(b)                                       The Administrative Agent may, but
shall have no obligation to, with the concurrence of any Bank, execute
amendments, modifications, waivers or consents on behalf of such Bank.  Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given.  No notice to or demand on any Covered
Party in any case shall entitle any Covered Party to any other or further notice
or demand in similar or other circumstances.  Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 9.5
shall be binding upon each Bank at the time outstanding, each future Bank and,
if signed by a Covered Party, on such Covered Party.

 

Section 9.6.                                 Successors and Assigns.

 

(a)                                       The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, except that (i) the Borrower may
not assign or otherwise transfer any of its rights under this Agreement or the
other Loan Documents without the prior written consent of all Banks and the
Administrative Agent and (ii) a Bank may not assign or otherwise transfer any of
its interest under this Agreement except as permitted in subsection (b) and
(c) of this Section 9.6.

 

(b)                                       Prior to the occurrence of an Event of
Default, any Bank may at any time, grant to a then existing Bank or any
Affiliate thereof, one or more banks, finance companies, insurance companies or
other financial institutions or trusts (a “Participant”) participating interests
in any or all of its Commitments or Loans.  After the occurrence and during the
continuance of an Event of Default, any Bank may at any time grant to any Person
in any amount (also a “Participant”), participating interests in any or all of
its Loans.  Any participation made during the continuation of an Event of
Default shall not be affected by the subsequent cure of such Event of Default. 
In the event of any such grant by a Bank of a participating interest to a
Participant, whether or not upon notice to the Borrower and the Administrative
Agent, such Bank shall remain responsible for the performance of its obligations
hereunder, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Bank in connection with such Bank’s rights and
obligations under this Agreement.  Any agreement pursuant to which any Bank may
grant such a participating interest shall provide that such Bank shall retain
the sole right and responsibility to enforce the obligations of the Borrower
hereunder including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such participation agreement may provide that such Bank
will not agree to any modification, amendment or waiver of this Agreement
described in Section 9.5(a)(x) or (y) without the consent of the Participant. 
The Borrower agrees that each Participant shall, to the extent provided in its
participation agreement, be entitled to the benefits of Article VIII with
respect to its participating interest (it being understood that the
documentation required under Section 8.4(d) shall be delivered to the
participating Bank) to the same extent as if it were a Bank and had acquired its
interest by assignment pursuant to paragraph (c) of this Section 9.6; provided
that such Participant (i) agrees to be subject to the provisions of Section 8.3
and Section 8.4 as if it were an assignee under paragraph (c) of this
Section and (ii) shall not be entitled to receive any greater payment under
Section 8.3 or Section 8.4, with respect to any participation, than its
participating Bank would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results

 

64

--------------------------------------------------------------------------------


 

from an adoption of or any change in any requirement, interpretation or
application of law or compliance by any Bank with any request or directive
(whether or not having the force of law) from any central bank or relevant
authority made subsequent to the Closing Date that occurs after the Participant
acquired the applicable participation.  Each Bank that grants participating
interests in any or all of its Commitments or Loans, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain a register on
which it enters the name and address of each Participant and principal amount of
the Commitment or Loan and interest owing to each Participant (the “Participant
Register”); provided that no Bank shall have any obligations to disclose all or
any portion of the Participant Register to any Person, except to the extent that
such disclosure is necessary to establish that such Loan is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive, and the Borrower, the
Administrative Agent and the Banks shall treat each Person whose name is
recorded in the Participant Register pursuant to the terms hereof as the owner
of such participation for all purposes of this Agreement, notwithstanding notice
to the contrary.

 

(c)                                        (i)  Subject to the conditions set
forth in paragraph (c)(ii) below, any Bank may assign to one or more assignees
(each, an “Assignee”), other than a natural person, all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments or Loans at the time owing to it) with the prior written consent of:

 

(A)                               the Borrower (such consent not to be
unreasonably withheld and provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 10 Business Days after having received
notice thereof), provided that no consent of the Borrower shall be required for
an assignment to a Bank, an affiliate of a Bank, an Approved Fund (as defined
below) or, if an Event of Default has occurred and is continuing, any other
Person; and

 

(B)                               the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment of all
or any portion of a Loan to a Bank, an affiliate of a Bank, an Approved Fund or
an assignment to the Borrower as contemplated by Section 2.12.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a Bank,
an affiliate of a Bank or an Approved Fund or an assignment of the entire
remaining amount of the assigning Bank’s Commitments or Loans, the amount of the
Commitments or Loans of the assigning Bank subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (which shall be calculated as necessary to include any concurrent
assignments by the assignor to an affiliate, or an Approved Fund, of the
assignee) unless each of the Borrower and the Administrative Agent otherwise
consents, provided that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Bank and its affiliates or Approved Funds, if any;

 

(B)                               (1) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 (other than in the case
of an assignment to the Borrower as contemplated by Section 2.12) and (2) the
assigning Bank shall have paid in full any amounts owing by it to the
Administrative Agent; and

 

65

--------------------------------------------------------------------------------


 

(C)                               the Assignee, if it shall not be a Bank, shall
deliver to the Administrative Agent an administrative questionnaire in which the
Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the
Borrower and its Affiliates and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

 

For the purposes of this Section 9.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Bank, (b) an
affiliate of a Bank or (c) an entity or an affiliate of an entity that
administers or manages a Bank.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (c)(iv) below, from and after the effective date specified
in each Assignment and Assumption the Assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Bank under this Agreement, and
the assigning Bank thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Bank’s rights and obligations under this Agreement, such Bank shall
cease to be a party hereto but shall continue to be entitled to the benefits of
Sections 8.3, 8.4 and 9.3).  Any assignment or transfer by a Bank of rights or
obligations under this Agreement that does not comply with this Section 9.6
shall be treated for purposes of this Agreement as a sale by such Bank of a
participation in such rights and obligations in accordance with paragraph (b) of
this Section.

 

(iv)                              The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrower and permitting access thereto
to the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Banks and each of their Assignees, and principal amount of
the Loans and interest owing to, each Bank pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent and the Banks shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Bank
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Bank and an Assignee, the
Assignee’s completed administrative questionnaire (unless the Assignee shall
already be a Bank hereunder), the processing and recordation fee referred to in
paragraph (c)(ii)(B) of this Section and any written consent to such assignment
required by paragraph (c)(i) of this Section, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

(d)                                       Any Bank may at any time assign all or
any portion of its rights under this Agreement and its Note to a Federal Reserve
Bank.  No such assignment shall release the transferor Bank from its obligations
hereunder.

 

66

--------------------------------------------------------------------------------


 

(e)                                        No Assignee, Participant or other
transferee of any Bank’s rights shall be entitled to receive any greater payment
under Section 8.3 or Section 8.4 than such Bank would have been entitled to
receive with respect to the rights transferred, unless such transfer is made
(i) with the Borrower’s prior written consent, (ii) by reason of the provisions
of Section 8.2, Section 8.3 or Section 8.4 requiring such Bank to designate a
different Applicable Lending Office under certain circumstances or (iii) at a
time when the circumstances giving rise to such greater payment did not exist.

 

Section 9.7.                                 Governing Law; Submission to
Jurisdiction; Judgment Currency.

 

(a)                                       THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK.

 

(b)                                       Any legal action or proceeding with
respect to this Agreement or any other Loan Document and any action for
enforcement of any judgment in respect thereof may be brought in the courts of
the State of New York or of the United States of America for the Southern
District of New York, in each case, which are located in New York County, and,
by execution and delivery of this Agreement, the Borrower hereby accepts for
itself and in respect of its property, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts and appellate courts from any
thereof.  The Borrower irrevocably consents, for itself, to the service of
process out of any of the aforementioned courts in any such action or proceeding
by the hand delivery, or mailing of copies thereof by registered or certified
mail, postage prepaid, to the Borrower at its address for notice as provided
under Section 9.1 hereof.  The Borrower hereby, for itself, irrevocably waives
any objection which it may now or hereafter have to the laying of venue of any
of the aforesaid actions or proceedings arising out of or in connection with
this Agreement or any other Loan Document brought in the courts referred to
above and hereby further irrevocably waives and agrees not to plead or claim in
any such court that any such action or proceeding brought in any such court has
been brought in an inconvenient forum.  Nothing herein shall affect the right of
the Administrative Agent to serve process in any other manner permitted by law
or to commence legal proceedings or otherwise proceed against the Borrower in
any other jurisdiction.

 

(c)                                        If for the purpose of obtaining
judgment in any court it is necessary to convert a sum due hereunder in one
currency into another currency, the parties hereto agree, to the fullest extent
that they may effectively do so under applicable law, that the rate of exchange
used shall be the spot rate at which in accordance with normal banking
procedures the first currency could be purchased in New York City with such
other currency by the person obtaining such judgment on the Business Day
preceding that on which final judgment is given.

 

(d)                                       The parties agree, to the fullest
extent that they may effectively do so under applicable law, that the
obligations of the Borrower to make payments in any currency of the principal of
and interest on the Loans of the Borrower and any other amounts due from the
Borrower hereunder to the Administrative Agent as provided herein (i) shall not
be discharged or satisfied by any tender, or any recovery pursuant to any
judgment (whether or not entered in accordance with Section 9.7(c)), in any
currency other than the relevant currency, except to the extent that such tender
or recovery shall result in the actual receipt by the Administrative Agent at
its relevant office on behalf of the Banks of the full amount of the relevant
currency expressed to be payable in respect of the principal of and interest on
the Loans and all other amounts due hereunder (it being assumed for purposes of
this clause (i) that the Administrative Agent will convert any amount tendered
or recovered into the relevant currency on the date of such tender or recovery),
(ii) shall be enforceable as an alternative or additional cause of action for
the purpose of recovering in the relevant currency the amount, if any, by which
such actual receipt

 

67

--------------------------------------------------------------------------------


 

shall fall short of the full amount of the relevant currency so expressed to be
payable and (iii) shall not be affected by an unrelated judgment being obtained
for any other sum due under this Agreement.

 

Section 9.8.                                 Counterparts; Integration;
Effectiveness.  This Agreement may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.  This Agreement constitutes the entire
agreement and understanding among the parties hereto and supersedes any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof.  This Agreement shall become effective upon receipt by the
Administrative Agent and the Borrower of counterparts hereof signed by each of
the parties hereto.  Delivery of an executed signature page of this Agreement by
email or facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof.

 

Section 9.9.                                 WAIVER OF JURY TRIAL.  EACH OF THE
BORROWER, THE AGENTS AND THE BANKS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

Section 9.10.                          Survival.  All indemnities set forth
herein shall survive the execution and delivery of this Agreement and the other
Loan Documents and the making and repayment of the Loans hereunder.

 

Section 9.11.                          Domicile of Loans.  Subject to the
provisions of Article VIII, each Bank may transfer and carry its Loans at, to or
for the account of any domestic or foreign branch office, subsidiary or
affiliate of such Bank.

 

Section 9.12.                          Limitation of Liability.  No claim may be
made by the Borrower or any other Person acting by or through the Borrower
against any Agent or any Bank or the affiliates, directors, officers, employees,
attorneys or agent of any of them for any punitive, consequential, special or
exemplary damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or by the other Loan Documents, or any act, omission or event
occurring in connection therewith; and the Borrower hereby waives, releases and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor.

 

Section 9.13.                          Recourse Obligation.  This Agreement and
the Obligations hereunder are fully recourse to the Borrower.  Notwithstanding
the foregoing, no recourse under or upon any obligation, covenant, or agreement
contained in this Agreement shall be had against any officer, director,
shareholder or employee of the Borrower except in the event of fraud or
misappropriation of funds on the part of such officer, director, shareholder or
employee.

 

Section 9.14.                          Confidentiality.

 

Each of the Agents and the Banks understands that some of the information
furnished to it pursuant to this Agreement and the other Loan Documents may be
received by it prior to the time that such information shall have been made
public, and each of the Agents and the Banks hereby agrees that it will keep all
Information (as defined below) received by it confidential except that each
Agent and each Bank shall be permitted to disclose Information (i) only to such
of its officers, directors, employees, agents, auditors, Affiliates and buyers
as need to know such information in connection with this Agreement or any other
Loan Document and who will be advised of the confidential nature of such
Information; (ii) to any other party to this Agreement; (iii) to a proposed
Assignee or Participant in accordance with Section 9.6 hereof or to a
counterparty or prospective counterparty (or its advisors) to

 

68

--------------------------------------------------------------------------------


 

any swap or derivative transaction relating to the Borrower and its obligations
hereunder, provided such Person agrees in writing to keep such Information
confidential on terms substantially similar to this Section 9.14; (iv) to the
extent required by applicable law and regulations or by any subpoena or other
legal process; (v) to the extent requested by any bank regulatory authority or
other regulatory authority or self-regulatory organization; (vi) to the extent
such information becomes publicly available other than as a result of a breach
of this Agreement; (vii) to the extent the Borrower shall have consented to such
disclosure or (viii) in connection with any legal or other enforcement
proceeding in connection with any Loan Document or any of the transaction
contemplated thereby.  For the purposes of this Section, “Information” means all
information received from the Borrower or its officers, directors, employees,
agents, auditors, lawyers and Affiliates relating to the Borrower or any of its
Subsidiaries or Affiliates (including Investment Affiliates) or any of their
respective businesses other than any such information that is available to the
Administrative Agent or any Bank on a non-confidential basis prior to disclosure
by the Borrower and other than information pertaining to this Agreement
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential provided further,
however, that all financial information delivered in connection with this
Agreement and the other Loan Documents is deemed to be and shall be treated as
confidential.  In the event of any required disclosure of Information, any
Person required to maintain the confidentiality of such Information as provided
in this Section 9.14 agrees to use reasonable efforts to inform the Borrower as
promptly as practicable of the circumstances and the Information required to be
disclosed to the extent not prohibited by applicable law.

 

Section 9.15.                          USA Patriot Act.  Each Bank hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Bank to identify the Borrower in
accordance with the Patriot Act.

 

Section 9.16.                          Acknowledgements.  The Borrower hereby
(a) acknowledges that (i) it has been advised by counsel in the negotiation,
execution and delivery of this Agreement and that the Covered Parties have
consulted their own accounting, regulatory and tax advisors to the extent the
Covered Parties have deemed appropriate in the negotiation, execution and
delivery of this Agreement and the other Loan Documents; (ii) none of the Agents
or any Bank has any fiduciary, advisory or agency relationship with or duty to
the Borrower arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Agents and Banks, on one
hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; (iii) no joint venture is created hereby
or by the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Banks or among the Borrower or any other Covered
Parties and the Banks; (iv) the Agents and the Banks on the one hand, and the
Covered Parties, on the other hand, have an arm’s length business relationship
that does not directly or indirectly give rise to, nor do the Covered Parties
rely on, any fiduciary duty to the Covered Parties or their affiliates on the
part of the Agents or the Banks; (v) each Agent and Bank has been, is, and will
be acting solely as a principal and, except as otherwise expressly agreed in
writing by it and the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Covered Parties, any of their
affiliates or any other Person; (vi) none of the Agents or Banks has any
obligation to the Covered Parties or their affiliates with respect to the
transactions contemplated by this Agreement or the other Loan Documents except
those obligations expressly set forth herein or therein or in any other express
writing executed and delivered by such Agent or Bank and the Covered Parties or
any such affiliate; and (vii) the Covered Parties are capable of evaluating and
understanding, and the Covered Parties understand and accept, the terms, risks
and conditions of the transactions contemplated by this Agreement and the other
Loan Documents; and (b) waives and releases, to the fullest extent permitted by
law, any claims that it may have against the

 

69

--------------------------------------------------------------------------------


 

Administrative Agent or any other Agent or Bank with respect to any breach or
alleged breach of agency or fiduciary duty.

 

Section 9.17.                          Releases of Liens.

 

(a)                                       Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Bank (without requirement of
notice to or consent of any Bank except as expressly required by Section 9.5) to
take any action requested by the Borrower (i) having the effect of releasing any
Collateral (A) to the extent necessary to permit consummation of any transaction
permitted by any Loan Document or that has been consented to in accordance with
Section 9.5 or (B) under the circumstances described in paragraph (b) below and
(ii) having the effect of confirming that a Covered Subsidiary or Covered Asset
are no longer subject to the terms of this Agreement or the Collateral Documents
and no longer constitute a “Covered Subsidiary” or “Covered Asset” as defined.

 

(b)                                       At such time as the Loans and the
other Obligations under the Loan Documents shall have been paid in full (other
than contingent indemnification obligations not yet due) and the Commitments
have been terminated, the Collateral shall be automatically released from the
Liens created by the Collateral Documents, and the Collateral Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Covered Party under the Collateral Documents
shall terminate, all without delivery of any instrument or performance of any
act by any Person.

 

Section 9.18.                          Acknowledgement and Consent to Bail-In of
EEA Financial Institutions.  Notwithstanding anything to the contrary in any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

[remainder of page intentionally left blank; signature pages follow]

 

70

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

iSTAR INC.,
as the Borrower

 

 

 

 

 

By:

/s/ Nina Matis

 

 

Name:

Nina Matis

 

 

Title:

Chief Investment Officer

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent and a Bank

 

 

 

 

 

By:

/s/ Authorized Signatory

 

 

Name:

 

 

Title:

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF AFFILIATE SUBORDINATION AGREEMENT

 

Amended and Restated Affiliate Subordination Agreement (as amended, supplemented
or otherwise modified from time to time, this “Agreement”), dated as of June 23,
2016, among JPMORGAN CHASE BANK, N.A., as Administrative Agent under the Amended
and Restated Credit Agreement, dated as of June 23, 2016 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used but not defined herein shall have the meanings ascribed
thereto in the Credit Agreement), iSTAR INC. (the “Borrower”) and each party
listed on the signature pages hereto (each an “Intercompany Creditor”).

 

WHEREAS, the Company is party to the Affiliate Subordination Agreement, dated as
of March 19, 2012 (as amended, supplemented or otherwise modified as of the date
hereof, the “Existing Affiliate Subordination Agreement”), by iStar Financial
Inc. (now known as iStar Inc.), in favor of JPMorgan Chase Bank, N.A., as
successor administrative agent, for the benefit of the Secured Parties
identified therein;

 

WHEREAS, the Borrower, the Administrative Agent and certain financial
institutions and other entities are parties to the Credit Agreement, pursuant to
which such financial institutions and other entities have agreed to make loans
to the Borrower in reliance on, inter alia, the commitments and obligations of
the other Covered Parties; and

 

WHEREAS, each Intercompany Creditor has agreed that any Indebtedness or other
obligation of any kind owed from time to time to it by the Borrower (any such
Indebtedness or obligation, “Subordinated Obligations”) shall be subordinated to
the Obligations and the Secured Obligations (as defined in the Security
Agreement and, together with the Obligations, the “Credit Agreement
Obligations”);

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the existence and sufficiency of which is expressly recognized by
all of the parties hereto, the parties hereby agree to amend and restate the
Existing Affiliate Subordination Agreement in its entirety as follows:

 

1.              SUBORDINATION

 

a.              Each Intercompany Creditor agrees that payment and performance
of the Subordinated Obligations owed by the Borrower is and shall be expressly
subordinate and junior to the prior payment in full in cash of the Credit
Agreement Obligations to the extent and in the manner set forth herein.

 

b.              Each Intercompany Creditor and the Borrower agree that upon the
occurrence and during the continuance of any Event of Default, including any
proceeding or event with respect to the Borrower or its properties described in
Section 6.1(f) or (g) of the Credit Agreement (a “Reorganization”), all of the
Credit Agreement Obligations shall first be indefeasibly paid in full in cash in
accordance with the terms of the Credit Agreement before any payment of any kind
or character is made upon the Subordinated Obligations owed by the Borrower, and
in any proceedings related to such Reorganization any payment or distribution of
any kind or character, whether in cash or property or securities, which may be
payable or deliverable in respect of Subordinated Obligations owed by the
Borrower shall be paid or delivered directly to the Administrative Agent, for

 

A-1

--------------------------------------------------------------------------------


 

application in payment of the Credit Agreement Obligations, unless and until all
the Credit Agreement Obligations are indefeasibly paid in full in cash in
accordance with the terms of the Credit Agreement, and each Intercompany
Creditor hereby irrevocably authorizes the Administrative Agent, as
attorney-in-fact for such Intercompany Creditor, to vote any claim or proof of
claim in such proceedings in respect of the Subordinated Obligations, to file or
prove any claim in such proceedings in respect of the Subordinated Obligations,
to demand, sue for, collect, settle and receive any such payment or
distribution, to apply such payment or distribution to the payment of the Credit
Agreement Obligations, and to take such other action (including amending,
waiving, settling or terminating any Subordinated Obligations and any agreement
or instrument giving rise or evidencing such Subordinated Obligations or
accepting or rejecting any plan of reorganization affecting such Subordinated
Obligations) in the name of such Intercompany Creditor or of the relevant
Secured Parties as the Administrative Agent may reasonably deem necessary or
advisable for the enforcement of the provisions hereof or of the Loan
Documents.  Each Intercompany Creditor shall execute and deliver such other and
further powers of attorney, assignments, proofs of claim or other instruments,
and take such other actions, as may reasonably be requested by the
Administrative Agent in order to enable the Administrative Agent to accomplish
any of the foregoing, but only with respect to such Intercompany Creditor’s
capacity as a creditor with respect to the Subordinated Obligations owed to it
and not in respect of any other relationship between such Intercompany Creditor
and the Borrower.

 

c.               If, notwithstanding the foregoing, upon the occurrence and
during the continuance of any Event of Default, any payment or distribution of
the assets of the Borrower of any kind or character, whether in cash, property
or securities, shall be received by any Intercompany Creditor in respect of
Subordinated Obligations owed by the Borrower before all Credit Agreement
Obligations are indefeasibly paid in full in cash in accordance with the terms
of the Credit Agreement, such payment or distribution shall be held in trust for
the Secured Parties and shall forthwith be paid over to the Administrative Agent
for application to the payment of the Credit Agreement Obligations until all
Credit Agreement Obligations shall have been indefeasibly paid in full in cash
in accordance with the terms of the Credit Agreement.

 

d.              Any amounts received by the Administrative Agent hereunder for
application to the Credit Agreement Obligations shall be so applied to such
portion of the Credit Agreement Obligations as shall be determined by the
Administrative Agent in accordance with the Loan Documents.  The provisions of
any Subordinated Obligations shall not be deemed to impose on the Administrative
Agent any duties or responsibilities to any Secured Party, or any fiduciary
relationship with any Secured Party.

 

e.               Each Intercompany Creditor agrees that, upon the occurrence and
during the continuance of any Event of Default, until the Credit Agreement
Obligations have been indefeasibly paid in full in cash in accordance with the
terms of the Credit Agreement, it will not take, demand or receive, or take any
action to accelerate or collect, any payment of all or any part of the
Subordinated Obligations of the Borrower.

 

f.                In accordance with the Loan Documents, the Secured Parties, or
any of them, may, at any time and from time to time, without the consent of or
notice to any Intercompany Creditor, without incurring any responsibility to any
Intercompany Creditor, and without impairing or releasing any of the rights of
any Secured Party, or any of the obligations of any Intercompany Creditor:

 

A-2

--------------------------------------------------------------------------------


 

i.                  change the amount or terms of or renew or extend any Credit
Agreement Obligations or enter into or amend or waive in any manner any
agreement relating to any Credit Agreement Obligations or any Loan Documents;

 

ii.               to the extent permitted under the Loan Documents, sell,
exchange, release or otherwise deal with any property at any time pledged or
mortgaged to secure any Credit Agreement Obligations;

 

iii.            release anyone liable in any manner for the payment or
collection of any Credit Agreement Obligations; and

 

iv.           exercise or refrain from exercising any rights against the
Borrower and others (including any Intercompany Creditor).

 

g.               Each Intercompany Creditor hereby waives notice of or proof of
reliance by any Secured Party upon the provisions hereof, and the Credit
Agreement Obligations shall conclusively be deemed to have been created,
contracted, incurred or maintained in reliance upon the provisions hereof.

 

h.              The nonexercise by the Administrative Agent or any other Secured
Party of any of its rights hereunder in any particular instance shall not
constitute a waiver thereof in that or any subsequent instance.

 

i.                  The subordination provisions contained herein are for the
benefit of the Secured Parties and their respective successors and assigns and
may not be rescinded or cancelled or modified in any way without the prior
written consent of the Administrative Agent.

 

2.              Entire Agreement.  This agreement constitutes the entire
contract among the parties relating to the subject matter hereof and supersedes
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.

 

3.              Severability.  Any provision of this agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

4.              Successors and Assigns.  The provisions of this agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted by the credit agreement.

 

5.              Amendments.  No amendment, supplement, waiver or other
modification to this agreement shall be effective without the prior written
consent of each of the parties hereto.

 

6.              Governing Law.  This agreement shall be governed by, and
construed in accordance with, the law of the state of new york.

 

7.              Additional Intercompany Creditors.  Upon execution and delivery
by a party of an instrument in the form of exhibit i attached hereto, such party
shall become an intercompany creditor hereunder with the same force and effect
as if originally named as such herein.  The execution and delivery of any such
instrument shall not require the consent of any other party hereto.  The rights
and

 

A-3

--------------------------------------------------------------------------------


 

obligations of each party hereto shall remain in full force and effect
notwithstanding the addition of any intercompany creditor as a party to this
agreement.

 

8.              Termination.

 

a.              This Agreement shall continue in effect until all of the Credit
Agreement Obligations (other than contingent indemnification obligations for
which no claim has been made) have been indefeasibly paid and performed in full
in accordance with the terms of the Credit Agreement, the Commitments shall have
been terminated and no other commitments of the Administrative Agent or the
Lenders which would give rise to any Credit Agreement Obligations are
outstanding; provided that if, at any time, all or part of any payment with
respect to the Credit Agreement Obligations theretofore made by any Borrower or
any other person or entity is rescinded or must otherwise be returned by the
Administrative Agent or any other Secured Party for any reason whatsoever
(including, without limitation, the insolvency, bankruptcy or reorganization of
the Borrower or such other person or entity), the subordination provisions set
forth herein shall continue to be effective or be reinstated, as the case may
be, all as though such payment had not been made.

 

b.              An Intercompany Creditor shall automatically be released from
its obligations hereunder upon the consummation of any transaction permitted by
the Credit Agreement as a result of which such Intercompany Creditor ceases to
be a Subsidiary of the Borrower or otherwise ceases to be a Covered Party.

 

9.              Counterparts.  This agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page to
this agreement by facsimile or email shall be as effective as delivery of a
manually executed counterpart of this agreement.

 

[Signature Pages Follow]

 

A-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[Signature Page to Affiliate Subordination Agreement]

 

--------------------------------------------------------------------------------


 

 

iSTAR INC.,

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Affiliate Subordination Agreement]

 

--------------------------------------------------------------------------------


 

 

Covered Parties:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Affiliate Subordination Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit I to Exhibit A to Credit Agreement

 

FORM OF SUPPLEMENT

 

Supplement No.    dated as of        , 20   (this “Supplement”) to the Amended
and Restated Affiliate Subordination Agreement (the “Subordination Agreement”),
dated as of June 23, 2016, among JPMORGAN CHASE BANK, N.A., as administrative
agent (the “Administrative Agent”) under the Amended and Restated Credit
Agreement, dated as of June 23, 2016, and each party from time to time party
thereto.  Capitalized terms used but not defined herein shall have the meanings
ascribed thereto in the Subordination Agreement.

 

The undersigned (the “New Intercompany Creditor”) is executing this Supplement
to become an Intercompany Creditor under the Subordination Agreement.

 

Accordingly, the New Intercompany Creditor agrees as follows:

 

SECTION 1.  In accordance with Section 7 of the Subordination Agreement, the New
Intercompany Creditor by its signature below becomes an Intercompany Creditor
under the Subordination Agreement with the same force and effect as if
originally named therein as an Intercompany Creditor and the New Intercompany
Creditor hereby agrees to all the terms and provisions of the Subordination
Agreement applicable to it as an Intercompany Creditor thereunder.  Each
reference to an “Intercompany Creditor” in the Subordination Agreement shall be
deemed to include the New Intercompany Creditor.  The Subordination Agreement is
hereby incorporated herein by reference.

 

SECTION 2.  This Supplement shall become effective when the Administrative Agent
shall have received a copy of this Supplement bearing the signature of the New
Intercompany Creditor.  Delivery of an executed signature page to this
Supplement by facsimile or email shall be as effective as delivery of a manually
executed signature page to this Supplement.

 

SECTION 3.  Except as expressly supplemented hereby, the Subordination Agreement
shall remain in full force and effect.

 

SECTION 4.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 5.  Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions contained herein or in the Subordination Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Intercompany Creditor has duly executed this
Supplement as of the day and year first above written.

 

 

[NAME OF NEW INTERCOMPANY CREDITOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Supplement]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF COLLATERAL REPORT

 

[     ], 2016

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

270 Park Avenue

New York, NY 10017

 

Ladies/Gentlemen:

 

This Collateral Report is delivered to you pursuant to [Section 3.1(o)]
[Section 5.1(i)] of the Amended and Restated Credit Agreement, dated as of
June 23, 2016 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”; capitalized terms not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement), among iSTAR INC.
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties thereto, and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), among
others.

 

1.              [   ] is a duly elected, qualified and acting financial officer
of the Borrower.

2.              The Collateral Coverage Ratio and the components thereof as set
forth on Attachment 1 are accurate and complete as of [     ], 2016.

 

[Signature Page Follows]

 

B-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto executed this Collateral Report on the date
first set forth above in my capacity as [a senior financial officer] of the
Borrower and not in my individual capacity.

 

 

iSTAR INC.,
as the Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Collateral Report]

 

--------------------------------------------------------------------------------


 

ATTACHMENT 1

 

Collateral Coverage Ratio Calculation

 

AS OF CLOSE OF BUSINESS ON [      ], 2016

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NEGATIVE PLEDGE AGREEMENT

 

This AMENDED AND RESTATED NEGATIVE PLEDGE AGREEMENT (as amended, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of June 23,
2016, is made by and between each of the entities listed on Schedule I hereto
(each a “Covered Party” and, collectively, the “Covered Parties”), and JPMORGAN
CHASE BANK, N.A., in its capacity as administrative agent for the benefit of the
Secured Parties under and as defined in the Credit Agreement referred to below
(the “Administrative Agent”).

 

R E C I T A L S

 

WHEREAS, the Company is party to the Negative Pledge Agreement, dated as of
March 19, 2012 (as amended, supplemented or otherwise modified as of the date
hereof, the “Existing Negative Pledge Agreement”), by iStar Financial Inc. (now
known as iStar Inc.), in favor of JPMorgan Chase Bank, N.A., as successor
administrative agent, for the benefit of the Secured Parties identified therein;

 

WHEREAS pursuant to the Amended and Restated Credit Agreement, dated as of
June 23, 2016 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among iStar Inc., a Maryland corporation, a direct or
indirect parent of each Covered Party (the “Company”), the banks from time to
time parties thereto (the “Banks”), and the Administrative Agent, among others,
the Banks have severally agreed to make loans to the Company thereunder upon the
terms and subject to the conditions set forth therein;

 

WHEREAS, each Covered Party acknowledges that it will derive substantial direct
and indirect benefit from the making of the Loans under the Credit Agreement;
and

 

WHEREAS, it is a condition precedent to the obligation of the Banks to make
their respective Loans to the Company under the Credit Agreement that the
Covered Parties shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Secured Parties;

 

NOW, THEREFORE, in consideration of the foregoing premises and to induce the
Banks to enter into the Credit Agreement and make their respective loans to the
Company thereunder and for other good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, each Covered Party hereby agrees
with the Administrative Agent to amend and restate the Existing Negative Pledge
Agreement in its entirety as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.1.                                          Certain Defined Terms.

 

All capitalized terms used but not otherwise defined herein shall have the
respective meanings given to such terms in the Credit Agreement.  The rules of
construction set forth in the Credit Agreement shall govern this Agreement. As
used herein, “Material Adverse Effect” shall mean, as to any Covered Party, an
effect resulting from any circumstance or event or series of circumstances or
events, of whatever nature (but excluding general economic conditions), which
does or would reasonably be expected to, materially and adversely impair (i) the
ability of such Covered Party to perform its obligations under this Agreement,
or (ii) the ability of the Administrative Agent or the Banks to enforce this
Agreement or any other Loan Document.

 

C-1

--------------------------------------------------------------------------------


 

ARTICLE II
NEGATIVE PLEDGE

 

SECTION 2.1.                                          Negative Pledge.

 

(a)                                 Each Covered Party covenants and agrees not
to (i) create, assume, incur or suffer to be created, assumed or incurred or to
exist any Lien on such Covered Party’s right, title or interest in any of its
assets (including Covered Assets) now owned or hereafter acquired, (ii) make any
assignment of, nor grant any lien or other security interest in, such Covered
Party’s right, title or interest in any of its assets (including Covered Assets)
now owned or hereafter acquired, or (iii) sell, lease, transfer or otherwise
dispose of all or any part of such Covered Party’s right, title or interest in
and to all or any of its assets now owned or hereafter acquired, except in each
case as expressly permitted by the Credit Agreement.

 

(b)                                 Each Covered Party covenants and agrees not
to create, issue, incur, assume, become liable in respect of or suffer to exist
any Indebtedness or other liabilities or financial obligations, other than as
expressly permitted by the Credit Agreement.

 

(c)                                  Nothing in this Agreement shall limit or
restrict the ability of any Covered Subsidiary to sell, lease, transfer,
dispose, encumber, pledge or mortgage any Excluded Asset.

 

SECTION 2.2.                                          Term.  This Agreement
shall remain in full force and effect until all Obligations to be paid or
performed by the Company under the Credit Agreement and each other Loan Document
have been paid in cash and performed in full, as applicable and the Commitments
have terminated.

 

SECTION 2.3.                                          Further Assurances.

 

(a)                                                         No Covered Party
shall permit its articles of incorporation, bylaws or other organizational
documents to be amended, supplemented or otherwise modified such that the
provisions thereof would violate Section 5.8 of the Credit Agreement or permit
any action prohibited by Section 5.18 of the Credit Agreement or herein or,
otherwise, in any manner that would be adverse to the Banks without the Required
Banks’ consent.

 

(b)                                 Each Covered Party shall, from time to time
at such Covered Party’s sole expense, and upon the request of the Administrative
Agent, promptly execute and deliver all further instruments and documents, and
take all further action that is necessary, or that the Administrative Agent
reasonably determines may be necessary, for the purposes of obtaining the full
benefits of this Agreement or in order to enable the Administrative Agent to
exercise and enforce its rights and remedies hereunder.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Each Covered Party hereby represents and warrants:

 

SECTION 3.1.                                          Organization; Power and
Authority; Enforceability. Each Covered Party is a corporation, limited
liability company or limited partnership, as applicable, duly organized or
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its organization or incorporation and has all powers and all
material governmental licenses, authorizations, consents and approvals required
to own its property and assets and carry on its business as now conducted or as
it presently proposes to conduct and has been duly qualified and is in good
standing in every jurisdiction in which the failure to be so qualified and/or in
good standing is likely to have a Material Adverse Effect.  Each Covered Party
has the requisite power and authority to execute, deliver and carry out the
terms and

 

C-2

--------------------------------------------------------------------------------


 

provisions of this Agreement and has taken all necessary action to authorize the
execution and delivery on its behalf and its performance of this Agreement. 
Each of the Borrower and each other Covered Party has duly executed and
delivered this Agreement in accordance with its terms, and this Agreement
constitutes its legal, valid and binding obligation, enforceable in accordance
with the terms thereof, except as enforceability may be limited by applicable
insolvency, bankruptcy or other similar laws affecting creditors’ rights
generally, or general principles of equity, whether such enforceability is
considered in a proceeding in equity or at law.

 

SECTION 3.2.                                          No Violation.  Neither the
execution, delivery or performance by or on behalf of any Covered Party of this
Agreement, nor compliance by any such Covered Party with the terms and
provisions thereof nor the consummation of the transactions contemplated hereby,
(i) will contravene any applicable provision of any law, statute, rule,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will conflict with or result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien (other than as permitted under the Credit Agreement) upon any of the
property or assets of any such Covered Party, any indenture, mortgage, deed of
trust, or other agreement or other instrument to such Covered Party (or any
partnership of which such Covered Party is a partner) or by which it or any of
its property or assets is bound or to which it is subject, or (iii) will cause a
default by any Covered Party under any organizational document of any Person in
which such Covered Party has an interest, or cause a default under such Person’s
agreement or certificate of limited partnership, the consequences of which
conflict, contravention, breach or default under the foregoing clauses (i),
(ii) or (iii) would (x) have a Material Adverse Effect or (y) result in or
require the creation or imposition of any Lien whatsoever upon any Covered
Assets (except as contemplated herein and in the Credit Agreement).

 

SECTION 3.3.                                          Governmental
Authorizations, Etc.  No order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection with the execution, delivery
and performance by any Covered Party of this Agreement or the consummation of
any of the transactions contemplated hereby other than those that have already
been duly made or obtained and remain in full force and effect or those which,
if not made or obtained, would not have a Material Adverse Effect;

 

SECTION 3.4.                                          Litigation; Observance of
Agreements, Statutes and Orders.  There are no final, non-appealable judgments
or decrees in an aggregate amount of $75,000,000 or more entered by a court or
courts of competent jurisdiction against a Covered Party or, to the extent such
judgment would be recourse to any other Covered Party, any other Person (other
than, in each case, judgments as to which, and only to the extent, a reputable
insurance company has acknowledged coverage of such claim in writing or which
have been paid or stayed).  There is no action, suit or proceeding pending
against, or to the knowledge of such Covered Party threatened against or
affecting (i) such Covered Party, (ii) this Agreement or any of the transactions
contemplated by this Agreement or (iii) the Covered Assets or the equity
interest of any other Covered Party, before any court or arbitrator or any
governmental body, agency or official in which there is a reasonable possibility
of an adverse decision and which could, individually, or in the aggregate have a
Material Adverse Effect or which in any manner draws into question the validity
of this Agreement or any other Loan Document.  No default exists under or with
respect to this Agreement that would give rise to a Default or Event of Default
under the Credit Agreement and no Covered Party is in default in any material
respect beyond any applicable grace period under or with respect to any other
material agreement, instrument or undertaking to which it is a party or by which
it or any of its property is bound in any respect, the existence of which
default is likely to result in a Material Adverse Effect.  Each Covered Party
and each of its assets are in compliance in all respects

 

C-3

--------------------------------------------------------------------------------


 

with all laws, rules, regulations, orders, judgments, writs and decrees, the
failure to comply with which is likely to have a Material Adverse Effect.

 

SECTION 3.5.                                          Taxes.  Each Covered Party
has filed all U.S. federal income tax returns and all other material tax returns
which are required to be filed by it and has paid all taxes due pursuant to such
returns or pursuant to any assessment received by it, except (i) such taxes, if
any, as are being contested in good faith by appropriate proceedings and are
reserved against in accordance with GAAP or (ii) such tax returns or such taxes,
the failure to file when due or to make payment when due and payable will not
have, in the aggregate, a Material Adverse Effect.  No Tax lien (other than a
Permitted Lien) has been filed, and, to such Covered Party’s knowledge, no claim
is being asserted, with respect to any such Tax, or other charge.

 

SECTION 3.6.                                          Title; No Other Liens.
Each Covered Party directly owns, of record and beneficially, the Covered Assets
listed to be owned by it, as applicable, as set forth on the Collateral and
Covered Asset List, free and clear of any and all Liens or claims of others,
other than Liens permitted under the Credit Agreement.  Other than Excluded
Assets, no Covered Party owns any assets other than the Covered Assets listed to
be owned by it, as applicable, as set forth on the Collateral Covered Asset
List.  No security agreement, financing statement or other public notice with
respect to all or any part of the Covered Assets, Collateral or in respect of
any Covered Party is on file or of record in any public office, and no Lien on
or security interest in the Covered Assets has been registered in the
registration book or books maintained by a Covered Party in which any ownership
interests are recorded, in each case, except as permitted by Section 5.15 of the
Credit Agreement.

 

SECTION 3.7.                                          No Intercompany
Obligations. No Covered Party owes any other Covered Party any Indebtedness or
other obligations of any kind (“Intercompany Obligations”).   All Intercompany
Obligations owed by the Borrower to any Covered Party is subject to the
Affiliate Subordination Agreement.

 

ARTICLE IV

MISCELLANEOUS PROVISIONS

 

SECTION 4.1.                  Remedies. Each Covered Party acknowledges that any
damages which the Secured Parties may sustain as a result of such Covered
Party’s breach of this Agreement may be difficult to measure and ascertain and
further agrees that any breach of this Agreement shall be subject to injunctive
relief in addition to any other remedies available to the Secured Parties at law
or in equity.

 

SECTION 4.2.                  Amendments. Any term, covenant, agreement or
condition of this Agreement may be amended or waived only by an instrument in
writing signed by each Covered Party and the Administrative Agent.  Any waiver
or consent by the Administrative Agent shall be effective only in the specific
instance and for the specific purpose for which given.

 

SECTION 4.3.                  Waivers. (a) Any waiver (whether expressed or
implied) by the Administrative Agent of any breach of the terms or conditions of
this Agreement shall not prejudice any remedy of the Administrative Agent in
respect of any continuing or other breach of the terms and conditions hereof,
and shall not be construed as a bar to any right or remedy which the
Administrative Agent would otherwise have on any future occasion under this
Agreement.

 

(b)                                 No failure to exercise nor any delay in
exercising, on the part of the Administrative Agent of any right, power or
privilege under this Agreement shall operate as a waiver thereof; further, no
single or partial exercise of any right, power or privilege under this Agreement
shall preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  All remedies hereunder and

 

C-4

--------------------------------------------------------------------------------


 

under the other Security Documents are cumulative and are not exclusive of any
other remedies that may be available to a party, whether at law, in equity, or
otherwise.

 

SECTION 4.4.                  Notices.  All notices, requests and demands to or
upon the respective parties hereto to be effective shall be in writing
(including by facsimile or other electronic transmission), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered by hand or, in the case of notice given by mail, private courier,
overnight delivery service or facsimile, when received, addressed as follows, or
to such other address as may be hereafter notified in accordance with this
Section 4.4 by the respective parties hereto:

 

Each Covered Party:

 

c/o iStar Inc.

1114 Avenue of the Americas

New York, NY 10036

Attention:

Nina Matis / General Counsel

Fax:

(212) 930-9492

Telephone:

(212) 930-9406

Email:

nmatis@istarfinancial.com

 

 

The Administrative Agent:

 

 

JPMorgan Chase Bank N.A.

Investment Bank Loan Operations

500 Stanton Christiana Road, Ops2, Floor 3

Newark, DE 19713

Attention:

Daniel Lahijani

eFax:

302-634-4733

Telephone:

302-634-4208

Email:

daniel.x.lahijani@jpmorgan.com

 

 

with copy to:

 

 

JPMorgan Chase Bank N.A.

383 Madison Avenue, 24th Floor

New York, NY 10179

Attention:

Chiara Carter

Telephone:

(212) 622-6401

Email:

chiara.w.carter@jpmorgan.com

 

SECTION 4.5.                  Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of the Administrative Agent and each
Covered Party.

 

SECTION 4.6.                  Counterparts.  This Agreement may be executed in
any number of counterparts (including by telecopy or pdf), all of which taken
together shall constitute one and the same instrument and any of the parties
hereto may execute this Agreement by signing any such counterpart.

 

SECTION 4.7.                  Governing Law; Consent to Jurisdiction; Waiver of
Jury Trial.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

 

C-5

--------------------------------------------------------------------------------


 

Any legal action or proceeding with respect to this Agreement and any action for
enforcement of any judgment in respect thereof may be brought in the courts of
the State of New York or of the United States of America for the Southern
District of New York, in each case, which are located in New York County, and,
by execution and delivery of this Agreement, each Covered Party hereby accepts
for itself and in respect of its property, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts and appellate courts from any
thereof.  Each Covered Party irrevocably consents, for itself, to the service of
process out of any of the aforementioned courts in any such action or proceeding
by the hand delivery, or mailing of copies thereof by registered or certified
mail, postage prepaid, to itself at its address for notice set forth above. Each
Covered Party hereby, for itself, irrevocably waives any objection which it may
now or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement brought in the
courts referred to above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum.  Nothing herein shall
affect the right of the Administrative Agent to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against the Borrower in any other jurisdiction.

 

EACH OF THE ADMINISTRATIVE AGENT AND EACH COVERED PARTY HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION 4.8.                  Captions.  The headings of the several articles
and sections and subsections of this Agreement are inserted for convenience only
and shall not in any way affect the meaning or construction of any provision of
this Agreement.

 

SECTION 4.9.                  Severability.  Whenever possible, each provision
of this Agreement shall be interpreted in such a manner as to be effective and
valid under applicable law, but if any provision of this Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provisions or the remaining provisions of
this Agreement.

 

SECTION 4.10.           Entire Agreement.  This Agreement, together with any
other agreement executed in connection with this Agreement and the other Loan
Documents, is intended by the parties as a final expression of their agreement
as to the matters covered by this Agreement and is intended as a complete and
exclusive statement of the terms and conditions of such agreement.

 

SECTION 4.11.           Expenses.  Each Covered Party agrees to pay or to
reimburse the Administrative Agent and any of the Secured Parties for all costs
and expenses (including reasonable attorney’s fees and expenses) that may be
incurred by the Administrative Agent and any of the Secured Parties in any
effort to enforce any of the obligations of the Covered Parties in respect of
the Covered Assets.

 

SECTION 4.12.           Additional Covered Parties.  Upon execution and delivery
by a party of an instrument in the form of Exhibit I attached hereto, such party
shall become an Covered Party hereunder with the same force and effect as if
originally named as such herein.  The execution and delivery of any such
instrument shall not require the consent of any other party hereto.  The rights
and obligations of each party hereto shall remain in full force and effect
notwithstanding the addition of any Covered Party as a party to this Agreement.

 

C-6

--------------------------------------------------------------------------------


 

[Signature Pages Follow]

 

C-7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Negative Pledge
Agreement to be duly executed and delivered by their respective duly authorized
officers as of the date first written above.

 

 

Covered Parties:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Negative Pledge Agreement]

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

iSTAR INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to Negative Pledge Agreement]

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to Negative Pledge Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit I to Exhibit C to Credit Agreement

 

FORM OF SUPPLEMENT

 

Supplement No.    dated as of        , 20   (this “Supplement”) to the Amended
and Restated Negative Pledge Agreement (the “Negative Pledge Agreement”), dated
as of June 23, 2016, among JPMORGAN CHASE BANK, N.A., as administrative agent
(the “Administrative Agent”) under the Amended and Restated Credit Agreement,
dated as of June 23, 2016, and each party from time to time party thereto. 
Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in the Subordination Agreement.

 

The undersigned (the “New Covered Party”) is executing this Supplement to become
a Covered Party under the Negative Pledge Agreement.

 

Accordingly, the New Covered Party agrees as follows:

 

SECTION 1.  In accordance with Section 4.12 of the Negative Pledge Agreement,
the Covered Party by its signature below becomes a Covered Party under the
Negative Pledge Agreement with the same force and effect as if originally named
therein as a Covered Party and the New Covered Party hereby agrees to all the
terms and provisions of the Negative Pledge Agreement applicable to it as a
Covered Party thereunder.  Each reference to a “Covered Party” in the Negative
Pledge Agreement and each reference to a “Covered Subsidiary” or a “Covered
Party” in the Credit Agreement or any other Loan Document shall be deemed to
include the New Covered Party.  The Negative Pledge Agreement is hereby
incorporated herein by reference.

 

SECTION 2.  This Supplement shall become effective when the Administrative Agent
shall have received a copy of this Supplement bearing the signature of the New
Covered Party.  Delivery of an executed signature page to this Supplement by
facsimile or email shall be as effective as delivery of a manually executed
signature page to this Supplement.

 

SECTION 3.  Except as expressly supplemented hereby, the Negative Pledge
Agreement shall remain in full force and effect.

 

SECTION 4.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 5.  Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions contained herein or in the Negative Pledge Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Covered Party has duly executed this Supplement as
of the day and year first above written.

 

 

 

[NAME OF NEW COVERED PARTY]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

 

 

 

iSTAR INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signature Page to Supplement]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTE

 

New York, New York
[      ], 2016

 

For value received, iSTAR INC., a Maryland corporation (the “Borrower”),
promises to pay to the order of           (the “Bank”) the unpaid principal
amount of the Loan made by the Bank to the Borrower pursuant to the Credit
Agreement referred to below on the maturity date provided for in the Credit
Agreement. The Borrower further promises to pay interest on the unpaid principal
amount of such Loan from the date advanced until such principal amount is paid
in full on the dates and at the rate or rates provided for in the Credit
Agreement. All such payments of principal and interest shall be made in lawful
money of the United States, in Federal or other immediately available funds to
JPMorgan Chase Bank, N.A. for the account of the Bank, pursuant to wire transfer
instructions given by JPMorgan Chase Bank, N.A. from time to time.

 

All Loans made (or deemed to be made) by the Bank, the respective types and
maturities thereof and all repayments of the principal thereof shall be recorded
by the Bank and, if the Bank so elects in connection with any transfer or
enforcement hereof, appropriate notations to evidence the foregoing information
with respect to such Loan then outstanding may be endorsed by the Bank on the
schedule attached hereto, or on a continuation of such schedule attached to and
made a part hereof; provided that the failure of the Bank to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.

 

This note is one of the Notes referred to in, and is executed and delivered
pursuant to and subject to all of the terms of, the Amended and Restated Credit
Agreement, dated as of June 23, 2016, among the Borrower, the several banks and
other financial institutions or entities from time to time parties thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent, among others (as the same
may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein but not otherwise defined
shall have the meanings ascribed to them in the Credit Agreement. This Note is
secured as set forth in the Loan Documents. The terms and conditions of the
Credit Agreement are hereby incorporated in their entirety by reference as
though fully set forth herein. Upon the occurrence of certain Events of Default
as more particularly described in the Credit Agreement, the unpaid principal
amount evidenced by this Note shall become, and upon the occurrence and during
the continuance of certain other Events of Default, such unpaid principal amount
may be declared to be, due and payable in the manner, upon the conditions and
with the effect provided in the Credit Agreement.

 

Demand, presentment, diligence, protest and notice of nonpayment are hereby
waived by the Borrower.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

[Signature Page Follows]

 

D-1

--------------------------------------------------------------------------------


 

 

iSTAR INC.,

 

a Maryland corporation

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Note]

 

--------------------------------------------------------------------------------


 

Note (cont’d)

 

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of
Loan

 

Amount of
Principal
Repaid

 

Maturity
Date

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF BORROWING

 

[Date](1)

 

JPMorgan Chase Bank N.A.

Investment Bank Loan Operations

500 Stanton Christiana Road, Ops2, Floor 3

Newark, DE  19713

Attention:

Daniel Lahijani

eFax:

302-634-4733

Telephone:

302-634-4208

Email:

daniel.x.lahijani@jpmorgan.com

 

Ladies and Gentlemen:

 

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of June 23, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among iStar Inc. (the “Borrower”), the
several banks and financial institutions or entities from time to time parties
thereto, and JPMorgan Chase Bank, N.A., as the Administrative Agent, among
others.  Terms defined in the Credit Agreement and not otherwise defined herein
are used herein with the meanings so defined.

 

The Borrower hereby gives notice to the Administrative Agent that the Loans, and
of the type and amount, set forth below are requested to be made on the date
indicated below:

 

LOANS

 

Type of Loans

 

Interest
Period

 

Aggregate
Amount

 

Date of Loans

 

Base Rate Loans

 

N/A

 

 

 

 

 

Euro-Currency Loans(2)

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)         At least one (1) Business Day prior to the requested Borrowing Date
in the case of Base Rate Loans or two (2) Business Days prior to the requested
Borrowing Date in the case of Eurodollar Loans.

(2)          If more than one Interest Period is requested, the Borrower shall
list duration of each requested Interest Period and amount of requested Loans
allocated to each Interest Period.

 

E-1

--------------------------------------------------------------------------------


 

The Borrower hereby requests that the proceeds of Loans described in this Notice
of Borrowing be made available to it as follows:

 

The proceeds of the Loans that are to be funded pursuant to Section 2.3(d) of
the Credit Agreement are to be deposited in the following account of the
Borrower:

 

Wire Instructions:

[                          ]

ABA:  [              ]

A/C:    [              ]

A/C#:  [              ]

Ref:     [              ]

 

The Borrower hereby certifies that no Default or Event of Default has occurred
or is continuing.

 

[Signature Page Follows]

 

E-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereto caused this Notice of Borrowing
to be duly executed as of the date first set forth above.

 

 

iSTAR INC.,

 

as the Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Notice of Borrowing]

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF PROJECTIONS

 

Section 9.19.                          (See Attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF SECURITY AGREEMENT

 

ARTICLE X(SEE ATTACHED)

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF
ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”). 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Bank under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any guarantees included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Bank) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”).  Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

[and is an affiliate/Approved Fund of [identify Bank](3)]

 

 

 

 

 

3.

 

Borrower:

 

iStar Inc.

 

 

 

 

 

4.

 

Administrative Agent:

 

JPMorgan Chase Bank, N.A., as administrative agent under the Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The Amended and Restated Credit Agreement dated as of June 23, 2016 among iStar
Inc., the Banks parties thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent, among others, as amended, supplemented or otherwise
modified from time to time

 

--------------------------------------------------------------------------------

(3)  Select as applicable.

 

H-1

--------------------------------------------------------------------------------


 

6.                                      Assigned Interest:

 

Aggregate Amount of
Commitment/Loans for all Banks

 

Amount of Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans(4)

 

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

 

Effective Date:                 , 20   [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

 

 

NAME OF ASSIGNOR

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

 

 

 

 

NAME OF ASSIGNEE

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(4)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Banks.

 

H-2

--------------------------------------------------------------------------------


 

[Consented to and](5) Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

[Consented to:](6)

 

 

 

iSTAR INC.

 

 

 

 

 

By

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(5)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(6)  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

[Signature Page to Assignment and Assumption]

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

CREDIT AGREEMENT DATED AS OF JUNE 23, 2016 AMONG ISTAR INC., THE BANKS PARTIES
THERETO, AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT.

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Bank,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1(a) and (b) thereof, and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase the Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Bank and (v) if it is not a United States person, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee and (b) agrees that (i) it will, independently and without reliance
on the Administrative Agent, the Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Bank.

 

2.   Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the applicable Assignors for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment

 

--------------------------------------------------------------------------------


 

and Assumption may be executed in any number of counterparts, which together
shall constitute one instrument.  Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by email or telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF PREPAYMENT NOTICE

 

[DATE]

 

JPMorgan Chase Bank N.A.

Investment Bank Loan Operations

500 Stanton Christiana Road, Ops2, Floor 3

Newark, DE  19713

Attention:

Daniel Lahijani

eFax:

302-634-4733

Telephone:

302-634-4208

Email:

daniel.x.lahijani@Jpmorgan.com

 

with copy to:

 

JPMorgan Chase Bank N.A.

383 Madison Avenue, 24th Floor

New York, NY 10179

Attention:

Chiara Carter

Telephone:

(212) 622-6401

Email:

chiara.w.carter@jpmorgan.com

 

Re:                             Prepayment of Loans under the Credit Agreement

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
June 23, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among iStar Inc., the several banks and
other financial institutions or entities from time to time parties thereto, and
JPMorgan Chase Bank, N.A., as the Administrative Agent, among others. 
Capitalized terms used herein and not defined herein shall have the meanings
given thereto in the Credit Agreement.

 

Pursuant to Section [2.9(a)][2.9(b)] of the Credit Agreement, the Borrower
hereby gives irrevocable notice to the Administrative Agent that the Borrower
intends to prepay [the entire outstanding principal balance of] [$[      ] in
principal amount of] [Base Rate Loans][Eurodollar Loans] on [INSERT DATE OF
PREPAYMENT], together with accrued interest and any fees, expenses or premiums
due in accordance with the terms of the Credit Agreement.

 

[Signature Page Follows]

 

I-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereto caused this Prepayment Notice to
be duly executed as of the date first set forth above.

 

 

iSTAR INC.,
as the Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Prepayment Notice]

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF U.S. TAX CERTIFICATES

 

--------------------------------------------------------------------------------


 

FORM OF

U.S. TAX CERTIFICATE

 

(For non-U.S. Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of June 23, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among iStar Inc. (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties thereto, and JPMorgan Chase Bank, N.A., as the Administrative Agent,
among others.

 

Pursuant to the provisions of Section 8.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF BANK]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20  

 

J-1

--------------------------------------------------------------------------------


 

FORM OF

U.S. TAX CERTIFICATE

 

(For non-U.S. Banks That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of June 23, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among iStar Inc. (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties thereto, and JPMorgan Chase Bank, N.A., as the Administrative Agent,
among others.

 

Pursuant to the provisions of Section 8.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code and (vi) the interest
payments in question are not effectively connected with the undersigned’s or its
direct or indirect partners/members’ conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF BANK]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20  

 

J-2

--------------------------------------------------------------------------------


 

FORM OF

U.S. TAX CERTIFICATE

 

(For non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of June 23, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among iStar Inc. (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties thereto, and JPMorgan Chase Bank, N.A., as the Administrative Agent,
among others.

 

Pursuant to the provisions of Section 8.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Bank in writing and
(2) the undersigned shall have at all times furnished such Bank with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20  

 

J-3

--------------------------------------------------------------------------------


 

FORM OF

U.S. TAX CERTIFICATE

 

(For non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of June 23, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among iStar Inc. (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties thereto, and JPMorgan Chase Bank, N.A., as the Administrative Agent,
among others.

 

Pursuant to the provisions of Section 8.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code, and
(vi) the interest payments in question are not effectively connected with the
undersigned’s or its direct or indirect partners/members’ conduct of a U.S.
trade or business.

 

The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Bank and (2) the undersigned shall have at all times
furnished such Bank with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20  

 

J-4

--------------------------------------------------------------------------------


 

EXHIBIT K

 

Notice Addresses

 

Borrower:

 

c/o iStar Inc.

1114 Avenue of the Americas

New York, NY 10036

Attention:                         Chief Financial Officer

Fax:                                                       (212) 930-9449

Telephone:                   (212) 405-4540

Email:                                            ddistaso@istarfinancial.com

 

with copy to:

 

Attention:                         General Counsel

Fax:                                                       (212) 930-9492

Telephone:                   (212) 930-9406

Email:                                         nmatis@istarfinancial.com

 

Administrative Agent:

 

JPMorgan Chase Bank N.A.
Investment Bank Loan Operations

500 Stanton Christiana Road, Ops2, Floor 3
Newark, DE 19713

Attention:                                         Daniel Lahijani

eFax:                                                                
302-634-4733

Telephone:                                   302-634-4208

Email:                                                           
daniel.x.lahijani@jpmorgan.com

 

with copy to:

 

JPMorgan Chase Bank N.A.
383 Madison Avenue, 24th Floor

New York, NY 10179

Attention:                                         Chiara Carter

Telephone:                                   (212) 622-6401

Email:                                                           
chiara.w.carter@jpmorgan.com

 

K-1

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF POWER OF ATTORNEY AGREEMENT

 

iSTAR INC., a Maryland corporation (the “Borrower”), hereby agrees with JPMORGAN
CHASE BANK, N.A., in its capacity as Administrative Agent (as described below)
as follows:

 

RECITALS

 

WHEREAS, the Borrower is party to the Power of Attorney Agreement, dated as of
March 19, 2012 (as amended, supplemented or otherwise modified as of the date
hereof, the “Existing Power of Attorney Agreement”), by iStar Financial Inc.
(now known as iStar Inc.), in favor of JPMorgan Chase Bank, N.A., as successor
administrative agent, for the benefit of the Secured Parties identified therein;

 

WHEREAS, pursuant to an Amended and Restated Credit Agreement, dated as of
June 23, 2016 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”) among the Borrower, the Banks party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”), among
others, the Banks (as defined in the Credit Agreement) have severally agreed to
make Loans to the Borrower thereunder upon the terms and subject to the
conditions set forth therein; and

 

WHEREAS, it is a condition precedent to the obligation of the Banks to make
their respective Loans to the Borrower under the Credit Agreement that the
Administrative Agent receives from the Borrower, for the ratable benefit of the
Secured Parties (as defined in the Credit Agreement) a power of attorney in the
form of this Amended and Restated Power of Attorney Agreement (this “Power of
Attorney”).

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the existence and sufficiency of which is expressly recognized by
all of the parties hereto, the parties hereto hereby agree to amend and restate
the Existing Power of Attorney Agreement in its entirety as follows:

 

AGREEMENT

 

SECTION 1.                            In this Power of Attorney words and
expressions defined in the Credit Agreement (including definitions incorporated
therein by reference) shall have the same meanings when used in this Power of
Attorney.

 

SECTION 2.                                 As a supplement of and in addition to
the powers granted and conferred under Section VI of the Security Agreement, the
Borrower hereby grants and confers, as the owner of all Capital Stock (as
defined in the Security Agreement) of all direct and indirect parent entities of
each Covered Subsidiary that is the direct owner of a real estate asset set
forth on Schedule 1 hereto (each, a “Real Estate Owner”), an irrevocable and
unconditional power of attorney in favor of the Administrative Agent (with the
right of substitution and re-substitution to any successor Administrative Agent
or subagents appointed pursuant to the terms of the Credit Agreement, and with
the right to revoke any substitution or re-substitution granted) from and after,
but not before, the earlier to occur of either (a) the commencement of a
Foreclosure (as defined in the Security Agreement) after the occurrence and
continuation of an Event of Default or (b) solely with respect to the affected
Real Estate Owner, the acceleration of any Mortgage Debt (as defined in the
Security Agreement) of a Real Estate Owner:

 

L-1

--------------------------------------------------------------------------------


 

(a)                                 to direct or instruct the sale of any
property or assets owned by any Real Estate Owner (or in the case of clause
(b) above, such affected Real Estate Owner);

 

(b)                                 to direct or instruct any Real Estate Owner
(or in the case of clause (b) above, such affected Real Estate Owner) on
decisions regarding any leases or other material contracts entered into by such
Real Estate Owner; or

 

(c)                                  to direct or instruct any Real Estate Owner
(or in the case of clause (b) above, such affected Real Estate Owner) regarding
the declaration and payment of any dividends or other distributions permitted by
applicable law,

 

in each case, solely as if the Administrative Agent were the 100% owner of the
Capital Stock issued by each applicable Real Estate Owner.

 

SECTION 3.                            The powers, authorizations and agencies
granted and conferred by the Borrower in this Power of Attorney are (i) given as
additional security by the Borrower for the performance of its obligations under
the Credit Agreement and (ii) irrevocable and coupled with an interest. This
Power of Attorney shall terminate automatically, without any requirement of any
further act or notice, upon the satisfaction in full of the Obligations.

 

SECTION 3.                            The Borrower hereby specifically ratifies
and confirms all that the Administrative Agent shall do or cause to be done in
accordance with the terms of this Power of Attorney.

 

SECTION 4.                            This Power of Attorney shall be governed
by and construed in accordance with the laws of the State of New York.

 

[Signature Pages Follow]

 

L-2

--------------------------------------------------------------------------------


 

 

iSTAR INC.,
as the Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Power of Attorney Agreement]

 

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to Power of Attorney Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT M-1

 

FORM OF
INCREASED FACILITY ACTIVATION NOTICE—INCREMENTAL TERM LOANS

 

To:                             JPMorgan Chase Bank, N.A., as Administrative
Agent
under the Credit Agreement referred to below

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
June 23, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among iStar Inc. (the “Borrower”), the
several banks and financial institutions or entities from time to time parties
thereto, and JPMorgan Chase Bank, N.A., as the Administrative Agent, among
others.  Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

 

This notice is an Increased Facility Activation Notice referred to in the Credit
Agreement, and the Borrower and each of the Banks party hereto hereby notify you
that:

 

1.                                      Each Bank party hereto agrees to make a
Loan or increase the amount of its Loans as set forth opposite such Bank’s name
on the signature pages hereof under the caption “Incremental Loan Amount”.

 

2.                                      The Increased Facility Closing Date is
                   .

 

3.                                      The aggregate amount of incremental
Loans contemplated hereby is $            .

 

4.                                      The agreement of each Bank party hereto
to obtain an Incremental Term Loan on the Increased Facility Closing Date is
subject to the satisfaction of the following conditions precedent:

 

(a)              The Administrative Agent shall have received this notice,
executed and delivered by the Borrower and each Bank party hereto.

 

(b)         The Administrative Agent shall have received additional new assets
as Collateral and Covered Assets (the “Additional Assets”) such that the
Collateral Coverage Ratio as of the Incremental Facility Closing Date, after
giving pro forma effect to such addition, shall be equal to or greater than the
Collateral Coverage Ratio as of the last Collateral Report, which shall have
been in all cases equal to or greater than 1.25 to 1.00.

 

(c)         The inclusion of the Additional Assets would not conflict with any
of the terms of the debt documents governing any of the Borrower’s material
Indebtedness, and an officer of the Borrower shall deliver to the Administrative
Agent an executed certificate as to the absence of any such conflict prior to or
substantially contemporaneously with such inclusion.

 

(d)        The Borrower shall deliver an updated Collateral Report reflecting
inclusion of such Additional Assets.

 

(e)          (i) Each of the representations and warranties made by any Covered
Party in or pursuant to the Loan Documents shall be true and correct in all
material respects (or if qualified by “materiality,” “material adverse effect”
or similar language, in all respects (after

 

M-1-1

--------------------------------------------------------------------------------


 

giving effect to such qualification)) on and as of such date as if made on and
as of such date and (ii) no Default or Event of Default shall have occurred and
be continuing.

 

(f)           The Administrative Agent shall have received (i) such documents,
certificates and other instruments as the Administrative Agent or its counsel
may reasonably request relating to (x) the organization, existence and good
standing of the Borrower and other Covered Parties, (y) the incumbency of the
officers of the Borrower and other Covered Parties and (z) the authorization of
this Increased Facility Activation Notice and the transactions contemplated
hereby and any other legal matters relating to the Borrower and other Covered
Parties, this Increased Facility Activation Notice, the other Loan Documents and
the transactions contemplated hereby, all in form and substance reasonably
satisfactory to the Administrative Agent, and (ii) a certificate, signed by a
senior officer of the Borrower, as of the Increased Facility Closing Date, which
shall confirm the satisfaction of the conditions in clause (b).

 

(g)          The Administrative Agent (or its affiliates) shall have received
(i) for the account of each Incremental Term Loan, all fees required to be paid
on or before the Increased Facility Closing Date and (ii) all reasonable fees
and expenses, including reasonable fees and expenses of counsel to the
Administrative Agent, required to be paid or reimbursed by the Borrower in
connection with the preparation, execution and delivery of this Increased
Facility Activation Notice.

 

[Signature Page Follows]

 

M-1-2

--------------------------------------------------------------------------------


 

 

iSTAR INC., as the Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Incremental Term Loan

[NAME OF BANK]

$                              

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

CONSENTED TO:

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to Increased Facility Activation Notice—Incremental Term Loan]

 

--------------------------------------------------------------------------------


 

EXHIBIT M-2

 

FORM OF
NEW BANK SUPPLEMENT

 

SUPPLEMENT, dated                   , to the Amended and Restated Credit
Agreement, dated as of June 23, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among iStar Inc.
(the “Borrower”), the several banks and financial institutions or entities from
time to time parties thereto, and JPMorgan Chase Bank, N.A., as the
Administrative Agent, among others.  Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Credit Agreement provides in Section 2.19(b) thereof that any bank,
financial institution or other entity may become a party to the Credit Agreement
with the consent of the Borrower and the Administrative Agent in connection with
a transaction described in Section 2.19(a) thereof by executing and delivering
to the Borrower and the Administrative Agent a supplement to the Credit
Agreement in substantially the form of this Supplement; and

 

WHEREAS, the undersigned now desires to become a party to the Credit Agreement;

 

NOW, THEREFORE, the undersigned hereby agrees as follows:

 

1.              The undersigned agrees to be bound by the provisions of the
Credit Agreement, and agrees that it shall, on the date this Supplement is
accepted by the Borrower and the Administrative Agent, become a Bank for all
purposes of the Credit Agreement to the same extent as if originally a party
thereto, with a Commitment to make Incremental Term Loans of
$                    .

 

2.              The undersigned (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Supplement and to consummate the transactions contemplated hereby and to
become a Bank under the Credit Agreement, (ii) it satisfies the requirements, if
any, specified in the Credit Agreement that are required to be satisfied by it
in order to become a Bank, (iii) it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 5.1 thereof, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other Bank
[and (iv) if it is a Non-U.S. Bank, attached to this Supplement is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the undersigned,] and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent or
any other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Bank.

 

M-2-1

--------------------------------------------------------------------------------


 

3.              The undersigned’s address for notices for the purposes of the
Credit Agreement is as follows:

 

 

[Signature Page Follows]

 

M-2-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

 

[NAME OF BANK]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Accepted this      day of             , 20  :

 

iSTAR INC., as the Borrower

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Signature Page to New Bank Supplement]

 

--------------------------------------------------------------------------------


 

EXHIBIT N

 

FORM OF
INTERCREDITOR AGREEMENT

 

(See attached)

 

N-1

--------------------------------------------------------------------------------


 

EXHIBIT O

 

BANK ADDENDUM TO ISTAR INC. AMENDED AND RESTATED CREDIT AGREEMENT

 

The undersigned is a “Bank” under and as defined in the Credit Agreement, dated
as of March 19, 2012 (as amended prior to the date hereof, the “Existing Credit
Agreement”), among iStar Inc. (f/k/a iStar Financial Inc.), Barclays Bank, plc,
as administrative agent and the lenders and other entities parties thereto. This
Bank Addendum (this “Bank Addendum”) is referred to in, and is a signature
page to, the Existing Credit Agreement as amended and restated pursuant to the
Amended and Restated Credit Agreement, dated as of June    , 2016 (the “Amended
and Restated Credit Agreement”), among iStar Inc., JPMorgan Chase Bank, N.A., as
successor administrative agent and lenders and other entities parties thereto. 
Capitalized terms used but not defined in this Bank Addendum have the meanings
assigned to such terms in the Amended and Restated Credit Agreement.

 

By executing this Bank Addendum, the undersigned institution hereby consents to
(a) the amendment and restatement of the Existing Credit Agreement pursuant to
the Amended and Restated Credit Agreement and (b) on the Effective Date either
(i) by checking the box below, (A) the continuation of its Existing Loans under
the Existing Credit Agreement as Loans under the Amended and Restated Credit
Agreement in a principal amount equal to such Existing Loans or the portion
thereof as it is allocated by the Administrative Agent and notified to the
undersigned on or prior to the Effective Date and (B) to be bound by the Amended
and Restated Credit Agreement as a Bank thereunder OR (ii) by not checking the
box below, to being replaced as a Bank by JPMorgan Chase Bank, N.A., as
assignee, in the manner set forth in Section 2.16 of the Amended and Restated
Credit Agreement.

 

 

                                                                                                        ,

 

(Name of Institution, including booking branch if applicable)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[If a second signature is necessary:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

 

Check the box to the right to request that your Existing Loans under the
Existing Credit Agreement be continued as Loans under the Amended and Restated
Credit Agreement:

 

o

 

O-1

--------------------------------------------------------------------------------